EXECUTION COPY

 

 

Exhibit 10.1

Portions of the schedules to this Exhibit 10.1 have been omitted pursuant to a
request for confidential treatment to be filed with the Securities and Exchange
Commission. The omissions have been indicated by asterisks (“*****”), and the
omitted text will be filed separately with the Securities and Exchange
Commission.

CREDIT AGREEMENT

by and among

AUTONATION, INC.,

as Borrower,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as Lender,

and

BANK OF AMERICA, N.A.,

as Syndication Agent and as Lender,

and

MIZUHO CORPORATE BANK, LTD., SUNTRUST BANK, TOYOTA MOTOR CREDIT

CORPORATION and WELLS FARGO SECURITIES, LLC,

as Documentation Agents and as Lenders,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

December 7, 2011

J.P. MORGAN SECURITIES LLC, MERRILL LYNCH, PIERCE, FENNER & SMITH

INCORPORATED, SUNTRUST ROBINSON HUMPHREY, INC. and WELLS FARGO

SECURITIES, LLC

Co-Lead Arrangers and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page      ARTICLE I       Definitions    1.1    Definitions      1   
1.2    Rules of Interpretation      25    1.3    Accounting for Permitted
Acquisitions      26    1.4    Accounting for Derivatives      27    1.5   
Accounting and Financial Determinations      27       ARTICLE II       The Loans
   2.1    Term Loans      28    2.2    Procedure for Term Loan Borrowing      28
   2.3    Repayment of Term Loans      28    2.4    Revolving Credit Commitments
     28    2.5    Competitive Bid Loans      31    2.6    Payment of Interest   
  35    2.7    Payment of Principal      36    2.8    Non-Conforming Payments   
  36    2.9    Pro Rata Payments      37    2.10    Reductions and Prepayment   
  37    2.11    Decrease in Amounts      38    2.12    Conversions and Elections
of Subsequent Interest Periods      38    2.13    Fees      39    2.14   
Deficiency Advances; Failure to Purchase Participations      39    2.15   
Intraday Funding      40    2.16    Use of Proceeds      40    2.17    Swing
Line      41    2.18    Increased Amounts      42    2.19    Extension of
Termination Date      46       ARTICLE III       Letters of Credit    3.1   
Letters of Credit      47    3.2    Reimbursement and Participations      48   
3.3    Governmental Action      51    3.4    Letter of Credit Fee      51    3.5
   Administrative Fees      52   

 

i



--------------------------------------------------------------------------------

   ARTICLE IV       Change in Circumstances    4.1    Increased Cost and Reduced
Return      52    4.2    Limitation on Types of Loans      54    4.3   
Illegality      55    4.4    Treatment of Affected Loans      55    4.5   
Compensation      56    4.6    Taxes      56    4.7    Replacement Lenders     
58    4.8    Defaulting Revolving Lenders      59       ARTICLE V      
Conditions to Making Loans and Issuing Letters of Credit    5.1    Conditions to
the Initial Advance      62    5.2    Conditions of Loans      63    5.3   
Supplements to Schedules      64       ARTICLE VI       Representations and
Warranties    6.1    Representations and Warranties      64       ARTICLE VII   
   Affirmative Covenants    7.1    Financial Reports, Etc.      70    7.2   
Maintain Properties      71    7.3    Existence, Qualification, Etc.      72   
7.4    Regulations and Taxes      72    7.5    Insurance      72    7.6    True
Books      72    7.7    Right of Inspection      72    7.8    Observe all Laws
     73    7.9    Governmental Licenses      73    7.10    Covenants Extending
to Subsidiaries      73    7.11    Officer’s Knowledge of Default      73   
7.12    Suits or Other Proceedings      73    7.13    Notice of Discharge of
Hazardous Material or Environmental Complaint      73    7.14    Environmental
Compliance      73   

 

ii



--------------------------------------------------------------------------------

7.15    Employee Benefit Plans      74    7.16    Continued Operations      75
   7.17    Use of Proceeds      75    7.18    New Subsidiaries      75    7.19
   Good Standings      75       ARTICLE VIII       Negative Covenants    8.1   
Financial Covenants      76    8.2    Indebtedness      76    8.3    Liens     
76    8.4    Merger, Consolidation or Fundamental Changes      78    8.5   
Transactions with Affiliates      78    8.6    Compliance with ERISA, the Code
and Foreign Benefit Laws      79    8.7    Fiscal Year      79    8.8    Change
in Control      79    8.9    Limitations on Upstreaming      79    8.10   
Subsidiary Guaranties      80    8.11    Manufacturer Consents      80      
ARTICLE IX       Events of Default and Acceleration    9.1    Events of Default
     80    9.2    Administrative Agent to Act      83    9.3    Cumulative
Rights      83    9.4    No Waiver      83    9.5    Allocation of Proceeds     
83       ARTICLE X       The Administrative Agent    10.1    Appointment      84
   10.2    Delegation of Duties      84    10.3    Exculpatory Provisions     
85    10.4    Reliance by Administrative Agent      85    10.5    Notice of
Default      86    10.6    Non-Reliance on Agents and Other Lenders      86   
10.7    Indemnification      86    10.8    Agent in its Individual Capacity     
87    10.9    Successor Administrative Agent      87    10.10    Other Agents,
Etc.      87   

 

iii



--------------------------------------------------------------------------------

   ARTICLE XI       Miscellaneous    11.1    Assignments and Participations     
88    11.2    Notices      91    11.3    Right of Set-off; Adjustments      92
   11.4    Survival      93    11.5    Expenses      93    11.6    Amendments
and Waivers      94    11.7    Counterparts; Facsimile Signatures      95   
11.8    Termination      95    11.9    Indemnification; Limitation of Liability
     96    11.10    Severability      97    11.11    Entire Agreement      97   
11.12    Agreement Controls      97    11.13    Usury Savings Clause      97   
11.14    Governing Law; Waiver of Jury Trial      98    11.15    Confidentiality
     99    11.16    Releases of Facility Guarantees      99    11.17   
MANUFACTURER CONSENTS      99    11.18    USA Patriot Act Notice      100   

 

EXHIBIT A    Revolving Credit Commitments and Term Loan Amounts EXHIBIT B   
Form of Assignment and Assumption EXHIBIT C    Notice of Appointment (or
Revocation) of Authorized Representative EXHIBIT D-1    Form of Borrowing
Notice—Revolving Credit Facility EXHIBIT D-2    Form of Borrowing Notice—Term
Facility EXHIBIT D-3    Form of Borrowing Notice—Swing Line EXHIBIT E   
Compliance Certificate EXHIBIT F    Form of Interest Rate Selection Notice
EXHIBIT G    Form of Competitive Bid Quote Request EXHIBIT H    Form of
Competitive Bid Quote EXHIBIT I    [Intentionally Omitted] EXHIBIT J    Form of
Facility Guaranty EXHIBIT K    Form of Commitment Increase Agreement EXHIBIT L
   Form of Added Lender Agreement EXHIBIT M    Form of U.S. Tax Compliance
Certificate

 

iv



--------------------------------------------------------------------------------

Schedule 1.1(a)    Closing Date Existing Issuing Banks and Closing Date Existing
Letters of Credit Schedule 1.1(b)    Manufacturer Consents Schedule 1.1(c)   
Existing Vehicle Lenders Schedule 6.1(c)    Subsidiaries and Investments in
Other Persons Schedule 6.1(g)    Litigation Schedule 6.1(k)    Consenting
Manufacturers Schedule 6.1(l)    ERISA Schedule 6.1(n)    Environmental Issues
Schedule 7.5    Insurance Schedule 7.19    Certain Texas Subsidiaries Schedule
8.3    Existing Liens Schedule 8.9    Limitations on Upstreaming

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of December 7, 2011 (the “Agreement”), is made
by and among:

AUTONATION, INC., a Delaware corporation (the “Borrower”); and

JPMORGAN CHASE BANK, N.A., a national banking association organized and existing
under the laws of the United States of America (“JPMorgan Chase Bank”), each
other lender signatory hereto on the Closing Date, each Person which may
hereafter execute and deliver an Assignment and Assumption with respect to this
Agreement pursuant to Section 11.1 and each Person which hereafter becomes an
Added Lender pursuant to Section 2.18 (hereinafter JPMorgan Chase Bank and such
other lenders and Added Lenders may be referred to individually as a “Lender” or
collectively as the “Lenders”); and

JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”);

WITNESSETH:

WHEREAS, the Borrower has requested that the Lenders make available revolving
credit facilities in an aggregate amount of $1,200,000,000, with a sublimit of
$200,000,000 for the issuance of standby letters of credit and a sublimit of
$25,000,000 for swing line loans; and

WHEREAS, the Borrower has requested that the Lenders make available term loan
facilities in an aggregate amount of $500,000,000; and

WHEREAS, the Lenders are willing to make such revolving credit facilities and
term loan facilities available to the Borrower upon the terms and conditions set
forth herein;

NOW, THEREFORE, the Borrower, the Lenders and the Administrative Agent hereby
agree as follows:

ARTICLE I

Definitions

1.1 Definitions. For the purposes of this Agreement, in addition to the
definitions set forth above, the following terms shall have the respective
meanings set forth below:

“2005 Loan Document” means the Credit Agreement, dated as of July 14, 2005, by
and among the Borrower, the lenders party thereto, JPMorgan Chase Bank, N.A., as
administrative agent, as amended, supplemented or otherwise modified.



--------------------------------------------------------------------------------

“Absolute Rate” has the meaning assigned to such term in Section 2.5(c)(ii)(C)
hereof.

“Acquisition” means the acquisition of (i) a controlling equity interest in
another Person (including the purchase of an option, warrant or convertible or
similar type security to acquire such a controlling interest at the time it is
exercised by the holder thereof), whether by purchase of such equity interest or
upon exercise of an option or warrant for, or conversion of securities into,
such equity interest, or (ii) assets of another Person which constitute all or
substantially all of the assets of such Person or of a line or lines of business
conducted by such Person.

“Acquisition Adjustments” means with respect to any Permitted Acquisition the
adjustments provided for in Section 1.3.

“Added Lender” means the Added Revolving Credit Lender or the Added Term Lender,
as applicable.

“Added Revolving Credit Commitments” has the meaning assigned to such term in
Section 2.18 hereof.

“Added Revolving Credit Lender” has the meaning assigned to such term in
Section 2.18 hereof.

“Added Term Lender” has the meaning assigned to such term in Section 2.18
hereof.

“Adjusted Consolidated EBITDA” means Consolidated EBITDA minus any Consolidated
Interest Expense related to Vehicle Secured Indebtedness.

“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.

“Advance” means a borrowing under (i) the Revolving Credit Facility, consisting
of the aggregate principal amount of a Base Rate Loan or a Eurodollar Loan, as
the case may be, (ii) the Swing Line consisting of a Base Rate Loan, (iii) the
Competitive Bid Facility consisting of a Competitive Bid Loan or (iv) the Term
Facility, consisting of the aggregate principal amount of a Base Rate Loan or a
Eurodollar Loan, as the case may be.

“Affiliate” means, with respect to any Person, any other Person (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with such Person; (ii) which
beneficially owns or holds 5% or more of any class of the outstanding Voting
Securities of such Person; or (iii) 5% or more of any class of the outstanding
Voting Securities of which is beneficially owned or held by such Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting stock, by contract or otherwise.

 

2



--------------------------------------------------------------------------------

“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates (including, in the case of
JPMorgan Chase Bank in its capacity as the Administrative Agent, J.P. Morgan
Securities LLC), and the officers, directors, employees and attorneys-in-fact of
such Persons and Affiliates.

“Agents” means the collective reference to the Administrative Agent and the
Syndication Agent and Documentation Agents referred to on the cover page hereof.

“Agreement” has the meaning assigned to such term in the preamble hereto, as
amended, restated, supplemented or otherwise modified from time to time.

“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the sum of (a) the aggregate then unpaid principal amount of such
Lender’s Term Loans and (b) the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Outstanding Revolving Credit Obligations
then in effect.

“Aggregate Exposure Percentage” means, with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the Aggregate Exposure of all Lenders at such time.

“Applicable Base Rate Margin” means, for any Facility, that number of basis
points per annum set forth in the Pricing Grid under the heading “Applicable
Base Rate Margin” with respect to such Facility.

“Applicable Commitment Fee” for each Revolving Credit Lender means (a) that
number of basis points per annum set forth on the Pricing Grid under the heading
“Applicable Commitment Fee”, multiplied by (b) such Lender’s Available Revolving
Credit Commitment.

“Applicable Eurodollar Margin” means, for any Facility, that number of basis
points per annum set forth on the Pricing Grid under the heading “Applicable
Eurodollar Margin” for such Facility.

“Applicable Lending Office” means, for each Lender and for each Type of Loan,
the “Lending Office” of such Lender (or of an Affiliate of such Lender)
designated for such Type of Loan on the signature pages hereof or such other
office of such Lender (or an Affiliate of such Lender) as such Lender may from
time to time specify to the Administrative Agent and the Borrower by written
notice in accordance with the terms hereof as the office by which its Loans of
such Type are to be made and maintained.

“Applicable Margin” means the Applicable Base Rate Margin or Applicable
Eurodollar Margin, as applicable.

“Applications and Agreements for Letters of Credit” means, collectively, the
applications for Letters of Credit executed by the Borrower from time to time
and delivered to the applicable Issuing Bank to support the issuance of Letters
of Credit.

 

3



--------------------------------------------------------------------------------

“Assignment and Assumption” shall mean an Assignment and Assumption
substantially in the form of Exhibit B (with blanks appropriately filled in)
delivered to the Administrative Agent in connection with an assignment of a
Lender’s interest under this Agreement pursuant to Section 11.1.

“Authorized Representative” means any of the Chairman, Vice Chairmen, President,
Executive Vice Presidents or Vice Presidents of the Borrower and, with respect
to financial matters, the Treasurer or Chief Financial Officer of the Borrower
or any other person expressly designated by the Board of Directors of the
Borrower (or the appropriate committee thereof) as an Authorized Representative
of the Borrower, as set forth from time to time in a certificate in the form
attached hereto as Exhibit C.

“Automobile Retailing Activities” means new and used vehicle retailing, renting,
leasing, financing, servicing, repairing and related or complementary
activities, including but not limited to the selling of finance and insurance
related products and other aftermarket parts and accessories.

“Available Revolving Commitment” means, as to any Revolving Credit Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s Revolving
Credit Commitment then in effect over (b) the sum of such Lender’s Revolving
Credit Loans then outstanding and such Lender’s Participation in the Letter of
Credit Outstandings.

“Base Rate” means the sum of:

(a) on any day, the greatest of (i) the sum of the Federal Funds Rate in effect
on such day plus one-half of one percent ( 1/2%), (ii) the Prime Rate in effect
on such day or (iii) the Eurodollar Rate that would be calculated as of such day
(or, if such day is not a Business Day, as of the next preceding Business Day)
in respect of a proposed Eurodollar Loan with a one-month Interest Period plus
one percent (1.0%)

plus

(b) the Applicable Base Rate Margin;

provided, that in the case of Swing Line Loans, the Base Rate shall be the rate
determined in accordance with Section 2.17(b).

“Base Rate Loan” means a Loan for which the rate of interest is determined by
reference to the Base Rate.

“Base Rate Refunding Loan” means a Base Rate Revolving Credit Loan or Swing Line
Loan made either to (i) satisfy Reimbursement Obligations arising from a drawing
under a Letter of Credit or (ii) pay JPMorgan Chase Bank in respect of Swing
Line Outstandings.

“Board” means the Board of Governors of the Federal Reserve System (or any
successor body).

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

4



--------------------------------------------------------------------------------

“Borrowing Notice” means the notice delivered by an Authorized Representative in
connection with an Advance under the Revolving Credit Facility, the Term
Facility or the Swing Line, in the forms attached hereto as Exhibits D-1, D-2
and D-3 respectively.

“Business Day” means (i) with respect to any Eurodollar Loan or any Competitive
Bid Loan at the Eurodollar Competitive Rate, any day which is a Business Day, as
described below, and on which the relevant international financial markets are
open for the transaction of business contemplated by this Agreement in New York
City and in the relevant interbank eurodollar market, and (ii) with respect to
any other Loan and for any other purposes hereof, any day which is not a
Saturday, Sunday or a day on which banks in the State of New York are authorized
or obligated by law, executive order or governmental decree to be closed.

“Capital Leases” means all leases which have been or should be capitalized in
accordance with GAAP (including Statement No. 13 of the Financial Accounting
Standards Board) applied on a Consistent Basis.

“Change in Control” means (i) if any Person or group of Persons acting in
concert, other than the Permitted Investors, shall own or control, directly or
indirectly, more than 35% of the outstanding securities (on a fully diluted
basis and taking into account any Voting Securities or contract rights
exercisable, exchangeable or convertible into equity securities) of the Borrower
having voting rights in the election of directors; or (ii) the replacement or
resignation (other than by reason of death, illness or incapacity), within any
two-year period, of a majority of the members of the Board of Directors of the
Borrower (the “Board”) or a change in the size of the Board, within any two-year
period, which results in members of the Board who were in office at the
beginning of such two-year period constituting less than a majority of the
members of the Board (unless such replacement, resignation or change in size of
the Board shall have been effected or initiated by a majority of the members of
the Board in office at the beginning of such two-year period or whose Board
nomination or appointment were previously so approved).

“Closing Date” means the date as of which this Agreement is executed by the
Borrower, the Lenders and the Administrative Agent and on which the conditions
set forth in Section 5.1 have been satisfied or waived.

“Closing Date Existing Issuing Banks” means those financial institutions which
have issued the Closing Date Existing Letters of Credit, as described on
Schedule 1.1(a) attached hereto.

“Closing Date Existing Letters of Credit” means those Letters of Credit issued
by the Closing Date Existing Issuing Banks, which are outstanding on the Closing
Date and which are described in Schedule 1.1 (a) attached hereto.

“Code” means the Internal Revenue Code of 1986, as amended, any successor
provision or provisions and any regulations promulgated thereunder.

“Commitment” means, as to any Lender, the sum of the Revolving Credit Commitment
and the Term Commitment of such Lender.

 

5



--------------------------------------------------------------------------------

“Competitive Bid Borrowing” has the meaning assigned to such term in
Section 2.5(b) hereof.

“Competitive Bid Facility” means the facility described in Section 2.5 hereof
providing for Competitive Bid Loans to the Borrower.

“Competitive Bid Loans” means the Loans bearing interest at an Absolute Rate or
a Eurodollar Competitive Rate provided for in Section 2.5 hereof.

“Competitive Bid Quote” means an offer in accordance with Section 2.5 hereof by
a Revolving Credit Lender to make a Competitive Bid Loan with one single
specified interest rate.

“Competitive Bid Quote Request” has the meaning assigned to such term in
Section 2.5(b) hereof.

“Compliance Certificate” means a certificate in the form of Exhibit E furnished
to the Administrative Agent and Lenders by the Borrower pursuant to Section 7.1
hereof.

“Consenting Manufacturers” means the Manufacturers listed on Schedule 6.1(k).

“Consenting Party” has the meaning assigned to such term in Section 2.19(b)
hereof.

“Consistent Basis” in reference to the application of GAAP means the accounting
principles (including interpretations of GAAP) observed in the period referred
to are comparable in all material respects to those observed in the preparation
of the audited financial statements of the Borrower referred to in
Section 6.1(e)(i) hereof.

“Consolidated Capitalization Ratio” means the ratio of (a) the sum of
Consolidated Funded Indebtedness plus Vehicle Secured Indebtedness to (b) the
sum of Consolidated Total Capitalization plus Vehicle Secured Indebtedness.

“Consolidated EBITDA” means, with respect to the Borrower and its Subsidiaries
for any period of computation thereof during such period, the sum of, without
duplication, (i) Consolidated Net Income, plus (ii) Consolidated Interest
Expense during such period, plus (iii) taxes on income during such period, plus
(iv) amortization during such period, plus (v) depreciation during such period
(with the exclusion of any depreciation related to Vehicles), plus (vi) non-cash
charges arising from share-based payments (as defined in accordance with GAAP)
to employees and directors, plus (vii) to the extent reflected as a charge in
the statement of Consolidated Net Income for such period, the amortization or
expense of all premiums, fees and expenses payable to the extent related to
Indebtedness and plus (viii) to the extent reflected as a charge in the
statement of Consolidated Net Income for such period, any non-cash impairment
charge or asset write-off of the Borrower and its Subsidiaries to the extent
reflected as a charge pursuant to Financial Accounting Standards Board Statement
No. 142 “Goodwill and Other Intangible Assets” or Financial Accounting Standards
Board Statement No. 144 “Accounting for the Impairment or Disposal of Long-Lived
Assets” and the amortization of intangibles or non-cash write-off of assets
arising pursuant to Financial Accounting Standards Board Statement No. 141

 

6



--------------------------------------------------------------------------------

or No. 141 (revised 2007) “Business Combinations” (or any revisions or successor
standards with respect to such Financial Accounting Standards Board Statement
covering substantially the same subject matter) minus (b) any cash payments made
during such period in respect of items described in clause (viii) above
subsequent to the fiscal quarter in which the relevant non-cash charges were
reflected as a charge in the statement of Consolidated Net Income; the foregoing
to be determined on a consolidated basis in accordance with GAAP applied on a
Consistent Basis subject to the Acquisition Adjustments.

“Consolidated Funded Indebtedness” means Funded Indebtedness of the Borrower and
its Subsidiaries, determined on a consolidated basis in accordance with GAAP
applied on a Consistent Basis.

“Consolidated Interest Expense” means, with respect to any period of computation
thereof, the gross interest expense of the Borrower and its Subsidiaries,
including without limitation (i) the amortization of debt discounts and (ii) the
portion of any liabilities incurred in connection with Capital Leases allocable
to interest expense, all determined on a consolidated basis in accordance with
GAAP applied on a Consistent Basis, subject to the Acquisition Adjustments.

“Consolidated Leverage Ratio” means, as at the date of computation thereof, the
ratio of (a) Consolidated Funded Indebtedness (determined as at such date) to
(b) Adjusted Consolidated EBITDA (for the Four-Quarter Period ending on (or most
recently ended prior to) such date).

“Consolidated Net Income” means, for any period of computation thereof, the net
income from continuing operations of the Borrower and its Subsidiaries, but
excluding all extraordinary gains or losses, all as determined in accordance
with GAAP applied on a Consistent Basis, subject to Acquisition Adjustments.

“Consolidated Shareholders’ Equity” means at any time as of which the amount
thereof is to be determined, the sum of the following in respect of the Borrower
and its Subsidiaries (determined on a consolidated basis and excluding
intercompany items among the Borrower and its Subsidiaries and any upward
adjustment after December 31, 2004, due to revaluation of assets): (i) the
amount of issued and outstanding share capital, plus (ii) the amount of
additional paid-in capital and retained income (or, in the case of a deficit,
minus the amount of such deficit), minus (iii) the amount of any foreign
currency translation adjustment which is included in the equity section of the
consolidated balance sheet (whether positive or negative), minus (iv) the
absolute value of any treasury stock and the absolute value of any stock
subscription receivables, plus (v) to the extent deducted in calculating the
foregoing amount, any non-cash impairment charge or asset write-off of the
Borrower and its Subsidiaries pursuant to Financial Accounting Standards Board
Statement No. 142 “Goodwill and Other Intangible Assets” or Financial Accounting
Standards Board Statement No. 144 “Accounting for the Impairment or Disposal of
Long-Lived Assets” and the amortization of intangibles or non-cash write-off of
assets arising pursuant to Financial Accounting Standards Board Statement
No. 141 or No. 141 (revised 2007) “Business Combinations” (or any revisions or
successor standards with respect to such Financial Accounting Standards Board
Statements covering substantially the same subject matter), in each case with
respect to this clause (v) to the extent occurring after

 

7



--------------------------------------------------------------------------------

September 30, 2011 and only to the extent no cash payments have been
subsequently made in respect of such items, plus (vi) $1,520,000,000; the
foregoing to be determined on a consolidated basis in accordance with GAAP
applied on a Consistent Basis.

“Consolidated Tangible Assets” means Consolidated Total Assets minus the book
value of all Intangible Assets of the Borrower and its Subsidiaries.

“Consolidated Tangible Unencumbered Assets” means Consolidated Tangible Assets
excluding assets encumbered by a Lien (other than a Lien permitted by
Section 8.3(ii), (iii), (v), (viii) or (xi)).

“Consolidated Total Assets” means assets of the Borrower and its Subsidiaries as
determined in accordance with GAAP applied on a Consistent Basis.

“Consolidated Total Capitalization” means, as at any time as of which the amount
thereof is to be determined, the sum of Consolidated Funded Indebtedness plus
Consolidated Shareholders’ Equity.

“Contingent Obligation” of any Person means all contingent liabilities required
(or which, upon the creation or incurring thereof, would be required) to be
included in the consolidated financial statements (including footnotes) of such
Person in accordance with GAAP applied on a Consistent Basis, including
Statement No. 5 of the Financial Accounting Standards Board, and any Guaranty
Obligation.

With respect to Contingent Obligations (such as litigation and pension plan
liabilities), such liabilities shall be computed at the amount which, in light
of all the facts and circumstances existing at the time, represent the present
value of the amount which can reasonably be expected to become an actual or
matured liability.

“Continue”, “Continuation”, and “Continued” shall refer to the continuation
pursuant to Section 2.12 hereof of a Loan of one Type as a Loan of the same Type
from one Interest Period to the next Interest Period.

“Control Investment Affiliate” means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

“Convert”, “Conversion”, and “Converted” shall refer to a conversion pursuant to
Section 2.12 of one Type of Loan into another Type of Loan.

“Declining Party” has the meaning assigned to such term in Section 2.19(b)
hereof.

“Default” means any event or condition which, with the giving or receipt of
notice or lapse of time or both, would constitute an Event of Default hereunder.

 

8



--------------------------------------------------------------------------------

“Default Rate” means an interest rate equal to (a) with respect to a Base Rate
Loan under the Revolving Credit Facility, the Base Rate otherwise applicable to
such Loan plus 2% per annum; (b) with respect to a Eurodollar Loan under the
Revolving Credit Facility, the Eurodollar Rate otherwise applicable to such Loan
plus 2% per annum; (c) with respect to a Base Rate Loan under the Term Facility,
the Base Rate otherwise applicable to such Loan plus 2% per annum; (d) with
respect to a Eurodollar Loan under the Term Facility, the Eurodollar Rate
otherwise applicable to such Loan plus 2% per annum; and (e) with respect to a
Competitive Bid Loan under the Revolving Credit Facility, the Absolute Rate or
Eurodollar Competitive Rate otherwise applicable to such Loan plus 2% per annum;
in each case to the fullest extent permitted by applicable law.

“Defaulting Lender” means any Lender, as reasonably determined by the
Administrative Agent, that (a) in the case of any Revolving Credit Lender, has
(i) failed to fund any portion of its Revolving Credit Loans or Participations
in Letters of Credit or Swing Line Loans within three (3) Business Days of the
date required to be funded by it hereunder and such failure is continuing,
(ii) notified the Borrower, the Administrative Agent, any Issuing Bank, the
Swing Line Lender or any Lender in writing that it does not intend to comply
with any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or under other agreements in which it commits
to extend credit, (iii) failed, within three (3) Business Days after receipt of
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective
Revolving Credit Loans and Participations in then outstanding Letters of Credit
and Swing Line Loans or (iv) otherwise failed to pay over to the Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless the subject of a good
faith dispute, or (b) in the case of any Lender, has, or has a direct or
indirect parent company that has, become the subject of a bankruptcy or
insolvency proceeding, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment,
unless, in the case of any Lender referred to in this clause (b), the Borrower
and the Administrative Agent shall be satisfied that such Lender intends, and
has all approvals required to enable it, to continue to perform its obligations
as a Lender hereunder; provided that a Lender shall not be a Defaulting Lender
solely by virtue of the ownership or acquisition of any equity interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority.

“Dollars” and the symbol “$” means dollars constituting legal tender for the
payment of public and private debts in the United States of America.

“Eligible Special Purpose Entity” means any Person which is or is not a
Subsidiary of the Borrower which has been formed by or for the benefit of the
Borrower or any Subsidiary for the purpose of (i) financing or refinancing,
leasing, selling or securitizing Vehicles or related receivables and which
finances, refinances or securitizes Vehicles or related receivables of, leases
Vehicles to or purchases Vehicles or related receivables from the Borrower or
any Subsidiary; or (ii) financing or refinancing consumer receivables, leases,
loans or retail installment contracts; provided that AutoNation Financial
Services Corp. shall not be deemed an Eligible Special Purpose Entity.

 

9



--------------------------------------------------------------------------------

“Employee Benefit Plan” means (i) any employee benefit plan, including any
Pension Plan, within the meaning of Section 3(3) of ERISA which (A) is
maintained for employees of the Borrower or any of its Subsidiaries or ERISA
Affiliates or is assumed by the Borrower or any of its Subsidiaries or ERISA
Affiliates in connection with any Acquisition or (B) has at any time within the
last six (6) years been maintained for the employees of the Borrower or any
current or former Subsidiary or ERISA Affiliate and (ii) any plan, arrangement,
understanding or scheme maintained by the Borrower or any Subsidiary or ERISA
Affiliate that provides retirement, deferred compensation, employee or retiree
medical or life insurance, severance benefits or any other benefit covering any
employee or former employee and which is administered under any Foreign Benefit
Law or regulated by any Governmental Authority other than the United States of
America.

“Environmental Laws” means, collectively, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Superfund
Amendments and Reauthorization Act of 1986, the Resource Conservation and
Recovery Act, the Toxic Substances Control Act, as amended, the Clean Air Act,
as amended, the Clean Water Act, as amended, any other “Superfund” or
“Superlien” law or any other applicable statute, law, ordinance, code, rule,
regulation, order or decree, of the United States or any foreign nation or any
province, territory, state, protectorate or other political subdivision thereof,
regulating, relating to, or imposing liability or standards of conduct
concerning, any hazardous, toxic or dangerous waste, substance or material.

“ERISA” means, at any date, the Employee Retirement Income Security Act of 1974,
as amended, and the regulations thereunder, all as the same shall be in effect
at such date.

“ERISA Affiliate”, as applied to the Borrower, means any Person or trade or
business which is a member of a group which is under common control with the
Borrower, who together with the Borrower, is treated as a single employer within
the meaning of Section 414(b) and (c) of the Code.

“Eurodollar Competitive Rate” means, for the Interest Period for any Competitive
Bid Loan at a Eurodollar Competitive Rate, the rate of interest per annum
determined pursuant to the following formula:

 

  Eurodollar
Competitive
Rate       Interbank Offered Rate               =        1 – Reserve Requirement
applicable to such
Competitive Bid Loan    + or -    a margin   

“Eurodollar Loan” or “Eurodollar Rate Loan” means a Loan for which the rate of
interest is determined by reference to the Eurodollar Rate.

“Eurodollar Rate” means, for the Interest Period for any Eurodollar Loan, the
rate of interest per annum determined pursuant to the following formula:

 

  Eurodollar
Rate    =        Interbank Offered Rate    +    Applicable
Eurodollar
Margin            1 – Reserve Requirement
applicable to such
Eurodollar Loan         

 

10



--------------------------------------------------------------------------------

“Event of Default” means any of the occurrences set forth as such in Section 9.1
hereof, provided that any requirement for notice or lapse of time, or both, has
been satisfied.

“Excluded Subsidiaries” means, collectively, (a) all Eligible Special Purpose
Entities, (b) each Subsidiary organized solely for the purpose of engaging in
the insurance business, (c) Rosecrans Holdings, L.L.C. and Auto By Internet,
Inc. and (d) any Subsidiary organized or incorporated outside of the United
States.

“Executive Officer” means the President, Chief Executive Officer, Treasurer,
Chief Financial Officer or General Counsel of the Borrower.

“Existing Vehicle Lenders” means those financial institutions listed on Schedule
1.1(c).

“Existing Vehicle Secured Indebtedness” means Indebtedness arising under
floorplan arrangements with the Existing Vehicle Lenders described on Schedule
1.1(c).

“Extension Date” has the meaning assigned to such term in Section 2.19(b)
hereof.

“Facility” means each of the Revolving Credit Facility and the Term Facility, as
applicable.

“Facility Guaranty” means each Guaranty Agreement between one or more Guarantors
and the Administrative Agent for the benefit of the Administrative Agent and the
Lenders, delivered as of the Closing Date and otherwise pursuant to
Section 7.18, as the same may be amended, modified or supplemented.

“Facility Termination Date” means such date as all of the following shall have
occurred: (a) termination of the Revolving Credit Facility, the Term Facility,
the Letter of Credit Facility, the Competitive Bid Facility and the Swing Line
and payment in full of all Revolving Credit Outstandings, all Term Loan
Outstandings, the outstanding principal of all Competitive Bid Loans, all Swing
Line Outstandings and, except as provided in clause (b), all Letter of Credit
Outstandings, together with all accrued and unpaid interest and fees thereon,
(b) the undrawn portion of Letters of Credit and all letter of credit fees
relating thereto accruing after such date to the respective expiry dates of the
Letters of Credit (which fees shall be payable solely for the account of the
applicable Issuing Bank and shall be computed based on interest rates and the
Applicable Eurodollar Margin then in effect) shall be fully cash collateralized
in a manner consistent with the terms of Section 9.1(B) or otherwise provided
for pursuant to arrangements satisfactory to the applicable Issuing Bank; and
(c) the Borrower shall have fully, finally and irrevocably paid and satisfied in
full all other Obligations then due and owing (except for Obligations consisting
of continuing indemnities and other contingent Obligations of the Borrower or
any Guarantor that may be owing to any Agent-Related Person or any Lender
pursuant to the Loan Documents that expressly survive termination of this
Agreement).

 

11



--------------------------------------------------------------------------------

“FASB 133” means Statement of Financial Accounting Standards No. 133 (or any
revisions or successor standards with respect to such Financial Accounting
Standards Board Statement covering substantially the same subject matter).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by JPMorgan Chase Bank from three federal
funds brokers of recognized standing selected by it.

“Fiscal Year” means the period of the Borrower beginning on the first day of
January of each calendar year and ending on December 31 of such calendar year.

“Foreign Benefit Law” means any applicable statute, law, ordinance, code, rule,
regulation, order or decree of any foreign nation or any province, state,
territory, protectorate or other political subdivision thereof regulating,
relating to, or imposing liability or standards of conduct concerning, any
Employee Benefit Plan.

“Four-Quarter Period” means a period of four full consecutive fiscal quarterly
periods, taken together as one accounting period.

“Funded Indebtedness” means, with respect to the Borrower and its Subsidiaries,
without duplication, all indebtedness in respect of money borrowed, including
without limitation all Capital Leases and the deferred purchase price of any
property or asset, evidenced by a promissory note, bond or similar written
obligation for the payment of money (including, but not limited to, conditional
sales or similar title retention agreements), all determined in accordance with
GAAP applied on a Consistent Basis, and all undrawn amounts of letters of credit
in excess of $150,000,000 in the aggregate, Guaranty Obligations (excluding
Guaranty Obligations with respect to obligations of Subsidiaries that are not
Funded Indebtedness), Synthetic Lease Obligations and any reimbursement
obligations under letters of credit, provided, Vehicle Secured Indebtedness and
Vehicle Receivables Indebtedness shall be excluded from the calculation of
Funded Indebtedness.

“GAAP” means those principles of accounting set forth in pronouncements of the
Financial Accounting Standards Board, the American Institute of Certified Public
Accountants or which have other substantial authoritative support and are
applicable in the circumstances as of the date of a report, as such principles
are from time to time supplemented and amended.

“Government Securities” means direct obligations of, or obligations the timely
payment of principal and interest on which are fully and unconditionally
guaranteed by, the United States of America.

 

12



--------------------------------------------------------------------------------

“Governmental Authority” shall mean any Federal, state, municipal, national or
other governmental department, commission, board, bureau, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative or judicial, regulatory or administrative
functions of or pertaining to any government, any court or any arbitrator, in
each case whether a state of the United States, the United States or foreign
nation, state, province or other governmental instrumentality.

“Guarantors” means, at any date, the Subsidiaries which are required to be
parties to a Facility Guaranty at such date.

“Guaranty Obligation” means, as to any Person, any (a) guaranty by such Person
of Indebtedness of, or other obligation payable by, any other Person or
(b) assurance, agreement, letter of responsibility, letter of awareness,
undertaking or arrangement given by such Person to an obligee of any other
Person with respect to the payment of an obligation by, or the financial
condition of, such other Person, whether direct or indirect or contingent,
including any purchase or repurchase agreement covering such obligation or any
collateral security therefor, any agreement to provide funds (by means of loans,
capital contributions or otherwise) to such other Person, any agreement to
support the solvency or level of any balance sheet item of such other Person or
any “keep-well” or other arrangement of whatever nature given for the purpose of
assuring or holding harmless such obligee against loss with respect to any
obligation of such other Person; provided, however, that the term Guaranty
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be computed at the amount which, in the light of all facts and
circumstances existing at the time, represents the present value of the amount
which can reasonably be expected to become an actual or matured liability.

“Hazardous Material” means and includes any pollutant, contaminant, or
hazardous, toxic or dangerous waste, substance or material (including without
limitation petroleum products, asbestos-containing materials and lead), the
generation, handling, storage, transportation, disposal, treatment, release,
discharge or emission of which is subject to any Environmental Law.

“Increased Commitment Date” has the meaning assigned to such term in
Section 2.18 hereof.

“Increasing Revolving Credit Lender” has the meaning assigned to such term in
Section 2.18 hereof.

“Indebtedness” means with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, including all Funded Indebtedness, all Vehicle Secured
Indebtedness, all Vehicle Receivables Indebtedness, and all Rate Hedging
Obligations (but excluding any premiums, fees and deposits received in the
ordinary course of business), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable or other like obligations incurred in the ordinary

 

13



--------------------------------------------------------------------------------

course of business), (e) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (f) all Guaranty
Obligations of such Person with respect to Indebtedness of others, (g) all
Capital Lease obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and (i) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances.

“Indemnified Liabilities” has the meaning therefor provided in Section 11.9.

“Intangible Assets” means all assets of the Borrower and its Subsidiaries which
would be treated as intangible assets, such as (without limitation) goodwill
(whether representing the excess of cost over book value of assets acquired or
otherwise), capitalized debt cost and expenses, unamortized debt discount and
expense, consignment inventory rights, patents, trademarks, trade names,
copyrights, franchises and licenses, all as determined in accordance with GAAP
applied on a Consistent Basis.

“Interbank Offered Rate” means, with respect to any Eurodollar Rate Loan or any
Competitive Bid Loan at a Eurodollar Competitive Rate, with respect to each day
during each Interest Period pertaining thereto, the rate per annum determined on
the basis of the rate for deposits in Dollars for a period equal to such
Interest Period commencing on the first day of such Interest Period appearing on
the Reuters Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days
prior to the beginning of such Interest Period. In the event that such rate does
not appear on such page (or otherwise on such screen), the “Interbank Offered
Rate” shall be determined by reference to such other comparable publicly
available service for displaying eurodollar rates as may be selected by the
Administrative Agent or, in the absence of such availability, by reference to
the rate at which the Administrative Agent is offered Dollar deposits at or
about 11:00 A.M., New York City time, two Business Days prior to the beginning
of such Interest Period in the interbank eurodollar market where its eurodollar
and foreign currency and exchange operations are then being conducted for
delivery on the first day of such Interest Period for the number of days
comprised therein.

“Interest Period” (a) for each Eurodollar Loan means a period commencing on the
date such Eurodollar Loan is made or Converted or Continued and each subsequent
period commencing on the last day of the immediately preceding Interest Period
for such Eurodollar Loan, and ending, at the Borrower’s option, on the date one
week or one, two, three or six months thereafter or, subject to market
availability to all Lenders, nine months or twelve months thereafter, as
notified to the Administrative Agent by the Authorized Representative three
(3) Business Days prior to the beginning of such Interest Period; provided,
that,

(i) if the Authorized Representative fails to notify the Administrative Agent of
the length of an Interest Period three (3) Business Days prior to the first day
of such Interest Period, the Loan for which such Interest Period was to be
determined shall be deemed to be a Base Rate Loan bearing interest at the Base
Rate, as of the first day thereof;

 

14



--------------------------------------------------------------------------------

(ii) if an Interest Period for a Eurodollar Loan would end on a day which is not
a Business Day such Interest Period shall be extended to the next Business Day
(unless such extension would cause the applicable Interest Period to end in the
succeeding calendar month, in which case such Interest Period shall end on the
next preceding Business Day); and

(iii) on any day, with respect to all Revolving Credit Loans, Term Loans and
Competitive Bid Loans, there shall not be in effect more than fifteen
(15) Interest Periods;

(b) for each Competitive Bid Loan at an Absolute Rate means the period
commencing on the date of such Loan and ending on such date as may be mutually
agreed upon by the Borrower and the Lender or Lenders making such Competitive
Bid Loan or Loans, as the case may be, comprising such Competitive Bid Loan;
provided that no Interest Period for a Competitive Bid Loan at an Absolute Rate
shall be for a period of less than seven (7) or greater than ninety (90) days;
and

(c) for each Competitive Bid Loan at a Eurodollar Competitive Rate means the
period commencing on the date such Competitive Bid Loan is made and ending, at
the Borrower’s option, on the date one week or one, two, three, six or (to the
extent available) twelve months thereafter as notified by the Borrower to such
Lender by the Authorized Representative three (3) Business Days prior to the
beginning of such Interest Period; provided that if an Interest Period for such
Loan would end on a day which is not a Business Day, such Interest Period shall
be extended to the next Business Day (unless such extension would cause the
applicable Interest Period to end in the succeeding calendar month, in which
case such Interest Period shall end in the next preceding Business Day).

“Interest Rate Selection Notice” means the written notice delivered by an
Authorized Representative in connection with the election of a subsequent
Interest Period for any Eurodollar Loan or Competitive Bid Loan bearing interest
at a Eurodollar Competitive Rate or the Conversion of any Eurodollar Rate Loan
or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate into a
Base Rate Loan or the Conversion of any Base Rate Loan into a Eurodollar Rate
Loan or Competitive Bid Loan bearing interest at a Eurodollar Competitive Rate,
in the form of Exhibit F.

“Issuing Banks” means the Lenders who agree from time to time (upon the request
of Borrower) to issue (provided that no Lender shall be obligated to do so)
Letters of Credit (including the Closing Date Existing Issuing Banks) in
accordance with Section 3.1 and “Issuing Bank” means any one of such Issuing
Banks. On any date of determination, no more than four (4) Lenders (including
the Closing Date Existing Issuing Banks) may be Issuing Banks hereunder.

“JPMorgan Chase Bank” shall have the meaning assigned to such term in the
preamble hereto.

 

15



--------------------------------------------------------------------------------

“Lender” shall as of any date have the meaning assigned to such term in the
preamble hereto so long as such Lender still holds a Term Loan, a Revolving
Credit Loan or a Revolving Credit Commitment as of such date.

“Letter of Credit” means (a) a standby letter of credit issued by an Issuing
Bank for the account of the Borrower in favor of a Person advancing credit or
securing an obligation on behalf of the Borrower or any of its Subsidiaries and
(b) each of the Closing Date Existing Letters of Credit.

“Letter of Credit Commitment” means with respect to each Revolving Credit
Lender, the obligation of such Lender to acquire Letter of Credit Participations
up to an aggregate stated amount at any one time outstanding equal to such
Lender’s Revolving Percentage of the Total Letter of Credit Commitment as the
same may by increased or decreased from time to time pursuant to this Agreement.

“Letter of Credit Facility” means the facility described in Article III hereof
providing for the issuance by the Issuing Banks for the account of the Borrower
of Letters of Credit in an aggregate stated amount at any time outstanding not
exceeding the Total Letter of Credit Commitment.

“Letter of Credit Outstandings” means all undrawn amounts of Letters of Credit
plus Reimbursement Obligations.

“Lien” means any interest in property securing any obligation owed to, or a
claim by, a Person other than the owner of the property, whether such interest
is based on the common law, statute or contract, and including but not limited
to the lien or security interest arising from a mortgage, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes. For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owners of any property which
either of them have acquired or hold subject to a conditional sale agreement,
financing lease, or other arrangement pursuant to which title to the property
has been retained by or vested in some other Person for security purposes.

“Loan” or “Loans” means any of the Revolving Credit Loans, Term Loans,
Competitive Bid Loans or Swing Line Loans.

“Loan Documents” means this Agreement, the Notes, the Applications and
Agreements for Letters of Credit, the Facility Guaranties and all other
instruments and documents heretofore or hereafter executed or delivered to and
in favor of any Lender or the Administrative Agent in connection with the Loans
or the Letters of Credit made, issued or created under this Agreement, as the
same may be amended, modified or supplemented from time to time.

“Loan Parties” means the collective reference to the Borrower and the
Guarantors.

“Manufacturer” means a vehicle manufacturer or distributor which is party to a
dealer agreement, franchise agreement or framework agreement with, or binding
upon, the Borrower or any Retail Subsidiary.

 

16



--------------------------------------------------------------------------------

“Manufacturer Consents” means, collectively, (a) those consent letters described
on Schedule 1.1(b) attached hereto on the date hereof, and (b) any additional
written consent by a Manufacturer to the Loan Documents and the transactions
contemplated thereby which consent is added to Schedule 1.1(b) and is in form
and substance reasonably acceptable to the Administrative Agent.

“Margin Capital Stock” means capital stock issued by the Borrower that
(i) constitutes “margin stock” within the meaning of such term under Regulation
U as now or from time to time hereafter in effect and (ii) would, taking into
account all other “margin stock” (within the meaning of such term under
Regulation U as now or from time to time hereafter in effect) held by the
Borrower or any of its Subsidiaries, cause the value of all such “margin stock”
to exceed 25% of the value of all assets of the Borrower and its Subsidiaries
that directly or indirectly secure (within the meaning of Regulation U) the
Obligations.

“Material Adverse Effect” means a material adverse effect on (i) the business,
properties, operations, business prospects, or condition, financial or
otherwise, of the Borrower and its Subsidiaries, taken as a whole, (ii) the
ability of the Borrower to pay or perform its obligations, liabilities and
indebtedness under the Loan Documents as such payment or performance becomes due
in accordance with the terms thereof, or (iii) the rights, powers and remedies
of the Administrative Agent or any Lender under any Loan Document or the
validity, legality or enforceability thereof.

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation.

“Mortgage Facilities” means one or more debt facilities with banks,
manufacturers and/or other entities providing for borrowings by the Borrower or
a Subsidiary secured primarily by real estate, in each case as such facilities
are amended, modified or supplemented from time to time.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is
making, or is accruing an obligation to make, contributions or has made, or been
obligated to make, contributions within the preceding six (6) Fiscal Years.

“Notes” means the collective reference to any promissory note evidencing Loans.

“Obligations” means the obligations, liabilities and Indebtedness of the
Borrower with respect to (i) the principal and interest on the Loans, (ii) the
Reimbursement Obligations and (iii) the payment and performance of all other
obligations, liabilities and Indebtedness of the Borrower hereunder, under any
one or more of the other Loan Documents or with respect to the Loans.

“Operating Documents” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, the bylaws,
operating agreement, partnership agreement, limited partnership agreement or
other applicable documents relating to the operation, governance or management
of such entity.

 

17



--------------------------------------------------------------------------------

“Organizational Action” means with respect to any corporation, limited liability
company, partnership, limited partnership, limited liability partnership or
other legally authorized incorporated or unincorporated entity, any corporate,
organizational or partnership action (including any required shareholder, member
or partner action), or other similar action, as applicable, taken by such
entity.

“Organizational Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the articles of incorporation, certificate of incorporation, articles of
organization, certificate of limited partnership, certificate of formation or
other applicable organizational or charter documents relating to the creation of
such entity.

“Original Stated Termination Date” has the meaning assigned to such term in
Section 2.19(c) hereof.

“Outstanding Revolving Credit Obligations” means the sum of (i) the Revolving
Credit Outstandings, (ii) Letter of Credit Outstandings, (iii) Swing Line
Outstandings, and (iv) outstanding Competitive Bid Loans, all as at the date of
determination thereof.

“Participation” means, with respect to any Revolving Credit Lender (other than
JPMorgan Chase Bank with respect to a Swing Line Loan, and other than the
applicable Issuing Bank with respect to a Letter of Credit), the extension of
credit represented by the participation of such Lender hereunder in (a) the
rights of JPMorgan Chase Bank in respect of a Swing Line Loan made or (b) the
liability of the applicable Issuing Bank in respect of Letters of Credit issued,
and the rights of the applicable Issuing Bank in respect of Reimbursement
Obligations, all in accordance with the terms hereof.

“PBGC” means the Pension Benefit Guaranty Corporation and any successor thereto.

“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA, other than a Multiemployer Plan, which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA and which (i) is maintained for employees of the Borrower or any of its
ERISA Affiliates or is assumed by the Borrower or any of its ERISA Affiliates in
connection with any Acquisition or (ii) has at any time during the last six
(6) years been maintained for the employees of the Borrower or any current or
former ERISA Affiliate.

“Permitted Acquisition” means an Acquisition effected with the consent and
approval of the Board of Directors (or the appropriate committee thereof) or
other applicable governing body of such Person being acquired and the duly
obtained approval of such shareholders or other holders of equity interests in
such Person as may be required to be obtained under applicable law, the charter
documents of or any shareholder agreements or similar agreements pertaining to
such Person, which Person derives the majority of its revenues from Automobile
Retailing Activities.

 

18



--------------------------------------------------------------------------------

“Permitted Indebtedness” means (i) the endorsement of negotiable instruments for
deposit or collection or similar transactions in the ordinary course of business
and (ii) Indebtedness owing to the Borrower or a Subsidiary.

“Permitted Investor” means each Person and each of its Control Investment
Affiliates that, on November 1, 2011, together own more than 10% of the
outstanding securities of the Borrower having voting rights in the election of
directors.

“Person” means an individual, partnership, corporation, limited liability
company, trust, unincorporated organization, association, joint venture or a
government or agency or political subdivision thereof.

“Pricing Grid” means the applicable table set forth below setting forth the
number of basis points to be utilized in calculating each of (i) the Applicable
Eurodollar Margin with respect to any Loan, (ii) the Applicable Base Rate Margin
with respect to any Loan and (iii) the Applicable Commitment Fee.

 

Consolidated Leverage Ratio

   Applicable
Commitment Fee    Applicable
Eurodollar Margin    Applicable Base
Rate Margin

Greater than or equal to 3.25 to 1.00

   35.0    200.0    100.0

Greater than or equal to 2.00 to 1.00 but less than 3.25 to 1.00

   30.0    175.0    75.0

Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00

   25.0    150.0    50.0

Less than 1.50 to 1.00

   25.0    125.0    25.0

Until the first date after the Closing Date on which financial statements and a
Compliance Certificate are delivered to the Lenders pursuant to Section 7.1, the
Consolidated Leverage Ratio for the purposes of the Pricing Grid set forth above
shall be deemed to be greater than or equal to 2.00 to 1.00 but less than 3.25
to 1.00. For the purposes of the Pricing Grid set forth above, changes in the
rates set forth therein resulting from changes in the Consolidated Leverage
Ratio shall become effective on the date that is three Business Days after the
date on which financial statements and a Compliance Certificate are delivered to
the Lenders pursuant to Section 7.1 and shall remain in effect until the next
change to be effected pursuant to this paragraph. If any financial statements or
the Compliance Certificate referred to above are not delivered within the time
periods specified in Section 7.1, then, until the date that is three Business
Days after the date on which such financial statements and Compliance
Certificate are delivered, the highest rate set forth in each column of such
Pricing Grid shall apply. Each determination of the Consolidated Leverage Ratio
pursuant to such Pricing Grid shall be made in a manner consistent with the
determination thereof pursuant to Section 8.1.

 

19



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank in connection with extensions of
credit to debtors).

“Principal Office” means the office of the Administrative Agent at JPMorgan
Chase Bank, N.A., Loan & Agency, 1111 Fannin Street, 10th Floor, Houston, Texas
77002, Attention: Syed Abbas or such other office and address as the
Administrative Agent may from time to time designate.

“Quotation Date” has the meaning assigned to such term in Section 2.5(b) hereof.

“Rate Hedge Value” means, with respect to each contract, instrument or other
arrangement creating a Rate Hedging Obligation, the net obligations of the
Borrower or any Subsidiary thereunder equal to the termination value thereof as
determined in accordance with its provisions (if such Rate Hedging Obligation
has been terminated) or the mark to market value thereof as determined on the
basis of available quotations from any recognized dealer in, or from Bloomberg
or other similar service providing market quotations for, the applicable Rate
Hedging Obligation (if such Rate Hedging Obligation has not been terminated).

“Rate Hedging Obligations” means, without duplication, any and all obligations
of the Borrower or any Subsidiary, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor), under (i) any
and all agreements, devices or arrangements designed to protect at least one of
the parties thereto from the fluctuations of interest rates, exchange rates or
forward rates applicable to such party’s assets, liabilities or exchange
transactions, including, but not limited to, Dollar-denominated or
cross-currency interest rate exchange agreements, forward currency exchange
agreements, interest rate cap or collar protection agreements, forward rate
currency or interest rate options, puts, warrants and those commonly known as
interest rate “swap” agreements; (ii) all other “derivative instruments” as
defined in FASB 133 and which are subject to the reporting requirements of FASB
133; and (iii) any and all cancellations, buybacks, reversals, terminations or
assignments of any of the foregoing. For purposes of any computation hereunder,
each Rate Hedging Obligation shall be valued at the Rate Hedge Value thereof.

“Rating” means the rating assigned by any Rating Agency to the Loans.

“Rating Agencies” means S&P and Moody’s.

“Reimbursement Obligation” shall mean at any time, the obligation of the
Borrower with respect to any Letter of Credit to reimburse the applicable
Issuing Bank and the Revolving Credit Lenders to the extent of their respective
Participations (including by the receipt by such Issuing Bank of proceeds of
Revolving Credit Loans pursuant to Section 3.2) for amounts theretofore paid by
such Issuing Bank or the Lenders pursuant to a drawing under such Letter of
Credit.

“Required Lenders” means, as of any date, the holders of more than 50% of the
sum of (i) the Term Loan Outstandings and (ii) the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Outstanding Revolving Credit Obligations.

 

20



--------------------------------------------------------------------------------

“Reserve Requirement” means, for any day as applied to any Eurodollar Loan or
Competitive Rate Loan bearing interest at a Eurodollar Competitive Rate during
any Interest Period, the reserve percentage (expressed as a decimal, rounded
upward to the next 1/100th of 1%), if any, in effect on such day with respect to
such Eurodollar Loan or Competitive Rate Loan under regulations issued from time
to time by the Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) with respect
to Eurocurrency funding (currently referred to as “Eurocurrency liabilities”).
The Eurodollar Rate for each outstanding Eurodollar Rate Loan and the Eurodollar
Competitive Rate for each outstanding Competitive Bid Loan bearing interest at a
Eurodollar Competitive Rate shall be adjusted automatically as of the effective
date of any change in the Reserve Requirement.

“Retail Subsidiary” means a Subsidiary which is engaged in the sale or
distribution of new or used motor vehicles, or both, and/or parts and
accessories used in connection with motor vehicles.

“Revolving Credit Commitment” means with respect to each Revolving Credit
Lender, the obligation of such Lender to make Revolving Credit Loans to the
Borrower and purchase Participations up to an aggregate principal amount at any
one time outstanding, determined with reference to such Lender’s Revolving
Percentage as set forth on Exhibit A attached hereto of the Total Revolving
Credit Commitment as the same may be increased or decreased from time to time
pursuant to this Agreement.

“Revolving Credit Facility” means the facility described in Section 2.4(a)
hereof providing for Revolving Credit Loans to the Borrower by the Revolving
Credit Lenders in the aggregate principal amount of the Total Revolving Credit
Commitment less the aggregate amount of Swing Line Outstandings, Outstanding
Letters of Credit and outstanding Competitive Bid Loans.

“Revolving Credit Lenders” means each Lender that has a Revolving Credit
Commitment or that holds Revolving Credit Loans.

“Revolving Credit Loan” means a Loan made pursuant to the Revolving Credit
Facility.

“Revolving Credit Outstandings” means, as of any date of determination, the
aggregate principal amount of all Revolving Credit Loans then outstanding.

“Revolving Credit Termination Date” means the earlier of (a) the Stated
Termination Date and (b) the date the Borrower shall have terminated the
Revolving Credit Commitments pursuant to Section 2.10(a).

“Revolving Percentage” means, as to any Revolving Credit Lender at any time, the
percentage which such Lender’s Revolving Credit Commitment then constitutes of
the Total Revolving Credit Commitment (or, at any time after the Revolving
Credit Commitments shall

 

21



--------------------------------------------------------------------------------

have expired or terminated, the percentage which the aggregate principal amount
of such Lender’s Revolving Credit Loans then outstanding constitutes of the
Total Revolving Credit Outstandings); provided that each Revolving Percentage of
each Revolving Credit Lender shall be increased or decreased to reflect any
assignments to or by such Lender effected in accordance with Section 11.1 hereof
and any voluntary or mandatory reductions in such committed amounts.

“S&P” means Standard & Poor’s Rating Group, a division of The McGraw-Hill
Companies.

“Senior Note Guaranty” means the collective reference to each Guaranty Agreement
delivered by the Guarantors for the benefit of the holders of Senior Notes.

“Senior Note Indenture” means the collective reference to (a) the Indenture
dated April 12, 2006 among the Borrower, the guarantors party thereto and Wells
Fargo Bank, N.A. (the “2006 Indenture”) and (b) the Indenture dated April 12,
2010, among the Borrower, the guarantors party thereto and Wells Fargo, N.A., in
each case, as amended, restated, supplemented or otherwise modified from time to
time.

“Senior Notes” means the collective reference to (a) the Borrower’s 7% Senior
Notes due April 15, 2014 and shall include the notes issued in exchange therefor
(as contemplated by the 2006 Indenture and the registration rights agreement
described therein) (b) the Borrower’s 6.750% Senior Notes due April 15, 2018 and
(c) any other senior note issuance by the Borrower in excess of $100,000,000
issued in a capital markets transaction, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Stated Termination Date” means December 7, 2016, subject to extension pursuant
to Section 2.19.

“Subsidiary” means any corporation or other entity in which more than 50% of its
outstanding voting stock or more than 50% of all equity interests is owned
directly or indirectly by the Borrower and/or by one or more of the Borrower’s
Subsidiaries.

“Subsidiary Securities” means the shares of capital stock or the other equity
interests issued by or equity participations in any Subsidiary, whether or not
constituting a “security” under Article 8 of the Uniform Commercial Code as in
effect in any jurisdiction.

“Swing Line” means the revolving line of credit established by JPMorgan Chase
Bank in favor of the Borrower pursuant to Section 2.17.

“Swing Line Lender” means JPMorgan Chase Bank in its capacity as the Lender in
respect of Swing Line Loans.

“Swing Line Loan” means a Loan made by JPMorgan Chase Bank to the Borrower
pursuant to Section 2.17.

“Swing Line Outstandings” means, as of any date of determination, the aggregate
principal amount of all Swing Line Loans then outstanding.

 

22



--------------------------------------------------------------------------------

“Synthetic Lease Obligations” means all monetary obligations of a lessee under
any tax retention or other synthetic leases which is treated as an operating
lease under GAAP but the liabilities under which are or would be characterized
as indebtedness of such Person for tax purposes or upon the insolvency of such
Person. The amount of Synthetic Lease Obligations in respect of any synthetic
lease at any date of determination thereof shall be equal to the aggregate
purchase price of any property subject to such lease less the aggregate amount
of payments of rent theretofore made which reduce the lessee’s obligations under
such synthetic lease and which are not the financial equivalent of interest.

“Term Commitment” means, as to any Lender, the obligation of such Lender, if
any, to make a Term Loan to the Borrower in a principal amount not to exceed the
amount set forth under the heading “Term Commitment” opposite such Lender’s name
on Exhibit A attached hereto as the same may be increased or decreased from time
to time pursuant to this Agreement. The original aggregate amount of the Term
Commitments is $500,000,000.

“Term Facility” means the Term Commitments and the Term Loans made thereunder.

“Term Lender” means each Lender that has a Term Commitment or that holds a Term
Loan.

“Term Loan” has the meaning assigned to such term in Section 2.1.

“Term Loan Outstandings” means, as of any date of determination, the aggregate
principal amount of all Term Loans then outstanding.

“Term Percentage” means, as to any Term Lender at any time, the percentage which
the aggregate principal amount of such Lender’s Term Loans then outstanding
constitutes of the aggregate principal amount of the Term Loans then
outstanding; provided, that each Term Percentage of each Term Lender shall be
increased or decreased to reflect any assignments to or by such Lender effected
in accordance with Section 11.1 hereof.

“Termination Date Extension Request” has the meaning assigned to such term in
Section 2.19(a) hereof.

“Termination Event” means: (i) a “Reportable Event” described in Section 4043 of
ERISA and the regulations issued thereunder (other than an event for which the
30-day notice requirement has been waived by applicable regulation); or (ii) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan during a
plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or was deemed such under Section 4062(e) of ERISA;
or (iii) the termination of a Pension Plan, the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 of ERISA; or (iv) the institution of proceedings
to terminate a Pension Plan by the PBGC; or (v) any other event or condition
which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
or (vi) the partial or complete withdrawal (within the meaning of Title IV of
ERISA) of the Borrower or any ERISA Affiliate from a Multiemployer Plan; or
(vii) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303(k) of ERISA; or

 

23



--------------------------------------------------------------------------------

(viii) any event or condition which results in the reorganization or insolvency
of a Multiemployer Plan under Section 4241 or Section 4245 of ERISA,
respectively; or (ix) any event or condition which results in the termination of
a Multiemployer Plan under Section 4041A of ERISA or the institution by the PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA; or
(x) any event or condition with respect to any Employee Benefit Plan which is
regulated by any Foreign Benefit Law that results in the termination of such
Employee Benefit Plan or the revocation of such Employee Benefit Plan’s
authority to operate under the applicable Foreign Benefit Law.

“Total Letter of Credit Commitment” means an amount not to exceed $200,000,000.

“Total Revolving Credit Commitment” means $1,200,000,000, as the same may be
increased or decreased from time to time pursuant to this Agreement, which shall
be made available by the Lenders to the Borrower during the period from the date
hereof until the Stated Termination Date.

“Type” shall mean any type of Loan (i.e., a Base Rate Loan or a Eurodollar
Loan).

“Vehicle Receivables Indebtedness” means Indebtedness incurred by any Eligible
Special Purpose Entity to finance, refinance or guaranty the financing or
refinancing of consumer receivables, leases, loans or retail installment
contracts incurred in the sale, transfer or lease of Vehicles; provided (x) such
Indebtedness shall in accordance with GAAP on a Consistent Basis not appear as
an asset or liability on the balance sheet of the Borrower or any of its
Subsidiaries; (y) no assets other than the Vehicles, consumer receivables,
leases, loans, retail installment contracts or related proceeds (including,
without limitation, proceeds from insurance, Vehicles and other obligations
under such receivables, leases, loans or retail installment contracts) to be so
financed or refinanced secure such Indebtedness; and (z) neither the Borrower
nor any of its Subsidiaries other than such Eligible Special Purpose Entity
shall incur any liability with respect to such Indebtedness other than liability
arising by reason of (1) a breach of a representation or warranty or customary
indemnities in each case contained in any instrument relating to such
Indebtedness or (2) customary interests retained by the Borrower or its
Subsidiaries in such assets or Indebtedness.

“Vehicle Secured Indebtedness” means, collectively, (a) the Existing Vehicle
Secured Indebtedness and (b) Indebtedness incurred by the Borrower, any
Subsidiary or any Eligible Special Purpose Entity to lease, finance or refinance
or guaranty the leasing, financing or refinancing of Vehicles or related
receivables, which Indebtedness in the case of this clause (b) is secured by the
Vehicles or related receivables so financed and (but only to the extent
permitted by the last sentence of this definition) other assets, to the extent,
at any date of determination thereof, the amount of such Indebtedness does not
exceed the depreciated book value of the Vehicles so financed or the book value
of such related receivables, in each case plus the book value of any other
assets securing such Indebtedness (in the aggregate, “Security Book Value”) as
determined in accordance with GAAP applied on a Consistent Basis. It is
understood that, to the extent the amount of such Indebtedness exceeds the
associated Security Book Value, such excess amount shall not constitute “Vehicle
Secured Indebtedness” and, accordingly, shall

 

24



--------------------------------------------------------------------------------

constitute “Funded Indebtedness”. On the date any Vehicle Secured Indebtedness
is incurred and on any date any lien is granted securing such Indebtedness, the
percentage of Security Book Value contributed by Vehicles and related
receivables financed thereby shall not be less than 85% of the total Security
Book Value with respect to such Indebtedness.

“Vehicles” means all now existing or hereafter acquired new and used
automobiles, sport utility vehicles, trucks and vans of all types and
descriptions, whether held for sale, lease, rental or operational purposes,
which relate to the Borrower’s or any Subsidiary’s Automobile Retailing
Activities.

“Voting Securities” means shares of capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar functions) of such Person, even if the right so
to vote has been suspended by the happening of such a contingency.

“Withholding Agent” means any Loan Party and the Administrative Agent.

“Yield Differential” has the meaning assigned to such term in Section 2.18
hereof.

1.2 Rules of Interpretation.

(a) The headings, subheadings and table of contents used herein or in any other
Loan Document are solely for convenience of reference and shall not constitute a
part of any such document or affect the meaning, construction or effect of any
provision thereof.

(b) Except as otherwise expressly provided, references in any Loan Document to
articles, sections, paragraphs, clauses, annexes, appendices, exhibits and
schedules are references to articles, sections, paragraphs, clauses, annexes,
appendices, exhibits and schedules in or to such Loan Document.

(c) All definitions set forth herein or in any other Loan Document shall apply
to the singular as well as the plural form of such defined term, and all
references to the masculine gender shall include reference to the feminine or
neuter gender, and vice versa, as the context may require.

(d) When used herein or in any other Loan Document, words such as “hereunder”,
“hereto”, “hereof” and “herein” and other words of like import shall, unless the
context clearly indicates to the contrary, refer to the whole of the applicable
document and not to any particular article, section, subsection, paragraph or
clause thereof.

(e) References to “including” means including without limiting the generality of
any description preceding such term, and such term shall not limit a general
statement to matters similar to those specifically mentioned.

(f) Except as otherwise expressly provided, all dates and times of day specified
herein shall refer to such dates and times at New York City.

 

25



--------------------------------------------------------------------------------

(g) Whenever interest rates or fees are established in whole or in part by
reference to a numerical percentage expressed as “            %”, such
arithmetic expression shall be interpreted in accordance with the convention
that 1% = 100 basis points.

(h) Each of the parties to the Loan Documents and their counsel have reviewed
and revised, or requested (or had the opportunity to request) revisions to, the
Loan Documents, and any rule of construction that ambiguities are to be resolved
against the drafting party shall be inapplicable in the construing and
interpretation of the Loan Documents and all exhibits, schedules and appendices
thereto.

(i) Any reference to an officer of the Borrower or any other Person by reference
to the title of such officer shall be deemed to refer to each other officer of
such Person, however titled, exercising the same or substantially similar
functions.

(j) All references to any agreement or document as amended, modified or
supplemented, or words of similar effect, shall mean such document or agreement,
as the case may be, as amended, modified or supplemented from time to time only
as and to the extent permitted therein and not prohibited by the Loan Documents.

(k) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party and all covenants, provisions and agreements by or on behalf of the
Borrower which are contained in the Loan Documents shall inure to the benefit of
the successors and permitted assigns of the Administrative Agent, the Lenders,
or any of them.

1.3 Accounting for Permitted Acquisitions. With respect to any Permitted
Acquisition consummated on or after the Closing Date, the following shall apply:

For each Four-Quarter Period that includes the date of a Permitted Acquisition,
Consolidated EBITDA and Consolidated Interest Expense shall include the results
of operations of the Person or assets so acquired, which amounts shall be
determined on a historical pro forma basis and which may include such
adjustments as are permitted under Regulation S-X of the Securities and Exchange
Commission; provided, however, Consolidated Interest Expense shall be adjusted
on a historical pro forma basis to (i) eliminate interest expense accrued during
such period on any Indebtedness repaid in connection with such Permitted
Acquisition and (ii) include interest expense on any Indebtedness (including
Indebtedness hereunder) incurred, acquired or assumed in connection with such
Permitted Acquisition (“Incremental Debt”) calculated (x) as if all such
Incremental Debt had been incurred as of the first day of such Four-Quarter
Period and (y) at the following interest rates: (I) for all periods subsequent
to the date of the Permitted Acquisition and for Incremental Debt assumed or
acquired in the Permitted Acquisition and in effect prior to the date of
Permitted Acquisition, at the actual rates of interest applicable thereto, and
(II) for all periods prior to the actual incurrence of such Incremental Debt,
equal to the rate of interest actually applicable to such Incremental Debt
hereunder or under other financing documents applicable thereto as at the end of
each affected Four-Quarter Period.

 

26



--------------------------------------------------------------------------------

1.4 Accounting for Derivatives. In making any computation under Section 8.1, all
adjustments to such computation or amount resulting from the application of FASB
133 shall be disregarded.

1.5 Accounting and Financial Determinations. Except as provided in Section 1.3,
where the character or amount of any asset or liability or item of income or
expense is required to be determined, or any accounting computation is required
to be made, for the purpose of this Agreement, such determination or calculation
shall, to the extent applicable, be made in accordance with GAAP applied on a
Consistent Basis except insofar as:

(a) the Borrower shall have elected (with the concurrence of its independent
public accountant and upon prior written notification to the Lenders) to adopt
more recently promulgated GAAP (which election shall continue to be effective
for subsequent years); and

(b) the Required Lenders shall have consented to such election (it being
understood that such consent may be conditioned upon the implementation of such
changes to Article VIII as are appropriate to reflect such adoption of more
recently promulgated GAAP and it being further understood that such consent
shall be deemed to have been given upon the implementation of such changes).

Upon a change in GAAP which becomes effective after the Closing Date which would
have a material effect on the Borrower’s consolidated financial statements and
the assets and liabilities reflected therein or otherwise affect the calculation
or the application of the covenants contained in Article VIII hereof, such
change shall not be given effect for purposes hereof until sixty (60) days from
the otherwise effective date of such change. Prior to such effectiveness the
Administrative Agent, the Lenders and the Borrower shall in good faith negotiate
to amend the pertinent provisions of this Agreement to account for such change
to the extent appropriate to effect the substance thereof as of the Closing
Date. If such an amendment is not entered into with respect to any such change,
such change shall not be given effect for purposes hereof. The Borrower shall
provide to the Administrative Agent and the Lenders, upon request, comfort from
its accountants that, without giving effect to such change in GAAP, upon their
review of the calculations set forth in the Compliance Certificate prepared on a
Consistent Basis, nothing has come to their attention that would lead them to
believe the Borrower was not in compliance with the financial covenants
contained in this Agreement.

Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Accounting Standards Codification 825-10-25 (previously
referred to as Statement of Financial Accounting Standards 159) (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower or any Subsidiary at “fair value”, as defined therein.

 

27



--------------------------------------------------------------------------------

ARTICLE II

The Loans

2.1 Term Loans.

(a) Subject to the terms and conditions hereof, each Term Lender severally
agrees to make a term loan (a “Term Loan”) to the Borrower on the Closing Date
in an amount not to exceed the amount of the Term Commitment of such Lender.

(b) The Term Loans may from time to time be Eurodollar Loans or Base Rate Loans,
as determined by the Borrower and notified to the Administrative Agent in
accordance with Sections 2.2 and 2.12.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice in the form of a borrowing notice (which
notice shall be substantially in the form of a Borrowing Notice for Revolving
Credit Loans, mutatis mutandis, which shall have been received by the
Administrative Agent prior to 12:00 Noon, New York City time, on the proposed
borrowing date, which shall be a Business Day) requesting that the Term Lenders
make Term Loans on the Closing Date and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Term Lender thereof. Not later than 1:30 P.M., New York City time, on the
Closing Date, each Term Lender shall, pursuant to the terms and subject to the
conditions of this Agreement, make available to the Administrative Agent at the
Principal Office an amount in immediately available funds equal to the Term Loan
to be made by such Lender. The Administrative Agent shall credit the account of
the Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the Term
Lenders in immediately available funds.

2.3 Repayment of Term Loans. The Term Loans shall mature and be payable in full
on the Stated Termination Date in an amount equal to such Lender’s Term
Percentage multiplied by the amount of the Term Loan Outstandings.

2.4 Revolving Credit Commitments.

(a) Commitments. Subject to the terms and conditions of this Agreement, each
Revolving Credit Lender severally agrees to make Advances to the Borrower, from
time to time from the Closing Date until the Revolving Credit Termination Date,
on a pro rata basis as to the total borrowing requested by the Borrower under
the Revolving Credit Facility on any day determined by its Revolving Percentage
up to but not exceeding the Revolving Credit Commitment of such Lender,
provided, however, that the Revolving Credit Lenders will not be required and
shall have no obligation to make any Advance (i) so long as not all of the
conditions under Section 5.2 hereof have been fulfilled, (ii) so long as a
Default or an Event of Default has occurred and is continuing or (iii) if the
Administrative Agent has accelerated the maturity of the Revolving Credit Loans
as a result of an Event of Default in accordance with Section 9.1 hereof;
provided further, however, that immediately after giving effect to each such
Advance, the principal amount of Outstanding Revolving Credit Obligations

 

28



--------------------------------------------------------------------------------

shall not exceed the Total Revolving Credit Commitment. Within such limits, the
Borrower may borrow, repay and reborrow hereunder, on any Business Day, from the
Closing Date until, but (as to borrowings and reborrowings) not including, the
Revolving Credit Termination Date; provided, however, that (x) no Eurodollar
Loan that is a Revolving Credit Loan shall be made which has an Interest Period
that extends beyond the Revolving Credit Termination Date and (y) each Revolving
Credit Loan that is a Eurodollar Loan may, subject to the provisions of
Section 2.12, be repaid only on the last day of the Interest Period with respect
thereto unless the Borrower has paid any amounts due pursuant to Section 4.5
hereof.

(b) Amounts. The aggregate unpaid principal amount of the Outstanding Revolving
Credit Obligations shall not exceed at any time an amount equal to the Total
Revolving Credit Commitment. Each Loan under the Revolving Credit Facility,
other than a Swing Line Loan or a Base Rate Refunding Loan, and each Conversion
thereof under Section 2.12, shall be in a principal amount of (i) at least
$10,000,000, and, if greater than $10,000,000, an integral multiple of
$1,000,000, in the case of Eurodollar Loans, or (ii) at least $5,000,000 and, if
greater than $5,000,000, an integral multiple of $1,000,000, in the case of Base
Rate Loans.

(c) Advances and Rate Selection. (i) An Authorized Representative shall give the
Administrative Agent (1) except as set forth in clause (2) below, at least three
(3) Business Days’ irrevocable telephonic notice of each Revolving Credit Loan
that is a Eurodollar Loan (whether representing an additional borrowing
hereunder or the Conversion of borrowing hereunder from Base Rate Loans or other
Eurodollar Loans to Eurodollar Loans) prior to 12:00 Noon; (2) irrevocable
telephonic notice of each Revolving Credit Loan that is a Eurodollar Loan to be
made on the Closing Date prior to 12:00 Noon, New York City time, on the Closing
Date; and (3) irrevocable telephonic notice of each Revolving Credit Loan that
is a Base Rate Loan (other than Base Rate Refunding Loans to the extent the same
are effective without notice pursuant to Section 2.4(c)(iv)) representing an
additional borrowing hereunder prior to 12:00 noon on the day of such proposed
Base Rate Loan. Each such borrowing notice, which shall be effective upon
receipt by the Administrative Agent, shall specify the amount of the borrowing,
the Type of Loan, the date of borrowing and, if a Eurodollar Loan, the Interest
Period to be used in the computation of interest. The Authorized Representative
shall provide the Administrative Agent written confirmation of each such
telephonic notice on the same day by telefacsimile transmission in the form of a
Borrowing Notice, for additional Advances, or in the form attached hereto as
Exhibit F as to selection or Conversion of interest rates as to outstanding
Revolving Credit Loans, in each case with appropriate insertions, but failure to
provide such confirmation shall not affect the validity of such telephonic
notice. The duration of the initial Interest Period for each Revolving Credit
Loan that is a Eurodollar Loan shall be as specified in the initial Borrowing
Notice. The Borrower shall have the option to elect the duration of subsequent
Interest Periods and to Convert the Revolving Credit Loans (other than Swing
Line Loans) in accordance with Section 2.12 hereof. If the Administrative Agent
does not receive a notice of election of duration of an Interest Period or to
Convert by the time prescribed hereby and by Section 2.12 hereof, the Borrower
shall be deemed to have elected as to any Revolving Credit Loan, to Convert such
Loan to (or Continue such Loan as) a Base Rate Loan bearing interest at the Base
Rate until the Borrower notifies the Administrative Agent in accordance with
this Section and Section 2.12.

 

29



--------------------------------------------------------------------------------

(ii) Notice of receipt of each Borrowing Notice shall be provided by the
Administrative Agent to each Revolving Credit Lender by telefacsimile or
telephonic notice with reasonable promptness on the same day as Administrative
Agent’s receipt of such Borrowing Notice.

(iii) Not later than 3:00 P.M. on the date specified for each Advance under the
Revolving Credit Facility, each Revolving Credit Lender shall, pursuant to the
terms and subject to the conditions of this Agreement, make the amount of the
Loan or Loans to be made by it on such day available to the Administrative
Agent, by depositing or transferring the proceeds thereof in immediately
available funds at the Principal Office. The amount so received by the
Administrative Agent shall, subject to the terms and conditions of this
Agreement, be made available to the Borrower by delivery of the proceeds thereof
as shall be directed in the applicable Borrowing Notice by the Authorized
Representative.

(iv) If a drawing is made under any Letter of Credit, the Borrower shall
reimburse the Issuing Bank for such drawing by paying to the Administrative
Agent an amount equal to such drawing not later than 2:00 P.M. on (A) the
Business Day (which may be the date such drawing is made) that the Borrower
receives notice of such drawing, if the Borrower shall have received such notice
prior to 10:00 a.m., or (B) the Business Day immediately following the day that
the Borrower receives such notice, if such notice is received by the Borrower on
a day other than a Business Day or after 10:00 a.m. on a Business Day.
Notwithstanding the foregoing, if a drawing is made under any Letter of Credit,
such drawing is honored by the Issuing Bank thereunder prior to the Revolving
Credit Termination Date, and the Borrower shall not immediately fully reimburse
such Issuing Bank in respect of such drawing, (y) provided that the conditions
to making a Revolving Credit Loan as herein provided shall then be satisfied,
the Reimbursement Obligation arising from such drawing shall be paid to such
Issuing Bank by the Administrative Agent without the requirement of notice to or
from the Borrower from immediately available funds which shall be advanced as a
Base Rate Refunding Loan by each Lender under the Revolving Credit Facility in
an amount determined with reference to such Revolving Credit Lender’s Revolving
Percentage of such Reimbursement Obligation, and (z) if the conditions to making
a Revolving Credit Loan as herein provided shall not then be satisfied, each of
the Revolving Credit Lenders shall fund by payment to the Administrative Agent
(for the benefit of the Issuing Bank) in immediately available funds the
purchase from such Issuing Bank of their respective Participations in the
related Reimbursement Obligation based on their respective Revolving
Percentages. If a drawing is presented under any Letter of Credit in accordance
with the terms thereof and the Borrower shall not immediately reimburse the
Issuing Bank thereunder in respect thereof as provided above, then notice of
such drawing shall be provided promptly by such Issuing Bank to the
Administrative Agent and the Administrative Agent shall provide notice to each
Revolving Credit Lender by telephone or telefacsimile transmission. If notice to
the Revolving Credit Lenders of a drawing under any Letter of Credit is given by

 

30



--------------------------------------------------------------------------------

the Administrative Agent at or before 2:00 P.M. on any Business Day, each
Revolving Credit Lender shall, pursuant to the conditions specified in this
Section 2.4(c)(iv), either make a Base Rate Refunding Loan or fund the purchase
of its Participation in the amount of such Lender’s Revolving Percentage of such
drawing or payment and shall pay such amount to the Administrative Agent for the
account of the Issuing Bank at the Principal Office in Dollars and in
immediately available funds before 2:30 P.M. on the same Business Day. If notice
to the Revolving Credit Lenders of a drawing under a Letter of Credit is given
by the Administrative Agent after 2:00 P.M. on any Business Day, each Revolving
Credit Lender shall, pursuant to the conditions specified in this
Section 2.4(c)(iv), either make a Base Rate Refunding Loan or fund the purchase
of its Participation in the amount of such Lender’s Revolving Percentage of such
drawing and shall pay such amount to the Administrative Agent for the account of
the Issuing Bank at the Principal Office in Dollars and in immediately available
funds before 2:00 P.M. on the next following Business Day. Any such Base Rate
Refunding Loans shall be advanced as, and shall continue as, a Base Rate Loan
unless and until the Borrower Converts such Base Rate Loan in accordance with
the terms of Section 2.12.

2.5 Competitive Bid Loans.

(a) In addition to Revolving Credit Loans, at any time prior to the Revolving
Credit Termination Date and provided no Default or Event of Default exists
hereunder, the Borrower may, as set forth in this Section 2.5, request the
Revolving Credit Lenders to make offers to make Competitive Bid Loans to the
Borrower in Dollars. The Revolving Credit Lenders may, but shall have no
obligation to, make such offers and the Borrower may, but shall have no
obligation to, accept any such offers in the manner set forth in this
Section 2.5. There may be no more than ten (10) Interest Periods, and no more
than one (1) one-week Interest Periods, for all Revolving Credit Loans and
Competitive Bid Loans outstanding at the same time (for which purpose Interest
Periods for each Eurodollar Revolving Credit Loan and each Competitive Bid Loan
shall be deemed to be different Interest Periods even if they are coterminous).
The aggregate principal amount of all Outstanding Revolving Credit Obligations
shall not exceed the Total Revolving Credit Commitment at any time. The
aggregate principal amount of all outstanding Competitive Bid Loans shall not
exceed one hundred percent (100%) of the Total Revolving Credit Commitment at
any time.

(b) When the Borrower wishes to request offers to make Competitive Bid Loans, it
shall give the Administrative Agent and the Revolving Credit Lenders notice (a
“Competitive Bid Quote Request”) to be received no later than 12:00 Noon on
(A) the fourth Business Day prior to the date of borrowing proposed therein, in
the case of a Competitive Bid Quote Request for Competitive Bid Loans at the
Eurodollar Competitive Rate or (B) the Business Day prior to the date of
borrowing proposed therein, in the case of a Competitive Bid Quote Request for
Competitive Bid Loans at the Absolute Rate (or, in any such case, such other
time and date as the Borrower and the Administrative Agent may agree). The
Borrower may request offers to make Competitive Bid Loans for up to three
(3) different Interest Periods in a single notice; provided that the request for
each separate Interest Period shall be deemed to be a separate Competitive Bid
Quote Request for a separate borrowing (a “Competitive Bid

 

31



--------------------------------------------------------------------------------

Borrowing”) and there shall not be outstanding at any one time more than four
(4) Competitive Bid Borrowings. Each such Competitive Bid Quote Request shall be
substantially in the form of Exhibit G attached hereto and shall specify as to
each Competitive Bid Borrowing:

(i) the proposed date of such borrowing, which shall be a Business Day;

(ii) the aggregate amount of such Competitive Bid Borrowing, which shall be at
least $10,000,000 (or in increments of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.5(a) hereof to be violated;

(iii) the duration of the Interest Period applicable thereto;

(iv) whether the Competitive Bid Quote Request for a particular Interest Period
is seeking quotes for Competitive Bid Loans at the Absolute Rate or the
Eurodollar Competitive Rate;

(v) whether the Borrower shall have the right to prepay a requested Competitive
Bid Loan; and

(vi) the date on which the Competitive Bid Quotes are to be submitted if it is
before the proposed date of borrowing (the date on which such Competitive Bid
Quotes are to be submitted is called the “Quotation Date”).

Except as otherwise provided in this Section 2.5(b), no more than two
(2) Competitive Bid Quote Requests shall be given within five (5) Business Days
(or such other number of days as the Borrower and the Administrative Agent may
agree) of any other Competitive Bid Quote Request.

(c) (i) Each Revolving Credit Lender may submit one or more Competitive Bid
Quotes, each containing an offer to make a Competitive Bid Loan in response to
any Competitive Bid Quote Request; provided that, if the Borrower’s request
under Section 2.5(b) hereof specified more than one Interest Period, such Lender
may make a single submission containing one or more Competitive Bid Quotes for
each such Interest Period. Each Competitive Bid Quote must be submitted to the
Borrower not later than 9:30 A.M. on (A) the third Business Day prior to the
proposed date of borrowing, in the case of a Competitive Bid Quote Request for
Competitive Bid Loans at the Eurodollar Competitive Rate or (B) the Quotation
Date, in the case of a Competitive Bid Quote Request for Competitive Bid Loans
at the Absolute Rate (or, in any such case, such other time and date as the
Borrower and the Administrative Agent may agree) provided that if JPMorgan Chase
Bank is receiving quotes as provided in Section 2.5(g), any Competitive Bid
Quote may be submitted by JPMorgan Chase Bank (or its applicable Lending Office)
only if JPMorgan Chase Bank (or such applicable Lending Office) notifies the
Borrower of the terms of the offer contained therein not later than 9:15 A.M. on
the Quotation Date. Any Competitive Bid Quote so made shall be irrevocable
except with the consent of the Administrative Agent given on the instructions of
the Borrower.

 

32



--------------------------------------------------------------------------------

(ii) Each Competitive Bid Quote shall be substantially in the form of Exhibit H
attached hereto and shall specify:

(A) the proposed date of borrowing and the Interest Period therefor;

(B) the principal amount of the Competitive Bid Loan for which each such offer
is being made, which principal amount shall be at least $5,000,000 (or in
increments of $1,000,000 in excess thereof); provided that the aggregate
principal amount of all Competitive Bid Loans for which a Lender submits
Competitive Bid Quotes may not exceed the principal amount of the Competitive
Bid Borrowing for a particular Interest Period for which offers were requested;

(C) in the case of a Competitive Bid Quote for Competitive Bid Loans at an
Absolute Rate, the rate of interest per annum (rounded upwards, if necessary, to
the nearest 1/10,000th of 1%) offered for each such Competitive Bid Loan (the
“Absolute Rate”);

(D) in the case of a Competitive Bid Quote for Competitive Bid Loans at the
Eurodollar Competitive Rate, the positive or negative margin to be added to or
deducted from the Interbank Offered Rate; and

(E) the identity of the quoting Lender.

Unless otherwise agreed by the Administrative Agent and the Borrower, no
Competitive Bid Quote shall contain qualifying, conditional or similar language
or propose terms other than or in addition to those set forth in the applicable
Competitive Bid Quote Request and, in particular, no Competitive Bid Quote may
be conditioned upon acceptance by the Borrower of all (or some specified
minimum) of the principal amount of the Competitive Bid Loan for which such
Competitive Bid Quote is being made. Any subsequent Competitive Bid Quote
submitted by a Revolving Credit Lender that amends, modifies or is otherwise
inconsistent with a previous Competitive Bid Quote submitted by such Lender with
respect to the same Competitive Bid Quote Request shall be disregarded by the
Borrower unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote.

(d) The Borrower shall as promptly as practicable after the Competitive Bid
Quote is submitted (but in any event not later than 12:00 Noon on (A) in the
case of a Competitive Bid Loan at an Absolute Rate, the Quotation Date (or such
other time and date as the Borrower and the Administrative Agent may agree) or
(B) in the case of a Competitive Bid Loan at a Eurodollar Competitive Rate, the
third Business Day prior to the proposed date of borrowing) notify the
Administrative Agent and Revolving Credit Lenders of (x) the aggregate principal
amount of the Competitive Bid Borrowing for which Competitive Bid Quotes have
been received as well as the ranges of bids submitted for each Interest Period
requested, (y) the

 

33



--------------------------------------------------------------------------------

respective principal amounts and Absolute Rates or Eurodollar Competitive Rates,
as the case may be, so offered by each Revolving Credit Lender (identifying the
Lender that made each Competitive Bid Quote), and (z) its acceptance or
nonacceptance of the Competitive Bid Quotes. In the case of acceptance, such
notice shall specify the aggregate principal amount of offers for each Interest
Period that are accepted. The Borrower may accept any Competitive Bid Quote in
whole or in part (provided that any Competitive Bid Quote accepted in part shall
be at least $5,000,000 or in increments of $1,000,000 in excess thereof);
provided that:

(i) the aggregate principal amount of each Competitive Bid Borrowing may not
exceed the applicable amount set forth in the related Competitive Bid Quote
Request;

(ii) the aggregate principal amount of each Competitive Bid Borrowing shall be
at least $5,000,000 (or an increment of $1,000,000 in excess thereof) but shall
not cause the limits specified in Section 2.5(a) hereof to be violated;

(iii) except as provided below, acceptance of Competitive Bid Quotes for any
Interest Period may be made only in ascending order of Absolute Rates or
Eurodollar Competitive Rates, as the case may be, beginning with the lowest rate
so offered; and

(iv) the Borrower may not accept any Competitive Bid Quote where such
Competitive Bid Quote fails to comply with Section 2.5(c)(ii) hereof or
otherwise fails to comply with the requirements of this Agreement (including,
without limitation, Section 2.5(a) hereof).

Any of the conditions above notwithstanding, the Borrower may, in its sole
discretion, accept a Competitive Bid Quote that does not contain the lowest
Absolute Rate or Eurodollar Competitive Rates, as the case may be, where
acceptance of the Competitive Bid Quote containing the lowest Absolute Rate or
Eurodollar Competitive Rate, as the case may be, would be less favorable to the
Borrower or would cause the principal amount of Outstanding Revolving Credit
Obligations to exceed the Total Revolving Credit Commitment.

If Competitive Bid Quotes are made by two or more Revolving Credit Lenders with
the same Absolute Rates or Eurodollar Competitive Rates, as the case may be, for
a greater aggregate principal amount than the amount in respect of which
Competitive Bid Quotes are accepted for the related Interest Period after the
acceptance of all Competitive Bid Quotes, if any, of all lower Absolute Rates or
Eurodollar Competitive Rates, as the case may be, offered by any Revolving
Credit Lender for such related Interest Period, the principal amount of
Competitive Bid Loans in respect of which such Competitive Bid Quotes are
accepted shall be allocated by the Borrower among such Lenders as nearly as
possible (in amounts of at least $1,000,000 or in increments of $100,000 in
excess thereof) in proportion to the aggregate principal amount of such
Competitive Bid Quotes. Determinations by the Borrower of the amounts of
Competitive Bid Loans and the lowest bid after adjustment as provided in
Section 2.5(d)(iii) shall be conclusive in the absence of manifest error.

 

34



--------------------------------------------------------------------------------

(e) Any Revolving Credit Lender whose offer to make any Competitive Bid Loan has
been accepted shall, not later than 1:00 P.M. on the date specified for the
making of such Loan, make the amount of such Loan available to the Borrower as
shall be directed by the Authorized Representative in Dollars and in immediately
available funds.

(f) From time to time, the Borrower shall furnish such information to the
Administrative Agent as the Administrative Agent may request relating to the
making of Competitive Bid Loans, including the amounts, interest rates, dates of
borrowings and maturities thereof.

(g) The Borrower may request the Administrative Agent to receive the Competitive
Bid Quotes, in which event the Administrative Agent shall (A) in the case of a
Competitive Bid Loan at the Absolute Rate, as promptly as practicable after the
Competitive Bid Quote is submitted (but in no event later than 10:00 A.M. on the
Quotation Date) or (B) in the case of a Competitive Bid Loan at the Eurodollar
Competitive Rate, by 10:00 A.M. on the date a Competitive Quote is submitted,
notify the Borrower of the terms of any Competitive Bid Quote submitted by a
Revolving Credit Lender that is in accordance with Section 2.5(c) hereof. The
Administrative Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of the Competitive Bid Borrowing for which Competitive Bid
Quotes have been received and (B) the respective principal amounts and Absolute
Rates or Eurodollar Competitive Rate, as the case may be, offered by each
Revolving Credit Lender (identifying the Lender that made each Competitive Bid
Quote). Not later than 12:00 Noon on (A) the third Business Day prior to the
proposed date of borrowing, in the case of Competitive Bid Loans at the
Eurodollar Competitive Rate or (B) the Quotation Date (or, in any such case,
such other time and date as the Borrower and the Administrative Agent may
agree), the Borrower shall notify the Administrative Agent of their acceptance
or nonacceptance of the Competitive Bid Quotes so notified to it (and the
failure of the Borrower to give such notice by such time shall constitute
nonacceptance) and the Administrative Agent shall promptly notify each affected
Lender. Together with each notice of a request for Competitive Bid Quotes which
the Borrower requires the Administrative Agent to issue pursuant to this
paragraph (g), the Borrower shall pay to the Administrative Agent for the
account of the Administrative Agent a bid administration fee of $1,500.

2.6 Payment of Interest.

(a) The Borrower shall pay interest (i) to the Administrative Agent at the
Principal Office for the account of each Lender on the outstanding and unpaid
principal amount of each Revolving Credit Loan and each Term Loan made by such
Lender for the period commencing on the date of such Loan until such Loan shall
be due at the Eurodollar Rate or the Base Rate, as elected or deemed elected by
the Borrower or otherwise applicable to such Loan as herein provided, (ii) to
each Revolving Credit Lender making a Competitive Bid Loan at its Applicable
Lending Office, at the applicable Absolute Rate or Eurodollar Competitive Rate,
as the case may be, and (iii) to the Administrative Agent in the case of each
Swing Line Loan, at the Base Rate; provided, however, that if any amount shall
not be paid when due (at maturity, by acceleration or otherwise), all amounts
outstanding hereunder shall bear interest thereafter at a fluctuating interest
rate per annum equal to the Default Rate, or (in each case) the maximum rate
permitted by applicable law, whichever is lower, from the date such amount was
due and payable until the date such amount is paid in full.

 

35



--------------------------------------------------------------------------------

(b) Interest on the outstanding principal balance of each Loan shall be computed
on the basis of (x) in the case of Loans, other than Loans bearing interest
based on the Prime Rate, a year of 360 days and calculated for the actual number
of days elapsed and (y) in the case of Loans bearing interest based on the Prime
Rate, a year of 365–366 days and calculated for the actual number of days
elapsed. Interest on the outstanding principal balance of each Loan shall be
paid (a) quarterly in arrears, such payment to be made not later than the third
(3rd) Business Day of each April, July, October and January, on each Base Rate
Loan, (b) on the last day of the applicable Interest Period for each Eurodollar
Loan and Competitive Bid Loan, but in no event less frequently than at the end
of each three month period and (c) upon payment in full of the principal amount
of such Loan at the Revolving Credit Termination Date.

2.7 Payment of Principal. The principal amount of the Revolving Credit
Outstandings and all Swing Line Outstandings shall be due and payable to the
Administrative Agent for the benefit of each applicable Lender in full on the
Revolving Credit Termination Date, or earlier as herein expressly provided. The
principal amount of all Competitive Bid Loans shall be due and payable to the
Lender making such Competitive Bid Loan in full on the last day of the Interest
Period therefor, or earlier as herein expressly provided. The principal amount
of all Term Loans shall be due and payable to each Term Lender making such Term
Loan as provided in Section 2.3, or earlier as herein expressly provided.
Prepayments of Term Loans may not be reborrowed. The principal amount of
Eurodollar Loans may only be prepaid at the end of the applicable Interest
Period, unless the Borrower shall pay to the applicable Lenders the amounts, if
any, required under Section 4.5. The principal amount of Competitive Bid Loans
may only be prepaid at the end of the applicable Interest Period, unless (i) the
Borrower shall have retained in the Competitive Bid Quote Request with respect
to such Competitive Bid Loans the right of prepayment, and (ii) the Borrower
shall have paid to the Lender making such Competitive Bid Loans which bear
interest at a Eurodollar Competitive Rate or to the Administrative Agent, as
applicable, the amounts, if any, required under Section 4.5. The Borrower shall
furnish the Administrative Agent telephonic notice of its intention to make a
principal payment (including Competitive Bid Loans) prior to 12:00 noon on the
date of such payment. All payments of principal on Loans other than Competitive
Bid Loans and Swing Line Loans shall be in the amount of (i) $10,000,000, or
such greater amount which is an integral multiple of $1,000,000, in the case of
Eurodollar Loans, or (ii) $5,000,000, or such greater amount which is an
integral multiple of $1,000,000, in the case of Base Rate Loans. Optional
prepayments of Revolving Credit Loans shall be applied ratably to the
outstanding balance of the Revolving Credit Loans. Optional prepayments of Term
Loans shall be applied ratably to the outstanding balance of the Term Loans.

2.8 Non-Conforming Payments.

(a) Each payment of principal (including any prepayment) and payment of interest
(other than principal and interest on Competitive Bid Loans which shall be paid
to the Lender making such Loans) shall be made to the Administrative Agent at
the Principal Office, for the account of each applicable Lender’s Applicable
Lending Office, in Dollars and in immediately available funds before 2:00 P.M.
on the date such payment is due. The Administrative Agent may, but shall not be
obligated to, debit the amount of any such payment which is not made by such
time to any ordinary deposit account, if any, of the Borrower with the
Administrative Agent.

 

36



--------------------------------------------------------------------------------

(b) The Administrative Agent shall deem any payment by or on behalf of the
Borrower hereunder that is not made both (a) in Dollars and in immediately
available funds and (b) prior to 2:00 P.M. on the date payment is due to be a
non-conforming payment. Any such payment shall not be deemed to be received by
the Administrative Agent until the time such funds become available funds. The
Administrative Agent shall give prompt telephonic notice to the Authorized
Representative and each of the applicable Lenders (confirmed in writing) if any
payment is non-conforming. Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding Business Day) at the applicable rate of interest per annum
specified in Section 2.6(a) until the date such amount is paid in Dollars and in
immediately available funds.

(c) In the event that any payment hereunder becomes due and payable on a day
other than a Business Day, then such due date shall be extended to the next
succeeding Business Day; provided that interest shall continue to accrue during
the period of any such extension.

2.9 Pro Rata Payments. Except as otherwise provided herein, (a) each payment and
prepayment on account of the principal of and interest on the Revolving Credit
Loans and the fees described in Section 2.13(a) hereof shall be made to the
Administrative Agent in the aggregate amount payable to the Revolving Credit
Lenders for the account of the Revolving Credit Lenders pro rata based on their
Revolving Percentages, (b) each payment and prepayment on account of the
principal of and interest on the Term Loans shall be made to the Administrative
Agent in the aggregate amount payable to the Term Lenders for the account of the
Term Lenders pro rata based on their Term Percentages and each principal
prepayment of the Term Loans shall be applied to reduce the Term Loans pro rata
based upon the respective then remaining principal amounts thereof, (c) each
payment of principal and interest on the Competitive Bid Loans shall be made to
(i) the Administrative Agent for the account of the respective Lender making
such Competitive Bid Loan if the Borrower has elected that the Administrative
Agent act under Section 2.5(g) hereof and (ii) otherwise directly to the Lender
making such Competitive Bid Loan, (d) each payment of principal and interest on
Swing Line Loans shall be made to the Administrative Agent for the account of
JPMorgan Chase Bank, (e) all payments to be made by the Borrower for the account
of each of the Lenders on account of principal, interest and fees, shall be made
without set-off or counterclaim except as provided in Section 4.6, and (f) the
Administrative Agent will distribute such payments when received to the Lenders
as provided for herein and subject to Section 4.6.

2.10 Reductions and Prepayment.

(a) Reductions. The Borrower shall, by notice from an Authorized Representative,
have the right from time to time (but not more frequently than twice during each
Fiscal Year), upon not less than three (3) Business Days irrevocable written
notice to the Administrative Agent to reduce the Total Revolving Credit
Commitment without premium or penalty. The Administrative Agent shall give each
Revolving Credit Lender, within one (1) Business Day of receipt of such notice
from the Borrower, telephonic notice (confirmed in writing) of such reduction.
Each such reduction shall be in the aggregate amount of $10,000,000 or such
greater amount which is in an integral multiple of $1,000,000, and shall
permanently

 

37



--------------------------------------------------------------------------------

reduce the Total Revolving Credit Commitment. No such reduction shall be
permitted that results in the payment of any Eurodollar Loan other than on the
last day of the Interest Period of such Loan unless such prepayment is
accompanied by amounts due, if any, under Section 4.5. Each reduction of the
Total Revolving Credit Commitment shall be accompanied by payment of the
Revolving Credit Loans to the extent that the aggregate Outstanding Revolving
Credit Obligations exceed the Total Revolving Credit Commitment after giving
effect to such reduction, together with accrued and unpaid interest on the
amounts prepaid. In no event shall the Borrower be entitled to reduce the Total
Revolving Credit Commitment if, as a result of and after giving effect to such
reduction, the aggregate Outstanding Revolving Credit Obligations exceed the
Total Revolving Credit Commitment.

(b) Optional Prepayments. The Borrower may at any time and from time to time,
subject to Section 2.7, prepay the Loans, in whole or in part, without premium
or penalty, upon irrevocable prior notice which notice may be given by telephone
(to be promptly confirmed in writing, including by facsimile) delivered to the
Administrative Agent no later than 12:00 Noon, New York City time, three
Business Days prior thereto in the case of Eurodollar Rate Loans and no later
than 12:00 Noon, New York City time, one Business Day prior thereto in the case
of Base Rate Loans, which notice shall specify the date and amount of prepayment
and whether the prepayment is of Eurodollar Rate Loans or Base Rate Loans. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Credit Loans that are Base Rate Loans and
Swing Line Loans) accrued interest to such date on the amount prepaid. Optional
prepayments of Revolving Credit Loans shall be applied ratably to the
outstanding balance of the Revolving Credit Loans. Optional prepayments of Term
Loans shall be applied ratably to the outstanding balance of the Term Loans.

2.11 Decrease in Amounts. The amount of the Total Revolving Credit Commitment
which shall be available to the Borrower shall be reduced by the aggregate
amount of all Swing Line Outstandings, Letter of Credit Outstandings and all
outstanding Competitive Bid Loans.

2.12 Conversions and Elections of Subsequent Interest Periods. Subject to the
limitations set forth below and in Article IV hereof, the Borrower may:

(a) upon notice to the Administrative Agent on or before 12:00 noon on any
Business Day Convert all or a part of Eurodollar Loans to Base Rate Loans on the
last day of the Interest Period for such Eurodollar Loans; and

(b) provided that no Default or Event of Default shall have occurred and be
continuing and on three (3) Business Days’ notice to the Administrative Agent on
or before 12:00 noon:

(i) elect a subsequent Interest Period for all or a portion of Eurodollar Loans
to begin on the last day of the current Interest Period for such Eurodollar
Loans; or

 

38



--------------------------------------------------------------------------------

(ii) Convert Base Rate Loans (other than Swing Line Loans) to Eurodollar Loans
on any Business Day.

Notice of any such elections or Conversions shall specify the effective date of
such election or Conversion and, with respect to Eurodollar Loans, the Interest
Period to be applicable to the Loan as Continued or Converted. Each election and
Conversion pursuant to this Section 2.12 shall be subject to the limitations on
Eurodollar Loans set forth in the definition of “Interest Period” herein and in
Article IV hereof. All such Continuations or Conversions of Loans shall be
effected pro rata based on the Revolving Percentages or Term Percentages of the
applicable Lenders, as the case may be.

2.13 Fees.

(a) Commitment Fee. For the period beginning on the Closing Date and ending on
the Stated Termination Date, the Borrower agrees to pay to the Administrative
Agent, for the benefit of each Revolving Credit Lender based on such Lender’s
average daily Available Revolving Commitment, the quarterly portion of the
Applicable Commitment Fee for such Lender. Such fees shall be payable quarterly
in arrears, such payments to be made not later than the third (3rd) Business Day
of each April, July, October and January to and on the Revolving Credit
Termination Date (or such earlier date on which the Revolving Credit Commitments
have terminated). Such fee shall be calculated on the basis of a year of 360
days for the actual number of days elapsed.

(b) Agent Fees. The Borrower agrees to pay to the Administrative Agent, for the
Administrative Agent’s individual account, an annual Administrative Agent’s fee
to be payable in advance and annually thereafter on the anniversary of the
Closing Date such amounts as agreed to by the Administrative Agent and the
Borrower in writing.

2.14 Deficiency Advances; Failure to Purchase Participations. No Lender shall be
responsible for any default of any other Lender in respect of such other
Lender’s obligation to make any Loan or Advance hereunder nor shall the
Revolving Credit Commitment or Term Commitment of any Lender hereunder be
increased as a result of such default of any other Lender. Without limiting the
generality of the foregoing or the provisions of Section 2.15, in the event any
Lender shall fail to advance funds to the Borrower as herein provided, the
Administrative Agent may in its discretion, but shall not be obligated to,
advance to the Borrower all or any portion of such amount or amounts (each, a
“deficiency advance”) and shall thereafter be entitled to payments of principal
of and interest on such deficiency advance in the same manner and at the same
interest rate or rates to which such other Lender would have been entitled had
it made such Advance; provided that, (i) such defaulting Lender shall not be
entitled to receive payments of principal, interest or fees with respect to such
deficiency advance until such deficiency advance (together with interest thereon
as provided in clause (ii)) shall be paid by such Lender and (ii) upon payment
to the Administrative Agent from such other Lender of the entire outstanding
amount of each such deficiency advance, together with accrued and unpaid
interest thereon, from the most recent date or dates interest was paid to the
Administrative Agent by the Borrower on each Loan comprising the deficiency
advance at the Federal Funds Rate, then such payment shall be credited in full
payment of such deficiency advance and the Borrower shall be deemed to have
borrowed the amount of such deficiency advance from such other Lender as of the
most recent date or dates, as the case may be, upon which any payments of
interest were made by the Borrower thereon.

 

39



--------------------------------------------------------------------------------

2.15 Intraday Funding. Without limiting the provisions of Section 2.14, unless
the Borrower or any Lender has notified the Administrative Agent not later than
12:00 Noon of the Business Day before the date any payment (including in the
case of Lenders any Advance) to be made by it is due, that it does not intend to
remit such payment, the Administrative Agent may, in its discretion, assume that
Borrower or each Lender, as the case may be, has timely remitted such payment in
the manner required hereunder and may, in its discretion and in reliance
thereon, make available such payment (or portion thereof) to the Person entitled
thereto as otherwise provided herein. If such payment was not in fact remitted
to the Administrative Agent in the manner required hereunder, then:

(i) if Borrower failed to make such payment, each applicable Lender shall
forthwith on demand repay to the Administrative Agent the amount of such assumed
payment made available to such Lender, together with interest thereon in respect
of each day from and including the date such amount was made available by the
Administrative Agent to such Lender to the date such amount is repaid to the
Administrative Agent at the Federal Funds Rate; and

(ii) if any Lender failed to make such payment, the Administrative Agent shall
be entitled to recover such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent promptly shall
notify the Borrower, and the Borrower shall promptly pay such corresponding
amount to the Administrative Agent in immediately available funds upon receipt
of such demand. The Administrative Agent also shall be entitled to recover
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent, (A) from such Lender at a rate per annum equal to the
daily Federal Funds Rate or (B) from the Borrower, at a rate per annum equal to
the interest rate applicable to the Loan which includes such corresponding
amount. Until the Administrative Agent shall recover such corresponding amount
together with interest thereon, such corresponding amount shall constitute a
deficiency advance within the meaning of Section 2.14. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its commitments
hereunder or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

2.16 Use of Proceeds. The proceeds of the Loans and the Letters of Credit issued
pursuant to the Letter of Credit Facility shall be used by the Borrower and its
Subsidiaries to repay indebtedness, finance acquisitions and for working
capital, capital expenditures, share repurchases and other general corporate
purposes of the Borrower and its Subsidiaries.

 

40



--------------------------------------------------------------------------------

2.17 Swing Line.

(a) Notwithstanding any other provision of this Agreement to the contrary, in
order to administer the Revolving Credit Facility in an efficient manner and to
minimize the transfer of funds between the Administrative Agent and the
Revolving Credit Lenders, JPMorgan Chase Bank, in its individual capacity and
not as Administrative Agent, and subject to the provisions of Section 2.17(c),
shall make available Swing Line Loans to the Borrower prior to the Revolving
Credit Termination Date. JPMorgan Chase Bank shall not make any Swing Line Loan
pursuant hereto (i) if to the actual knowledge of JPMorgan Chase Bank the
Borrower is not in compliance with all the conditions to the making of Loans set
forth in this Agreement, (ii) if after giving effect to such Swing Line Loan,
the Swing Line Outstandings exceed $25,000,000, or (iii) if after giving effect
to such Swing Line Loan, the aggregate Outstanding Revolving Credit Obligations
exceed the Total Revolving Credit Commitment. Swing Line Loans shall be limited
to Base Rate Loans unless JPMorgan Chase Bank and the Borrower shall agree
otherwise. The Borrower may borrow, repay and reborrow under this Section 2.17.
Unless notified to the contrary by JPMorgan Chase Bank, borrowings under the
Swing Line shall be made in the minimum amount of $1,000,000 or, if greater, in
amounts which are integral multiples of $100,000, or in the amount necessary to
effect a Base Rate Refunding Loan, upon irrevocable telephonic notice, by an
Authorized Representative of Borrower made to JPMorgan Chase Bank not later than
12:30 P.M. on the Business Day of the requested borrowing. The Borrower shall
provide the Administrative Agent written confirmation of each such telephonic
notice on the same day by telefacsimile or electronic transmission in the form
of a Borrowing Notice. Each such Borrowing Notice shall specify the amount of
the borrowing, and the date of borrowing, and shall be in the form of Exhibit
D-3, with appropriate insertions. Unless notified to the contrary by JPMorgan
Chase Bank, each repayment of a Swing Line Loan shall be in an amount which is
an integral multiple of $100,000 or the aggregate amount of all Swing Line
Outstandings. If the Borrower instructs JPMorgan Chase Bank to debit any demand
deposit account of the Borrower in the amount of any payment with respect to a
Swing Line Loan, or JPMorgan Chase Bank otherwise receives repayment, after 2:00
P.M. on a Business Day, such payment shall be deemed received on the next
Business Day.

(b) Swing Line Loans shall bear interest at the Base Rate applicable to
Revolving Credit Loans or at any rate otherwise mutually agreed upon by JPMorgan
Chase Bank and the Borrower. The interest payable on Swing Line Loans is solely
for the account of JPMorgan Chase Bank, and all accrued and unpaid interest on
Swing Line Loans shall be payable on the dates and in the manner provided in
Section 2.6 with respect to interest on Base Rate Loans.

(c) Upon the making of a Swing Line Loan, each Revolving Credit Lender shall be
deemed to have purchased from JPMorgan Chase Bank a Participation therein in an
amount determined with reference to such Lender’s Revolving Percentage of such
Swing Line Loan. Upon demand made by JPMorgan Chase Bank, each Revolving Credit
Lender shall, according to its Revolving Percentage of such Swing Line Loan,
promptly provide to JPMorgan Chase Bank its purchase price therefor in an amount
equal to its Participation therein. Any Advance made by a Revolving Credit
Lender pursuant to demand of JPMorgan Chase Bank of the purchase price of its
Participation shall be deemed (i) provided that the conditions to making
Revolving Credit Loans shall be satisfied, a Base Rate Refunding Loan under
Section 2.4 until the Borrower converts such Base Rate Loan in accordance with
the terms of Section 2.12, and (ii) in all other cases, the funding by each
Revolving Credit Lender of the purchase price of its

 

41



--------------------------------------------------------------------------------

Participation in such Swing Line Loan. The obligation of each Revolving Credit
Lender to so provide its purchase price to JPMorgan Chase Bank shall be absolute
and unconditional and shall not be affected by the occurrence of a Default, an
Event of Default or any other occurrence or event. Simultaneously with the
making of each such payment by a Revolving Credit Lender to JPMorgan Chase Bank
to fund such Lender’s purchase price of a Participation in such Swing Line Loan
pursuant to clause (ii) of this paragraph, such Lender shall, automatically and
without any further action on the part of JPMorgan Chase Bank or such Lender,
have the right to enforce its Participation in an amount equal to such payment
(excluding the portion thereof constituting interest accrued prior to the date
the Revolving Credit Lender made its payment) in the related rights of JPMorgan
Chase Bank with respect to obligations of the Borrower as to such Swing Line
Loan (it being understood that the interest component thereof accruing after the
date referred to in the previous parenthetical shall be based on the Base Rate).

The Borrower, at its option and subject to the terms hereof, may request an
Advance pursuant to Section 2.4 in an amount sufficient to repay Swing Line
Outstandings on any date and the Administrative Agent shall provide from the
proceeds of such Advance to JPMorgan Chase Bank the amount necessary to repay
such Swing Line Outstandings (which JPMorgan Chase Bank shall then apply to such
repayment) and credit any balance of the Advance in immediately available funds
in the manner directed by the Borrower pursuant to Section 2.4(c)(iii). The
proceeds of such Advances shall be paid to JPMorgan Chase Bank for application
to the Swing Line Outstandings and the Revolving Credit Lenders shall then be
deemed to have made Revolving Credit Loans in the amount of such Advances. The
Swing Line shall continue in effect until the Revolving Credit Termination Date,
at which time all Swing Line Outstandings and accrued interest thereon shall be
due and payable in full. Notwithstanding the foregoing, the Swing Line
Outstandings shall be immediately due and payable at any time upon notice by
JPMorgan Chase Bank or the Administrative Agent to the Borrower. In the event
the Revolving Credit Lenders have funded Participations in any Swing Line Loan,
then at the time payment (in fully collected, immediately available funds) of
any principal amount of, or interest on, such Swing Line Loan, in whole or in
part, is received by JPMorgan Chase Bank or the Administrative Agent, JPMorgan
Chase Bank or the Administrative Agent (as applicable) shall promptly pay to
each Revolving Credit Lender an amount equal to its Revolving Percentage of such
payment from the Borrower.

2.18 Increased Amounts.

(a) (i) The Borrower shall have the right from time to time, without the consent
of the Lenders, subject to the terms of this Section 2.18 and provided that the
Borrower has obtained any required consents of third parties, to effectuate
during the period commencing on the Closing Date and ending on the date of any
voluntary reduction of the Total Revolving Credit Commitment (other than any
reduction pursuant to Section 4.8(e)), an increase in the Total Revolving Credit
Commitment under this Agreement by adding to this Agreement one or more Persons
acceptable to the Borrower and reasonably acceptable to the Administrative
Agent, who shall, upon completion of the requirements of this Section 2.18,
constitute a “Revolving Credit Lender” or “Revolving Credit Lenders” hereunder
(each an “Added Revolving Credit Lender”), or by allowing one or more Revolving
Credit Lenders in their sole discretion to increase their respective Revolving
Credit Commitments hereunder (each an “Increasing Revolving Credit Lender”), so
that such increased Revolving Credit Commitments shall equal

 

42



--------------------------------------------------------------------------------

the aggregate increase in the Total Revolving Credit Commitment effectuated
pursuant to this Section 2.18; provided that (A) the aggregate addition of or
increase in the Revolving Credit Commitment of any Revolving Credit Lender to be
effected under this Section 2.18 (collectively, the “Added Revolving Credit
Commitments”) shall be in an amount not less than $5,000,000, and, if greater
than $5,000,000, an integral multiple of $1,000,000, (B) no increase in or added
Revolving Credit Commitments pursuant to this Section 2.18 shall result in the
sum of the Total Revolving Credit Commitment hereunder, plus the aggregate
principal amount of all Term Loans, plus the aggregate principal amount of all
Added Term Loans hereunder exceeding $2,200,000,000, (C) no Lender’s Revolving
Credit Commitment shall be increased under this Section 2.18 without the consent
of such Lender, and (D) there shall not exist any Default or Event of Default
immediately prior to and immediately after giving effect to any such Added
Revolving Credit Commitment.

(ii) The Borrower shall have the right from time to time, without the consent of
the Lenders, subject to the terms of this Section 2.18 and provided that the
Borrower has obtained any required consents of third parties, to effectuate
during the period commencing on the Closing Date the establishment of one or
more tranches of new term loans (the “Added Term Loans”); provided that each
tranche of Added Term Loans (A) shall have terms and conditions the same as
those applicable to the Term Loans (provided however that, (1) if the final
stated maturity date for such tranche of Added Term Loans is at least one
(1) year later than the latest termination date hereunder and no amortization
payments for such tranche are due prior to one (1) year after the latest
termination date hereunder, the interest rate applicable to such tranche of
Added Term Loans may differ from that applicable to the existing Term Loans, but
if the “effective yield” applicable to a given tranche of Added Term Loans
(which, for such purposes only, shall be deemed to take account of any interest
rate benchmark floors, recurring fees and all upfront or similar fees or
original issue discount (amortized over the shorter of (x) the weighted average
life of such loans and (y) four years) payable to all Lenders providing such
Added Term Loans but exclusive of any arrangement, structuring or other fees
payable in connection therewith that are not shared with all Lenders providing
such Added Term Loans) determined as of the initial funding date for such Added
Term Loans exceeds the “effective yield” then applicable to any Term Loans or
any other tranche of Added Term Loans (determined on the same basis as provided
in the preceding parenthetical, with the comparative determination to be made in
the reasonable judgment of the Administrative Agent consistent with generally
accepted financial practice) by more than 0.50% (the amount of such excess being
the “Yield Differential”), the Applicable Margin for such existing Term Loans
subject to a Yield Differential shall automatically be increased by the Yield
Differential effective upon the making of the applicable Added Term Loans,
(2) the final stated maturity date for a given tranche of Added Term Loans may
be later (but not sooner) than the latest termination date hereunder, (3) the
amortization requirements for a given tranche of Added Term Loans may differ, so
long as the weighted average life to maturity of such Added Term Loans is no
shorter than the average weighted life to maturity applicable to the then
outstanding Term Loans, and (4) the other terms of a given tranche of Added

 

43



--------------------------------------------------------------------------------

Term Loans may differ if reasonably satisfactory to the Administrative Agent)
and (B) shall be in an aggregate principal amount that is not less than
$50,000,000, and, if greater than $50,000,000, an integral multiple of
$1,000,000; provided, further that (1) the aggregate principal amount of all
Term Loans, plus the aggregate principal amount of all Added Term Loans, plus
the Total Revolving Credit Commitment hereunder shall not exceed $2,200,000,000,
(2) no Lender shall be obligated to provide all or any portion of any Added Term
Loan under this Section 2.18 without the consent of such Lender, and (3) there
shall not exist any Default or Event of Default immediately prior to and
immediately after giving effect to any such Added Term Loans. The Lenders
extending such Added Term Loans (each an “Added Term Lender”) shall be
acceptable to the Borrower and reasonably acceptable to the Administrative Agent
and upon completion of the requirements of this Section 2.18, constitute a “Term
Lender” or “Term Lenders” hereunder.

(b) The Borrower shall deliver or pay, as applicable, to the Administrative
Agent not later than five (5) Business Days prior to any such increase in the
Total Revolving Credit Commitment or establishment of a new tranche of Added
Term Loans, as applicable, each of the following items with respect to each
Added Lender and Increasing Revolving Credit Lender:

(i) a written notice of Borrower’s intention to increase the Total Revolving
Credit Commitment or establish a new tranche of Added Term Loans, as applicable,
pursuant to this Section 2.18, which shall specify each Added Lender and
Increasing Revolving Credit Lender, the proposed effective date for the increase
in Revolving Credit Commitments or the new tranche of Added Term Loans, as
applicable, the amounts of the Added Revolving Credit Commitments or the Added
Term Loans, as applicable, of each such Lender that will result (which amounts
shall be subject to confirmation by the Administrative Agent), and such other
information as is reasonably requested by the Administrative Agent;

(ii) documents in the form of Exhibit K or Exhibit L, as may be required by the
Administrative Agent, executed and delivered by each Added Lender and each
Increasing Revolving Credit Lender, pursuant to which it becomes a party hereto
or increases its Revolving Credit Commitment or extends Added Term Loans, as
applicable; and

(iii) a non-refundable processing fee of $3,500 with respect to each Added
Lender or Increasing Revolving Credit Lender for the sole account of the
Administrative Agent.

(c) Upon receipt of any notice referred to in clause (b) above, the
Administrative Agent shall promptly notify each Lender thereof and shall
distribute an amended Exhibit A (which shall be deemed effective as of the
Increased Commitment Date referred to below and thereupon incorporated into this
Agreement) to reflect any changes therein resulting from such increase. Upon
execution and delivery of the documents and the payment of the fee as

 

44



--------------------------------------------------------------------------------

described above, and (i) upon delivery to the Administrative Agent (1) in the
case of an increase of the Revolving Credit Commitments, by each Added Revolving
Credit Lender and Increasing Revolving Credit Lender for further delivery to the
Borrower or other Revolving Credit Lenders (as applicable) of immediately
available, freely transferable funds in an amount equal to, for each Added
Revolving Credit Lender, such Added Lender’s Revolving Percentage (after giving
effect to all Added Revolving Credit Commitments) of Revolving Credit
Outstandings, and funded Participations and, for each Increasing Lender, the
product of the increase in such Increasing Lender’s Revolving Percentage (after
giving effect to all Added Revolving Credit Commitments) multiplied by the sum
of Revolving Credit Outstandings and funded Participations, as applicable or
(2) in the case of the Added Term Loans, by each Added Term Lender for further
delivery to the Borrower of immediately available, freely transferable funds in
an amount equal to such Added Term Loans being made by such Added Term Lender
(in each case, the “Increased Commitment Date”), (x) each such Added Lender
shall constitute a “Revolving Credit Lender” or “Term Lender”, as applicable,
for all purposes under this Agreement and related documents without any
acknowledgment by or the consent of the other Lenders, with a Commitment as
specified in such documents and revised Exhibit A, (y) each such Increasing
Revolving Credit Lender’s Revolving Credit Commitment shall increase as
specified in such documents and revised Exhibit A, and each other Lender’s
Revolving Percentage or Term Percentage, as applicable, shall be adjusted to
reflect the Added Revolving Credit Commitments or Added Term Loans, as
applicable, and shall be specified in such revised Exhibit A, as the case may
be. As of the Increased Commitment Date, (i) the respective Revolving
Percentages or Term Percentages, as applicable, of the Lenders shall be deemed
modified as appropriate to correspond to such Added Revolving Credit Commitments
or Added Term Loans, as applicable, and (ii) on the Increased Commitment Date
with respect to Revolving Credit Commitments, to the extent necessary to keep
all outstanding Revolving Credit Loans and funded Participations ratable among
all Revolving Credit Lenders in accordance with any revised Revolving
Percentages arising from any Added Revolving Credit Commitments under this
Section 2.18, all Interest Periods then outstanding shall be deemed to be
terminated without further action or consent of the Borrower and the Borrower
shall pay any additional amounts required pursuant to Section 4.5 in connection
therewith). In addition, with respect to increases of the Revolving Credit
Commitments, if there are at such time outstanding any Revolving Credit
Outstandings and funded Participations, each Revolving Credit Lender whose
Revolving Percentage has been decreased as a result of the increase in the Total
Revolving Credit Commitment shall be deemed to have assigned, without recourse,
to each Added Revolving Credit Lender and Increasing Revolving Credit Lender
such portion of such Lender’s Revolving Credit Outstandings or funded
Participations as shall be necessary to effectuate such adjustment in Revolving
Percentages. Each Increasing Revolving Credit Lender and Added Revolving Credit
Lender with respect to increases of the Revolving Credit Commitments, (i) shall
be deemed to have assumed such portion of such Revolving Credit Outstandings and
funded Participations and (ii) shall fund to each other Revolving Credit Lender
on the Increased Commitment Date the amount of Revolving Credit Outstandings and
funded Participations assigned to it by such Lender. The Borrower agrees to pay
to the Revolving Credit Lenders on demand any and all amounts required pursuant
to Section 4.5 resulting from any such assignment of Revolving Credit
Outstandings.

(d) This Section 2.18 shall supersede any provisions in Sections 11.1 and 11.6
to the contrary.

 

45



--------------------------------------------------------------------------------

2.19 Extension of Termination Date. (a) The Borrower may, by delivery of written
requests (each, a “Termination Date Extension Request”) to the Administrative
Agent (which shall promptly deliver a copy to each of the Lenders) not less than
60 days prior to the Stated Termination Date, request that the Lenders extend
the Stated Termination Date for an additional period of at least one year;
provided, that (i) such request shall be made to all Lenders on the same terms
and (ii) one Facility may be extended even if each of the other Facilities are
not also extended pursuant to such request. Such Termination Date Extension
Request shall set forth (A) any changes to interest rate margins, fees or other
pricing that will apply to the extensions of credit by the Lenders that elect to
agree to such Termination Date Extension Request (which may be higher or lower
than those that apply before giving effect to such Termination Date Extension
Request) and (B) any covenants or other terms that will apply solely to any
period after the latest Stated Termination Date (if any) applicable to any
Lenders that elect to agree to such Termination Date Extension Request. Other
than the extended Stated Termination Date and the changes described in clauses
(A) and (B) of the immediately preceding sentence, the terms applicable to the
Lenders that elect to agree to such Termination Date Extension Request shall be
identical to those that applied before giving effect thereto.

(b) Each Lender, the Administrative Agent, each Issuing Bank and the Swing Line
Lender shall, by notice to the Borrower and the Administrative Agent given not
later than the 15th day after the date of the Administrative Agent’s receipt of
the Borrower’s Termination Date Extension Request (or such other date as the
Borrower and the Administrative Agent may agree; such date, the “Extension
Date”), advise the Borrower whether or not it agrees to the requested extension
(each Lender and each of the Administrative Agent, each Issuing Bank and the
Swing Line Lender agreeing to a requested extension being called a “Consenting
Party”, and each Lender, the Administrative Agent, each Issuing Bank and the
Swing Line Lender declining to agree to a requested extension being called a
“Declining Party”). The Administrative Agent shall use reasonable efforts to
contact each Lender and Issuing Bank to obtain a prompt response to the
Termination Date Extension Request. Any Lender or Administrative Agent, each
Issuing Bank or the Swing Line Lender that has not so advised the Borrower and
the Administrative Agent by such Extension Date shall be deemed to have declined
to agree to such extension and shall be a Declining Party.

(c) The Stated Termination Date shall, as to each Consenting Party, be extended
to the date requested in the Termination Date Extension Request. The decision to
agree or withhold agreement to any Termination Date Extension Request shall be
at the sole discretion of each Lender and shall not require the consent of the
Administrative Agent, any Issuing Bank or the Swing Line Lender; provided, that
(i) the consent of the Administrative Agent, each Issuing Bank and the Swing
Line Lender shall be required for such Person to continue its respective
obligations and duties under the Loan Documents (but not for the extension of
the Stated Termination Date), (ii) the obligations and duties under the Loan
Documents of the Administrative Agent, each Issuing Bank or the Swing Line
Lender, as applicable who does not consent to the requested extension shall
terminate on the Stated Termination Date in effect prior to any such extension
(such Stated Termination Date being called the “Original Stated Termination
Date”) (and for the purposes of the second sentence of Section 3.1, the Original
Stated Termination Date shall govern the permitted expiry date of any Letter of
Credit issued by such Issuing Bank) and (iii) the Borrower and the Consenting
Parties shall have the right to appoint a successor Administrative Agent,
Issuing Bank or Swing Line Lender to replace any

 

46



--------------------------------------------------------------------------------

such Person that does not consent to continue its respective obligations and
duties under the Loan Documents in connection with such extension. The
Commitment of any Lender that is a Declining Party shall terminate on the
Original Stated Termination Date. The principal amount of any outstanding Loans
made by a Declining Party, together with any accrued interest thereon and any
accrued fees and other amounts payable to or for the account of such Declining
Party hereunder, shall be due and payable on the Original Stated Termination
Date, and on the Original Stated Termination Date the Borrower shall also make
such other prepayments of Loans pursuant to Section 2.3 or 2.7, as applicable,
as shall be required in order that, after giving effect to the termination of
the Commitments of, and all payments to, Declining Parties pursuant to this
sentence, the total Aggregate Exposure of all Lenders would not exceed the total
Commitments of all Lenders.

(d) Notwithstanding the foregoing provisions of this Section 2.23, the Borrower
shall have the right, pursuant to Section 4.7, at any time prior to the Original
Stated Termination Date, to replace a Declining Party with a bank or other
financial institution that will agree to the applicable Termination Date
Extension Request (provided that each such bank or other financial institution,
if not already a Lender (or an Affiliate of a Lender) hereunder, shall be
reasonably acceptable to the Administrative Agent), and any such replacement
Person shall for all purposes constitute a Consenting Party.

(e) This Section 2.19 shall supersede any provisions in Sections 11.1 and 11.6
to the contrary.

ARTICLE III

Letters of Credit

3.1 Letters of Credit. The Issuing Banks agree, subject to the terms and
conditions of this Agreement, upon request of the Borrower, to issue from time
to time for the account of the Borrower Letters of Credit upon delivery to the
applicable Issuing Bank of an Application and Agreement for Letter of Credit
relating thereto in form and content acceptable to such Issuing Bank; provided,
that (i) no Issuing Bank shall issue (or renew) any Letter of Credit if it has
been notified by the Administrative Agent or has actual knowledge that a Default
or Event of Default has occurred and is continuing, (ii) the aggregate Letter of
Credit Outstandings shall not exceed the Total Letter of Credit Commitment and
(iii) no Letter of Credit shall be issued (or renewed) if, after giving effect
thereto, Letter of Credit Outstandings plus Revolving Credit Outstandings plus
Swing Line Outstandings plus outstanding Competitive Bid Loans shall exceed the
Total Revolving Credit Commitment. No Letter of Credit shall have an expiry date
(including all rights of the Borrower or any beneficiary named in such Letter of
Credit to require renewal, but not any renewal options that are subject to the
approval of the Issuing Bank) or payment date occurring later than the earlier
to occur of one year after the date of its issuance or the fifth Business Day
prior to the Stated Termination Date. Each request by the Borrower for the
issuance or renewal of a Letter of Credit, whether pursuant to an Application
and Agreement for Letter of Credit or otherwise, shall constitute its
certification that the conditions specified in Section 5.2 with respect to such
issuance or renewal have been satisfied. At any one time during the term of this
Agreement, not more than four (4) different Revolving Credit Lenders (including
any Closing Date Existing Issuing Banks) shall be allowed to act as an Issuing
Bank.

 

47



--------------------------------------------------------------------------------

3.2 Reimbursement and Participations.

(a) The Borrower hereby unconditionally agrees to pay to the applicable Issuing
Bank immediately on demand at its Applicable Lending Office all amounts required
to pay all drafts drawn under any Letters of Credit and all reasonable expenses
incurred by an Issuing Bank in connection with the Letters of Credit, and in any
event and without demand to place in possession of the applicable Issuing Bank
(which shall include Advances under the Revolving Credit Facility if permitted
by Section 2.4 and Swing Line Loans if permitted by Section 2.17) sufficient
funds to pay all debts and liabilities arising under any Letter of Credit. The
Borrower’s obligations to pay an Issuing Bank under this Section 3.2, and such
Issuing Bank’s right to receive the same, shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever. Each Issuing Bank
agrees to give the Borrower prompt notice of any request for a draw under a
Letter of Credit, but failure to provide such notice shall not affect the
parties’ Obligations with respect thereto. Each Issuing Bank may charge any
account the Borrower may have with it for any and all amounts such Issuing Bank
pays under a Letter of Credit, plus reasonable charges and reasonable expenses
as from time to time agreed to by such Issuing Bank and the Borrower; provided
that to the extent permitted by Section 2.4(c)(iv) and Section 2.17, such
amounts shall be paid pursuant to Advances under the Revolving Credit Facility
or, if the Borrower shall elect, by Swing Line Loans. The Borrower agrees that
an Issuing Bank may, in its sole discretion, accept or pay, as complying with
the terms of any Letter of Credit, any drafts or other documents otherwise in
order which may be signed or issued by an administrator, executor, trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
liquidator, receiver, attorney in fact or other legal representative of a party
who is authorized under such Letter of Credit to draw or issue any drafts or
other documents. The Borrower agrees to pay an Issuing Bank interest on any
Reimbursement Obligations not paid when due hereunder at the Default Rate.

(b) In accordance with the provisions of Section 2.4(c), each Issuing Bank shall
notify the Administrative Agent (and shall also notify the Borrower) of any
drawing under any Letter of Credit as promptly as practicable following the
receipt by the Issuing Bank of such drawing, but failure to provide such notice
shall not affect the parties’ Obligations with respect thereto.

(c) Each Revolving Credit Lender (other than the applicable Issuing Bank) shall
automatically acquire on the date of issuance thereof, a Participation in the
liability of such Issuing Bank in respect of each Letter of Credit in an amount
equal to such Lender’s Revolving Percentage of such liability, and to the extent
that the Borrower is obligated to pay such Issuing Bank under Section 3.2(a),
each Revolving Credit Lender (other than the Issuing Bank) thereby shall
absolutely, unconditionally and irrevocably assume, and shall be unconditionally
obligated to pay to such Issuing Bank, its Revolving Percentage of the liability
of such Issuing Bank under such Letter of Credit in the manner and with the
effect provided in Section 2.4(c)(iv). With respect to drawings under any of the
Letters of Credit, each Revolving Credit Lender, upon receipt from the
Administrative Agent of notice of a drawing in the manner described in
Section 2.4(c)(iv), shall promptly pay to the Administrative Agent for the
account of the applicable Issuing Bank, prior to the applicable time set forth
in Section 2.4(c)(iv), its Revolving Percentage of such drawing. Simultaneously
with the making of each such payment by a Revolving Credit Lender to an Issuing
Bank, such Lender shall, automatically and without

 

48



--------------------------------------------------------------------------------

any further action on the part of such Issuing Bank or such Lender, acquire a
Participation in an amount equal to such payment (excluding the portion thereof
constituting interest accrued prior to the date such Lender made its payment) in
the related Reimbursement Obligation of the Borrower. The Reimbursement
Obligations of the Borrower shall be immediately due and payable upon notice to
the Borrower, whether in Advances made in accordance with Section 2.4(c)(iv) or
otherwise. Each Revolving Credit Lender’s obligation to make payment to the
Administrative Agent for the account of an Issuing Bank pursuant to
Section 2.4(c)(iv) and this Section 3.2(c), and the right of such Issuing Bank
to receive the same, shall be absolute and unconditional, shall not be affected
by any circumstance whatsoever and shall be made without any offset, abatement,
withholding or reduction whatsoever. In the event the Revolving Credit Lenders
have purchased Participations in any Reimbursement Obligation as set forth
above, then at any time payment (in fully collected, immediately available
funds) of such Reimbursement Obligation, in whole or in part, is received by the
applicable Issuing Bank or the Administrative Agent from the Borrower, such
Issuing Bank or Administrative Agent shall promptly pay to each Revolving Credit
Lender an amount equal to its Revolving Percentage of such payment from the
Borrower. If any Revolving Credit Lender is obligated to pay but does not pay
amounts to the Administrative Agent for the account of an Issuing Bank in full
upon such request as required by this Section 3.2(c), such Lender shall, on
demand, pay to the Administrative Agent for the account of such Issuing Bank
interest on the unpaid amount for each day during the period commencing on the
date of notice given to such Lender pursuant to Section 2.4(c) until such Lender
pays such amount to the Administrative Agent for the account of such Issuing
Bank in full at the Federal Funds Rate.

(d) As soon as practical following the issuance of a Letter of Credit, the
applicable Issuing Bank shall notify the Administrative Agent, and the
Administrative Agent shall notify each Revolving Credit Lender, of the date of
issuance of such Letter of Credit, the stated amount and the expiry date of such
Letter of Credit. Promptly following the end of each calendar quarter, each
Issuing Bank shall deliver to the Administrative Agent a notice describing the
aggregate undrawn amount of all Letters of Credit at the end of such quarter.
Upon the request of any Revolving Credit Lender from time to time, each Issuing
Bank shall deliver to the Administrative Agent, and the Administrative Agent
shall deliver to such Lender, any other information reasonably requested by such
Lender with respect to the Letter of Credit Outstandings.

(e) Each issuance by an Issuing Bank of a Letter of Credit shall, in addition to
the conditions precedent set forth in Article V, be subject to the conditions
that (x) such Letter of Credit be in such form and contain such terms as shall
be reasonably satisfactory to the Issuing Bank consistent with the then current
practices and procedures of such Issuing Bank with respect to similar letters of
credit, (y) the issuance of such Letter of Credit shall not violate any written
policy of the Issuing Bank, and (z) the Borrower shall have executed and
delivered such other instruments and agreements relating to such Letters of
Credit as the Issuing Bank shall have reasonably requested consistent with such
practices and procedures. Except as otherwise provided therein, all Letters of
Credit shall be governed by the rules of the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice (or
such later version thereof as may be in effect at the time of issuance).

 

49



--------------------------------------------------------------------------------

(f) Without limiting the generality of the provisions of Section 11.9, the
Borrower hereby agrees to indemnify and hold harmless each Issuing Bank, each
other Revolving Credit Lender and the Administrative Agent from and against any
and all claims and damages, losses, liabilities, and reasonable costs and
expenses which such Issuing Bank, such other Revolving Credit Lender or the
Administrative Agent may incur (or which may be claimed against such Issuing
Bank, such other Revolving Credit Lender or the Administrative Agent) by any
Person by reason of or in connection with the issuance or transfer of or payment
or failure to pay under any Letter of Credit; provided that the Borrower shall
not be required to indemnify an Issuing Bank, any other Revolving Credit Lender
or the Administrative Agent for any claims, damages, losses, liabilities, costs
or expenses to the extent, but only to the extent, (i) caused by the willful
misconduct or gross negligence of the party to be indemnified or (ii) caused by
the failure of an Issuing Bank to pay under any Letter of Credit after the
presentation to it of a request for payment strictly complying with the terms
and conditions of such Letter of Credit, unless such payment is prohibited by
any law, regulation, court order or decree or failure to pay is permitted under
the terms of the Applicable Letter of Credit. The indemnification and hold
harmless provisions of this Section 3.2(f) shall survive repayment of the
Obligations, occurrence of the Revolving Credit Termination Date, the Facility
Termination Date and expiration or termination of this Agreement.

(g) Without limiting the provisions of Section 3.2(f), the obligation of the
Borrower to immediately reimburse an Issuing Bank for drawings made under
Letters of Credit and each Issuing Bank’s right to receive such payment shall be
absolute, unconditional and irrevocable, and such obligations of the Borrower
shall be performed strictly in accordance with the terms of this Agreement and
such Letters of Credit and the related Application and Agreement for any Letter
of Credit, under all circumstances whatsoever, including the following
circumstances:

(i) any lack of validity or enforceability of the Letter of Credit, the
obligation supported by the Letter of Credit or any other agreement or
instrument relating thereto (collectively, the “Related LC Documents”);

(ii) any amendment or waiver of or any consent to or departure from all or any
of the Related LC Documents;

(iii) the existence of any claim, setoff, defense (other than the defense of
payment in accordance with the terms of this Agreement) or other rights which
the Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any persons or entities for whom any such beneficiary or
any such transferee may be acting), the Administrative Agent, the Lenders or any
other Person, whether in connection with the Loan Documents, the Related LC
Documents or any unrelated transaction;

(iv) any breach of contract or other dispute between the Borrower and any
beneficiary or any transferee of a Letter of Credit (or any persons or entities
for whom such beneficiary or any such transferee may be acting), the
Administrative Agent, the Lenders or any other Person;

 

50



--------------------------------------------------------------------------------

(v) any draft, statement or any other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect whatsoever so
long as any such document appeared to comply with the terms of the Letter of
Credit;

(vi) any delay, extension of time, renewal, compromise or other indulgence or
modification granted or agreed to by the Administrative Agent, with or without
notice to or approval by the Borrower in respect of any of Borrower’s
Obligations; or

(vii) any other circumstance or happening whatsoever where the applicable
Issuing Bank has acted in good faith, whether or not similar to any of the
foregoing;

provided, however, that nothing contained herein shall be deemed to release an
Issuing Bank or any other Lender of any liability for actual loss arising as a
result of its gross negligence or willful misconduct or out of the wrongful
dishonor by an Issuing Bank of a proper demand for payment made under and
strictly complying with the terms of any Letter of Credit.

3.3 Governmental Action. No Issuing Bank shall be under any obligation to issue
any Letter of Credit if any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing such Letter of Credit, or any law applicable to such
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over such Issuing Bank
shall prohibit, or request that such Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which such Issuing Bank is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Letter of Credit any unreimbursed loss, cost or expense which
was not applicable on the Closing Date and which such Issuing Bank in good faith
deems material to it, unless the Borrower agrees to compensate the Issuing Bank
for such restriction, reserve, capital requirement, loss, cost or expense on
terms satisfactory to the Issuing Bank.

3.4 Letter of Credit Fee. The Borrower agrees to pay (i) to the Administrative
Agent, for the pro rata benefit of the Revolving Credit Lenders based on their
Revolving Percentages, a fee on the aggregate amount available to be drawn on
each Letter of Credit Outstanding at a rate equal to the Applicable Eurodollar
Margin with respect to the Revolving Credit Facility as in effect from time to
time, and (ii) to the applicable Issuing Bank, as issuer of each Letter of
Credit, an issuance fee in such amount as may be agreed by such Issuing Bank and
the Borrower from time to time. Such payments of fees provided for in this
Section 3.4 shall be due with respect to each Letter of Credit quarterly in
arrears, such payment to be made not later than the third (3rd) Business Day of
each April, July, October and January, commencing on the first such date
following the issuance of a Letter of Credit under this Agreement. Such fees
shall be calculated on the basis of a year of 360 days for the actual number of
days elapsed.

 

51



--------------------------------------------------------------------------------

3.5 Administrative Fees. The Borrower shall pay to any Issuing Bank such
standard administrative fee and other standard fees, if any, in connection with
the Letters of Credit in such amounts and at such times as such Issuing Bank and
the Borrower shall agree from time to time.

ARTICLE IV

Change in Circumstances

4.1 Increased Cost and Reduced Return.

(a) If after the date hereof, the adoption of any applicable law, rule, or
regulation, or any change in any applicable law, rule, or regulation, or any
change in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or compliance by any Lender (or its Applicable Lending
Office) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank, or comparable agency:

(i) shall subject such Lender (or its Applicable Lending Office) to any increase
in the cost (other than Taxes and Other Taxes as to which Section 4.6 shall
govern, and other than the Reserve Requirement utilized in the determination of
the Eurodollar Rate or Eurodollar Competitive Rate) of making or maintaining any
Eurodollar Loans, any Competitive Bid Loans bearing interest at a Eurodollar
Competitive Rate or its obligation to make Eurodollar Loans or Competitive Bid
Loans at the Eurodollar Competitive Rate;

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment or similar requirement (other than the Reserve Requirement utilized
in the determination of the Eurodollar Rate or Eurodollar Competitive Rate)
relating to any extensions of credit or other assets of, or any deposits with or
other liabilities or commitments of, such Lender (or its Applicable Lending
Office), including the Revolving Credit Commitment of such Lender hereunder;

(iii) shall impose on such Lender (or its Applicable Lending Office) or on the
London interbank market any other condition affecting this Agreement or any of
such extensions of credit or liabilities or commitments; or

(iv) shall subject the Administrative Agent or any Lender to any taxes (other
than (A) Taxes, (B) Other Taxes and (C) taxes described in Section 4.6(a)(i)
through (vi)) on its loans, loan principal, letters of credit, commitments, or
other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender or
the Administrative Agent (or its Applicable Lending Office), by an amount deemed
material by such Lender or the

 

52



--------------------------------------------------------------------------------

Administrative Agent, as the case may be, of making, Converting into,
Continuing, or maintaining any Loans or to reduce any sum received or receivable
by such Lender or the Administrative Agent (or its Applicable Lending Office)
under this Agreement in each case with respect to any Eurodollar Rate Loans or
any Competitive Bid Loans bearing interest at a Eurodollar Competitive Rate (or
in the case of clause (iv), any Loans), then, within ten (10) Business Days of
the Borrower’s receipt of a request certifying in reasonable detail calculations
of such amount and in reasonable detail, the basis therefor, the Borrower shall
pay to such Lender or the Administrative Agent such amount or amounts as will
compensate such Lender or the Administrative Agent for such increased cost or
reduction; provided, that no Lender shall be entitled to claim any such amount
or amounts for such increased cost or reduction incurred more than 135 days
prior to the delivery of such request and such amounts shall be no greater than
amounts that such Lender charges other borrowers or account parties on loans or
letters of credit (as the case may be) similarly situated to the Borrower in
connection with substantially similar facilities; provided further that, if the
adoption or change of any law, rule or regulation (or change in the
interpretation thereof) giving rise to such increased costs or reductions is
retroactive, then the 135-day period referred to above shall be extended to
include the period of retroactive effect thereof but in no event shall be
extended to a total period greater than 180 days; provided finally that, in any
such case, the Borrower may, notwithstanding anything to the contrary herein,
elect to convert the Eurodollar Loans made by such Lender hereunder to Base Rate
Loans by giving the Administrative Agent at least two Business Days’ notice of
such election, in which case the Borrower shall promptly pay to such Lender,
upon demand, without duplication, amounts theretofore required to be paid to
such Lender pursuant to this Section 4.1(a). If any Lender requests compensation
by the Borrower under this Section 4.1(a), the Borrower may, by notice to such
Lender (with a copy to the Administrative Agent), suspend the obligation of such
Lender to make or Continue Loans of the Type with respect to which such
compensation is requested, or to Convert Loans of any other Type into Loans of
such Type, until the event or condition giving rise to such request ceases to be
in effect (in which case the provisions of Section 4.4 shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(b) If after the date hereof any Lender shall have determined that the adoption
of any applicable law, rule, or regulation regarding capital adequacy or any
change therein or in the interpretation or administration thereof by any
Governmental Authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or any request or directive made or
issued after the date hereof regarding capital adequacy (whether or not having
the force of law) of any such Governmental Authority, central bank, or
comparable agency, has or would have the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder by an amount deemed material
by such Lender and to a level below that which such Lender or such corporation
could have achieved but for such adoption, change, request, or directive (taking
into consideration its policies with respect to capital adequacy), then, within
ten (10) Business Days of the Borrower’s receipt of a request certifying in
reasonable detail calculations of such amount and in reasonable detail, the
basis therefor, the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender for such reduction, provided, that no
Lender shall be entitled to claim any such amount or amounts for such increased
cost incurred more than 135 days prior to the delivery of such request and such
amounts shall be no greater than amounts that such Lender charges other
borrowers or account parties on loans or letters of credit (as the case may be)
similarly situated to the Borrower in connection with substantially similar
facilities.

 

53



--------------------------------------------------------------------------------

(c) Each Lender shall promptly notify the Borrower and the Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Lender to compensation pursuant to this Section 4.1 and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
judgment of such Lender, be otherwise disadvantageous to it. Any Lender claiming
compensation under this Section 4.1 shall furnish to the Borrower and the
Administrative Agent a statement setting forth the additional amount or amounts
to be paid to it hereunder which shall be conclusive in the absence of manifest
error. In determining such amount, such Lender shall act reasonably and in good
faith and may use any reasonable averaging and attribution methods.

(d) The provisions of this Section 4.1 shall continue in effect notwithstanding
the Facility Termination Date.

(e) Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or by United States or foreign regulatory
authorities, in each case pursuant to Basel III, and (ii) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder or issued in connection therewith or in
implementation thereof, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted, issued or implemented.

4.2 Limitation on Types of Loans. If on or prior to the first day of any
Interest Period for any Eurodollar Rate Loan or Competitive Bid Loan bearing
interest at a Eurodollar Competitive Rate:

(a) the Administrative Agent reasonably determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
or Eurodollar Competitive Rate, as the case may be, for such Interest Period; or

(b) the Required Lenders determine in good faith (which determination shall be
conclusive) and notify the Administrative Agent that the Eurodollar Rate or
Eurodollar Competitive Rate, as the case may be, will not adequately and fairly
reflect the cost to the Lenders of funding Eurodollar Rate Loans or Competitive
Bid Loan bearing interest at a Eurodollar Competitive Rate for such Interest
Period;

then the Administrative Agent shall give the Borrower prompt notice thereof
specifying the relevant Type of Loans and the relevant amounts or periods, and
so long as such condition remains in effect, the Lenders shall be under no
obligation to make additional Loans of such Type, Continue Loans of such Type,
or to Convert Loans of any other Type into Loans of such Type and the Borrower
shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Loans of the affected Type, either prepay such Loans or Convert such
Loans into another Type of Loan in accordance with the terms of this Agreement.

 

54



--------------------------------------------------------------------------------

4.3 Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Lender or its Applicable Lending Office
to make, maintain, or fund Eurodollar Rate Loans or Competitive Bid Loans
bearing interest at the Eurodollar Competitive Rate hereunder, then such Lender
shall promptly notify the Borrower thereof and such Lender’s obligation to make
or Continue Eurodollar Rate Loans or Competitive Bid Loans bearing interest at
the Eurodollar Competitive Rate and to Convert other Types of Loans into
Eurodollar Rate Loans or Competitive Bid Loans bearing interest at the
Eurodollar Competitive Rate shall be suspended until such time as such Lender
may again make, maintain, and fund Eurodollar Rate Loans (in which case the
provisions of Section 4.4 shall be applicable).

4.4 Treatment of Affected Loans. If the obligation of any Lender to make a
Eurodollar Rate Loan or a Competitive Bid Loan bearing interest at a Eurodollar
Competitive Rate or to Continue, or to Convert Loans of any other Type into,
Loans of a particular Type shall be suspended pursuant to Section 4.1 or 4.3
hereof (Loans of such Type being herein called “Affected Loans” and such Type
being herein called the “Affected Type”), such Lender’s Affected Loans shall be
automatically Converted into Base Rate Loans on the last day(s) of the then
current Interest Period(s) for Affected Loans (or, in the case of a Conversion
required by Section 4.3 hereof, on such earlier date as such Lender may specify
to the Borrower with a copy to the Administrative Agent) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Section 4.1 or 4.3 hereof that gave rise to such Conversion no longer exist:

(a) to the extent that such Lender’s Affected Loans have been so Converted, all
payments and prepayments of principal that would otherwise be applied to such
Lender’s Affected Loans shall be applied instead to its Base Rate Loans; and

(b) all Loans that would otherwise be made or Continued by such Lender as Loans
of the Affected Type shall be made or Continued instead as Base Rate Loans, and
all Loans of such Lender that would otherwise be Converted into Loans of the
Affected Type shall be Converted instead into (or shall remain as) Base Rate
Loans.

If such Lender gives notice to the Borrower (with a copy to the Administrative
Agent) that the circumstances specified in Section 4.1 or 4.3 hereof that gave
rise to the Conversion of such Lender’s Affected Loans pursuant to this
Section 4.4 no longer exist (which such Lender agrees to do promptly upon such
circumstances ceasing to exist) at a time when Loans of the Affected Type made
by other Lenders are outstanding, such Lender’s Base Rate Loans shall be
automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Loans of the Affected Type, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Loans of the Affected Type and by such Lender are held pro rata (as to
principal amounts, Types, and Interest Periods) in accordance with their
respective Revolving Percentages or Term Percentages, as applicable.

 

55



--------------------------------------------------------------------------------

4.5 Compensation. Upon demand of any Lender (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss, cost or expense incurred by it as a
result of:

(a) any continuation, conversion, payment or prepayment of any Eurodollar Rate
Loan or Competitive Bid Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan notwithstanding satisfaction of all conditions precedent
thereto) to prepay, borrow, Continue (including by reason of any prepayment) or
Convert any Eurodollar Rate Loan on the date or in the amount notified by the
Borrower;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 4.5, each Lender shall be deemed to have funded each Eurodollar
Rate Loan or Competitive Bid Loan made by it at the Interbank Offered Rate used
in determining the Eurodollar Rate or Eurodollar Competitive Rate for such Loan
by a matching deposit or other borrowing in the applicable offshore Dollar
interbank market for a comparable amount and for a comparable period, whether or
not such Eurodollar Rate Loan was in fact so funded.

The provisions of this Section 4.5 shall continue in effect notwithstanding the
Facility Termination Date.

4.6 Taxes.

(a) Any and all payments by or on behalf of any Loan Party to or for the account
of any Lender or the Administrative Agent hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, duties, levies, imposts, deductions, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender and the Administrative Agent, (i) net income taxes, franchise
taxes or branch profits taxes imposed on the Administrative Agent or any Lender
as a result of a present or former connection between the Administrative Agent
or such Lender and the jurisdiction of the Governmental Authority imposing such
tax or any political subdivision or taxing authority thereof or therein (other
than any such connection arising solely from the Administrative Agent or such
Lender having executed, delivered or performed its obligations or received a
payment under, or enforced, this Agreement or any other Loan Document), (ii) in
the case of a Lender or the Administrative Agent, respectively, any United
States withholding taxes resulting from any law in effect on the date such
Lender or Administrative Agent, respectively, becomes a Lender or the
Administrative Agent (as applicable), except to the extent that such Lender’s or
Administrative Agent’s assignor (if any) was entitled, at the time of
assignment, to receive additional amounts from the Borrower with respect to such
taxes pursuant to this

 

56



--------------------------------------------------------------------------------

paragraph, (iii) any taxes arising after the Closing Date solely as a result of
or attributable to Lender changing its designated lending office after the date
such Lender becomes a party hereto (other than a change pursuant to
Section 4.6(f)), (iv) any United States taxes imposed under FATCA, (v) any taxes
that are imposed by reason of a Lender’s failure to comply with its obligations
under Section 4.6(d) and (vi) backup withholding taxes imposed under
Section 3406 of the Code (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings, and liabilities being hereinafter referred to
as “Taxes”); provided that if any Withholding Agent shall, in its good faith
determination, be required by law to deduct any Taxes from or in respect of any
sum payable under this Agreement or any other Loan Document to any Lender or the
Administrative Agent, (i) the sum payable by the applicable Loan Party shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 4.6) such
Lender or the Administrative Agent receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the applicable Withholding
Agent shall make such deductions, (iii) the applicable Withholding Agent shall
pay the full amount deducted to the relevant taxation authority or other
authority in accordance with applicable law, and (iv) the applicable Withholding
Agent shall furnish to the Administrative Agent, at its address referred to in
Section 11.2, the original or a certified copy of a receipt or other reasonably
acceptable documentation evidencing payment thereof.

(b) In addition, the Borrower agrees to pay any and all present or future stamp
or documentary taxes and any other excise or property taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Document or from the execution or delivery of, or otherwise with
respect to, this Agreement or any other Loan Document (hereinafter referred to
as “Other Taxes”).

(c) The Borrower agrees to indemnify each Lender and the Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed or asserted by any jurisdiction on amounts payable
under this Section 4.6) paid by such Lender or the Administrative Agent (as the
case may be) and any liability (including penalties, interest, and expenses)
arising therefrom or with respect thereto.

(d) Any Lender that is entitled to an exemption from or reduction of any
applicable withholding tax with respect to payments hereunder or under any other
Loan Document shall, to the extent it is legally entitled to do so, deliver to
the Borrower (with a copy to the Administrative Agent), at the time or times
reasonably requested by the Borrower or Administrative Agent, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate of withholding
(including any documentation necessary to prevent withholding under FATCA).
Without limiting the generality of the foregoing, each Lender (or Assignee) that
is not a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of U.S. Internal Revenue
Service (“IRS”) Form W-8BEN, Form W-8ECI or Form W-8IMY (together with any
applicable underlying IRS forms), or, in the case of a Non-U.S. Lender claiming
exemption from U.S. federal withholding tax under Section 871(h) or 881(c) of
the Code with respect to

 

57



--------------------------------------------------------------------------------

payments of “portfolio interest”, a statement substantially in the form of
Exhibit M and the applicable IRS Form W-8, or any subsequent versions thereof or
successors thereto, properly completed and duly executed by such Non-U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on payments under this Agreement and the other Loan Documents or (ii) any
other form prescribed by applicable requirements of U.S. federal income tax law
as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made. Such forms shall be delivered by each Non-U.S. Lender on or before the
date it becomes a party to this Agreement (or, in the case of any Participant,
on or before the date such Participant purchases the related participation) and
from time to time thereafter upon the request of the Borrower or the
Administrative Agent. In addition, each Non-U.S. Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Non-U.S. Lender. Each Lender shall promptly notify the Borrower and the
Administrative Agent at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower or
Administrative Agent (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this Section, a Lender shall not be required to deliver any form pursuant to
this Section that such Lender is not legally able to deliver.

(e) Each Lender shall indemnify the Administrative Agent for the full amount of
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings or
similar charges imposed by any Governmental Authority that are attributable to
such Lender and that are payable or paid by the Administrative Agent, together
with all interest, penalties, reasonable costs and expenses arising therefrom or
with respect thereto, as determined by the Administrative Agent in good faith. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.

(f) If the Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 4.6, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce any such additional payment which may thereafter
accrue if such change, in the reasonable judgment of such Lender, is not
otherwise disadvantageous to such Lender.

(g) Within thirty (30) days after the date of any payment of Taxes, the Borrower
shall furnish to the Administrative Agent the original or certified copy of a
receipt or other reasonably acceptable documentation evidencing such payment.

(h) The provisions of this Section 4.6 shall continue in effect notwithstanding
the Facility Termination Date.

4.7 Replacement Lenders. The Borrower may, in its sole discretion, on ten
(10) Business Days’ prior written notice to the Administrative Agent and a
Lender, cause a Lender that (a) is or may become entitled to receive any
indemnification payment, additional amount or other compensation under this
Article IV or that fails to make Loans for the reasons provided in this Article
IV or (b) does not consent to any proposed amendment, supplement,

 

58



--------------------------------------------------------------------------------

modification, consent or waiver of any provision of this Agreement or any other
Loan Document that requires the consent of each of the Lenders or each of the
Lenders affected thereby (so long as the consent of the Required Lenders has
been obtained) to (and such Lender shall) assign pursuant to Section 11.1 hereof
(with such Lender being deemed to have executed an Assignment and Assumption for
the purpose of effecting such assignment), all of its rights and obligations
under this Agreement to another Lender, an Affiliate of another Lender or a
Person reasonably acceptable to the Administrative Agent and designated by the
Borrower which is willing to become a Lender for a purchase price equal to the
outstanding principal amount of the Loans payable to such Lender, together with
any accrued but unpaid interest on such Loans, any accrued but unpaid fees with
respect to such Lender’s Revolving Credit Commitment and any other amounts
payable to such Lender under this Agreement; provided, that any expenses or
other amounts which would be owing to such Lender pursuant to any
indemnification provision hereunder shall be payable by the Borrower to such
Lender. The replacement Lender under this Section shall pay the applicable
processing fee under Section 11.1. Each party hereto agrees that an assignment
required pursuant to this paragraph may be effected pursuant to an Assignment
and Assumption executed by the Borrower, the Administrative Agent and the
assignee and that the Lender required to make such assignment need not be a
party thereto.

4.8 Defaulting Revolving Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Revolving
Credit Lender is a Defaulting Lender:

(a) commitment fees shall cease to accrue on the Available Revolving Credit
Commitment (if any) of such Defaulting Lender pursuant to Section 2.13(a)(ii);

(b) if any Swing Line Outstandings or Letter of Credit Outstandings exist at the
time such Lender becomes a Defaulting Lender then:

(i) all or any part of such Swing Line Outstandings and Letter of Credit
Outstandings shall be reallocated among the non-Defaulting Revolving Credit
Lenders in accordance with their respective Revolving Percentages but only to
the extent (x) the sum of all non-Defaulting Revolving Credit Lenders’
Outstanding Revolving Credit Obligations does not exceed the total of all
non-Defaulting Revolving Credit Lenders’ Revolving Credit Commitments and
(y) the conditions set forth in Section 5.2 are satisfied at such time; and

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Revolving Percentage of the Swing Line Outstandings (after giving effect to any
partial reallocation pursuant to clause (i) above) and (y) second, (1) if a
drawing is made under any Letter of Credit, the Borrower shall reimburse the
Issuing Bank in accordance with Section 2.4(c)(iv) and (2) if a Letter of Credit
is requested by the Borrower in accordance with Section 3.1(a) during any period
where there is a Defaulting Lender, the Borrower shall enter

 

59



--------------------------------------------------------------------------------

into an arrangement reasonably satisfactory to the Issuing Bank to cover in
whole or in part (which such arrangement may include cash collateralization) the
exposure of the Issuing Bank related to the participating interests of such
Defaulting Lender in such newly issued Letter of Credit Outstandings (after
giving effect to any partial reallocation pursuant to clause (i) above) for so
long as such Lender is a Defaulting Lender or until such Lender is replaced
pursuant to Section 4.7;

(iii) if and so long as the Borrower cash collateralizes any portion of such
Defaulting Lender’s Revolving Percentage of Letter of Credit Outstandings
pursuant to Section 4.8(b)(ii), then, in the case of any such Defaulting Lender
that is a Revolving Credit Lender, the Borrower shall not be required to pay any
fees to such Defaulting Lender pursuant to Section 3.4 with respect thereto;

(iv) upon any reallocation described in clause (i) above, the fees payable to
the Revolving Credit Lenders pursuant to Sections 2.13(a)(ii) and 3.4 shall be
adjusted accordingly; and

(v) if any such Defaulting Lender’s Revolving Percentage of Letter of Credit
Outstandings is neither cash collateralized nor reallocated pursuant to
Section 4.8(b)(i), then, if such Defaulting Lender is a Revolving Credit Lender,
without prejudice to any rights or remedies of the Issuing Banks or any Lender
hereunder, all letter of credit fees payable under Section 3.4 with respect to
such Defaulting Lender’s Revolving Percentage of Letter of Credit Outstandings
shall be payable to the relevant Issuing Bank until such cash collateralization
and/or reallocation occurs;

(c) the Swing Line Lender shall not be required to fund any Swing Line Loan and
no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless it is reasonably satisfied that the related exposure will be
covered in whole or in part by the Revolving Credit Commitments of the
non-Defaulting Revolving Credit Lenders and/or cash collateral or other
arrangements will be provided by the Borrower in accordance with
Section 4.8(b)(ii), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swing Line Loan shall be (i) allocated
among non-Defaulting Revolving Credit Lenders and/or (ii) covered by
arrangements made by the Borrower pursuant to Section 4.8(b)(ii) in a manner
consistent with Section 4.8(b)(i) and (ii) (and any such Defaulting Lenders
shall not participate therein); and

(d) in the case of any Defaulting Lender that is a Revolving Credit Lender, any
amount payable to such Defaulting Lender hereunder (whether on account of
principal, interest, fees or otherwise and including any amount that would
otherwise be payable to such Defaulting Lender pursuant to Section 11.3 but
excluding Section 4.7) shall, in lieu of being distributed to such Defaulting
Lender and without duplication, be retained by the Administrative Agent in a
segregated interest-bearing account reasonably satisfactory to the
Administrative Agent and the Borrower and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent (i) first, to the

 

60



--------------------------------------------------------------------------------

payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, pro rata, to the payment of any amounts owing by
such Defaulting Lender to the Issuing Banks or Swing Line Lender hereunder,
(iii) third, if so determined by the Administrative Agent or requested by an
Issuing Bank or Swing Line Lender, held in such account as cash collateral for
existing or (unless such Defaulting Lender has no remaining unutilized Revolving
Credit Commitment) future funding obligations of the Defaulting Lender in
respect of any existing or (unless such Defaulting Lender has no remaining
unutilized Revolving Credit Commitment) future Participation in any Swing Line
Loan or Letter of Credit, (iv) fourth, to the funding of any Revolving Credit
Loan in respect of which such Defaulting Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent, (v) fifth, if so determined by the Administrative Agent and the Borrower,
unless such Defaulting Lender has no remaining unutilized Revolving Credit
Commitment, held in such account as cash collateral for future funding
obligations of the Defaulting Lender in respect of any Revolving Credit Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to any
Issuing Bank or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by such Issuing Bank or Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction, provided, that, with respect to this
clause (viii), if such payment is (x) a prepayment of the principal amount of
any Revolving Credit Loans or Reimbursement Obligations as to which a Defaulting
Lender has funded its Participation and (y) made at a time when the conditions
set forth in Section 5.2 are satisfied, such payment shall be applied solely to
prepay the Revolving Credit Loans of, and Reimbursement Obligations owed to, all
non-Defaulting Revolving Credit Lenders pro rata prior to being applied to the
prepayment of any Revolving Credit Loans of, or Reimbursement Obligations owed
to, any Defaulting Lender.

(e) Upon not less than three Business Days’ prior notice to such Defaulting
Lender and the Administrative Agent (which the Administrative Agent will
promptly provide to the Lenders, the Issuing Banks and the Swing Line Lender),
the Borrower shall have the right to terminate the then unutilized Revolving
Credit Commitment of such Defaulting Lender, after taking into account the
portion of such Revolving Credit Commitment, if any, which theretofore has been,
or substantially contemporaneous therewith is being, assigned pursuant to
Section 4.7. In the event of any such termination, future extensions of credit
under the Revolving Credit Facility shall be allocated to the non-Defaulting
Revolving Credit Lenders in a manner that disregards the existence of any
remaining Revolving Credit Commitment of such Defaulting Lender.

In the event that the Administrative Agent, the Borrower, each Issuing Bank and
the Swing Line Lender each agrees that any such Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then
(i) the Swing Line Outstandings and Letter of Credit Outstandings of the Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving Credit
Commitment and on such date such Lender shall purchase at par such of the
Revolving Credit Loans of the other Lenders (other than Swing Line Loans) as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such

 

61



--------------------------------------------------------------------------------

Loans in accordance with its Revolving Percentage and (ii) any arrangements made
by the Borrower pursuant to Section 4.8(b)(ii) shall be terminated and any cash
collateral or arrangement provided by the Borrower in accordance thereto will be
terminated or promptly returned to the Borrower, as applicable.

The provisions of this Agreement relating to funding, payment and other matters
with respect to the Revolving Facility may be adjusted by the Administrative
Agent, with the consent of the Borrower (such consent not to be unreasonably
withheld), to the extent necessary to give effect to the provisions of this
Section 4.8. The provisions of this Section 4.8 may not be amended, supplemented
or modified without, in addition to consents required by Section 11.6, the prior
written consent of the Administrative Agent, the Swing Line Lender, the Issuing
Banks and the Borrower.

ARTICLE V

Conditions to Making Loans and Issuing Letters of Credit

5.1 Conditions to the Initial Advance. The obligation of the Lenders to make the
initial Advance under the Revolving Credit Facility and the Term Facility, and
of the Issuing Banks to issue Letters of Credit (if any) on the Closing Date, is
subject to the conditions precedent that the Administrative Agent shall have
received on the Closing Date, in form and substance satisfactory to the
Administrative Agent, the following:

(a) executed copies of each of this Agreement, the initial Facility Guaranties
and the other Loan Documents, together with all schedules and exhibits thereto;

(b) the favorable written opinion or opinions with respect to the Loan Documents
and the transactions contemplated thereby of (A) in-house counsel to the
Borrower and (B) Skadden, Arps, Slate, Meagher & Flom LLP, special counsel to
the Borrower and Guarantors, in each case dated the Closing Date, addressed to
the Administrative Agent and the Lenders and reasonably satisfactory to the
Administrative Agent;

(c) resolutions of the boards of directors or other appropriate governing body
(or of the appropriate committee thereof) of the Borrower and each Guarantor
certified by its secretary or assistant secretary as of the Closing Date,
approving and adopting the Loan Documents to be executed by such Person, and
authorizing the execution and delivery thereof;

(d) specimen signatures of officers or other appropriate representatives
executing the Loan Documents on behalf of the Borrower and each Guarantor,
certified by the secretary or assistant secretary of such Borrower or Guarantor;

(e) any changes to the Organizational Documents of the Borrower and each
Guarantor since April 14, 2010, certified as true and correct by its secretary
or assistant secretary;

(f) any changes to the Operating Documents of the Borrower and each Guarantor
since April 14, 2010, certified as of the Closing Date as true and correct by
its secretary or assistant secretary;

 

62



--------------------------------------------------------------------------------

(g) certificates issued as of a recent date by the Secretaries of State (or
other appropriate office) of the respective jurisdictions of formation of the
Borrower and each Guarantor (other than Certificates of Account Status for each
of the Guarantors listed on Schedule 7.19 from the Texas Comptroller of Public
Accounts) as to the due existence and good standing of such Person;

(h) notice of appointment of the initial Authorized Representative(s);

(i) an initial Borrowing Notice, if any, and, if elected by the Borrower,
Interest Rate Selection Notice;

(j) evidence that all fees, that have accrued from and after October 27, 2011,
payable by the Borrower on the Closing Date to the Administrative Agent, J.P.
Morgan Securities LLC and the Lenders have been paid in full, including the fees
and expenses of counsel for the Administrative Agent to the extent invoiced
prior to or on the Closing Date and including reasonably detailed documentation
(which may include amounts constituting reasonable estimates (including
reasonable details thereof) of such fees and expenses incurred or to be incurred
in connection with the transaction; provided that no such estimate shall
thereafter preclude the final settling of accounts as to such fees and
expenses); and

(k) evidence of payment in full of all obligations arising under the 2005 Loan
Document and termination thereof (with any advance notice of such termination
being waived by the Lenders party hereto).

5.2 Conditions of Loans. The obligations of the Lenders to make any Loans, and
of the Issuing Banks to issue Letters of Credit, hereunder on or subsequent to
the Closing Date are subject to the satisfaction of the following conditions:

(a) the Administrative Agent shall have received a Borrowing Notice if required
by Article II;

(b) the representations and warranties of the Borrower and Guarantors set forth
in Article VI and in each of the other Loan Documents shall be true and correct
in all material respects on and as of the date of such Advance or issuance of
such Letters of Credit with the same effect as though such representations and
warranties had been made on and as of such date, except to the extent that such
representations and warranties expressly relate to an earlier date and except
that the financial statements referred to in Section 6.1(e)(i) shall be deemed
(solely for the purpose of the representation and warranty contained in such
Section 6.1(e)(i) but not for the purpose of any cross reference to such
Section 6.1(e)(i) or to the financial statements described therein contained in
any other provision of Section 6.1(e) or elsewhere in Article VI) to be those
financial statements most recently delivered to the Administrative Agent and the
Lenders pursuant to Section 7.1;

(c) in the case of the issuance of a Letter of Credit, the Borrower shall have
executed and delivered to the applicable Issuing Bank an Application and
Agreement for Letter of Credit in form and content acceptable to such applicable
Issuing Bank together with such other instruments and documents as it shall
request;

 

63



--------------------------------------------------------------------------------

(d) immediately after giving effect to a Swing Line Loan, the aggregate Swing
Line Outstandings shall not exceed $25,000,000;

(e) at the time of (and after giving effect to) each Advance, Swing Line Loan or
issuance of each Letter of Credit, no Default or Event of Default shall have
occurred and be continuing; and

(f) immediately after giving effect to:

(i) a Loan or Letter of Credit, the aggregate principal balance of all
outstanding Loans (other than Term Loans) and Participations for each Lender
shall not exceed, respectively, such Lender’s Revolving Credit Commitment or
Letter of Credit Commitment; and

(ii) a Loan or Letter of Credit, the Outstanding Revolving Credit Obligations
shall not exceed the Total Revolving Credit Commitment.

5.3 Supplements to Schedules. The Borrower may, from time to time, amend or
supplement the Schedules, other than Schedules 1.1(a), 1.1(b) and 8.3 to this
Agreement by delivering (effective upon receipt) to the Administrative Agent and
each Lender a copy of such revised Schedule or Schedules which shall (i) be
dated the date of delivery, (ii) be certified by an Authorized Representative as
true, complete and correct as of such date and as delivered in replacement for
the corresponding Schedule or Schedules previously in effect, and (iii) show in
reasonable detail (by blacklining or other appropriate graphic means) the
changes from each such corresponding predecessor Schedule. Notwithstanding
anything to the contrary contained herein or in any of the other Loan Documents,
in the event that the Required Lenders determine based upon such revised
Schedule (whether individually or in the aggregate or cumulatively) that there
has been a material adverse change since the Closing Date which could reasonably
be expected to have a Material Adverse Effect, the Lenders shall have no further
obligation to fund additional Advances hereunder.

ARTICLE VI

Representations and Warranties

6.1 Representations and Warranties. The Borrower represents and warrants with
respect to itself and to its Subsidiaries (which representations and warranties
shall survive the delivery of the documents mentioned herein and the making of
Loans and issuance of Letters of Credit), that:

(a) Organization and Authority.

(i) the Borrower and each Subsidiary is a corporation, limited liability company
or partnership duly organized and validly existing under the laws of the
jurisdiction of its incorporation or creation;

 

64



--------------------------------------------------------------------------------

(ii) the Borrower and each Subsidiary (x) has the requisite power and authority
to own its properties and assets and to carry on its business as now being
conducted and as contemplated in the Loan Documents, and (y) is qualified to do
business in every jurisdiction in which failure so to qualify would have a
Material Adverse Effect;

(iii) the Borrower has the power and authority to execute, deliver and perform
this Agreement, and to borrow hereunder, and to execute, deliver and perform
each of the other Loan Documents to which it is a party;

(iv) each Guarantor has the power and authority to execute, deliver and perform
the Facility Guaranty and each of the other Loan Documents to which it is a
party; and

(v) when executed and delivered, each of the Loan Documents to which the
Borrower or any Guarantor is a party will be the legal, valid and binding
obligation or agreement of the Borrower or such Guarantor, as the case may be,
enforceable against the Borrower or such Guarantor in accordance with its terms,
subject to the effect of any applicable bankruptcy, moratorium, insolvency,
reorganization or other similar law affecting the enforceability of creditors’
rights generally and to the effect of general principles of equity which may
limit the availability of equitable remedies (whether in a proceeding at law or
in equity).

(b) Loan Documents. The execution, delivery and performance by the Borrower and
each Guarantor of each of the Loan Documents to which such Person is a party:

(i) have been duly authorized by all Organizational Action of the Borrower or
such Guarantor, as the case may be, required for the lawful execution, delivery
and performance thereof;

(ii) do not violate any provisions of (1) any applicable law, rule or
regulation, (2) any judgment, writ, order, determination, decree or arbitral
award of any Governmental Authority or arbitral authority binding on the
Borrower or such Guarantor or its properties, or (3) the Organizational
Documents or Operating Documents of the Borrower or such Guarantor;

(iii) do not and will not be in conflict with, result in a breach of or
constitute an event of default, or an event which, with notice or lapse of time,
or both, would constitute an event of default, under any material indenture,
agreement or other instrument to which the Borrower is a party, or by which the
properties or assets of the Borrower is bound; and

(iv) do not and will not result in the creation or imposition of any Lien,
charge or encumbrance of any nature whatsoever upon any of the properties or
assets of the Borrower.

 

65



--------------------------------------------------------------------------------

(c) Subsidiaries and Stockholders. As of the date hereof, the Borrower has no
Subsidiaries other than those Persons listed as Subsidiaries on Schedule 6.1(c)
hereto; Schedule 6.1(c) to this Agreement states as of the Date hereof the
capitalization of each Subsidiary listed thereon, the number of shares or other
equity interests of each class of capital stock or interest issued and
outstanding of each such Subsidiary and the number and/or percentage of
outstanding shares or other equity interest (including options, warrants and
other rights to acquire any interest) of each such class of capital stock or
equity interest owned by the Borrower or by any such Subsidiary, whether such
Subsidiary is an Eligible Special Purpose Entity or a Subsidiary engaged solely
in the insurance business or otherwise; as of the Date hereof, the outstanding
shares or other equity interests of each such Subsidiary which is a corporation
have been duly authorized and validly issued and are fully paid and
nonassessable; and, as of the Date hereof, the Borrower and each such Subsidiary
owns beneficially and of record all the shares and other interests it is listed
as owning in Schedule 6.1(c), free and clear of any Lien other than the Liens
permitted under Section 8.3.

(d) Ownership Interests. As of the Date hereof, the Borrower owns no interest in
any Person having an aggregate book value of $1,000,000 or more other than the
Persons listed in Schedule 6.1(c) hereto.

(e) Financial Condition.

(i) The Borrower has heretofor furnished to each Lender an audited consolidated
balance sheet of the Borrower and its Subsidiaries as at December 31, 2010, and
the notes thereto and the related consolidated statements of operations, cash
flows, and changes in stockholders’ equity and the notes thereto for the Fiscal
Year then ended as examined and certified by KPMG LLP. Except as set forth
therein (including, in the case of such audited balance sheet, the notes
thereto), such financial statements (including, in the case of such audited
balance sheet, the notes thereto) present fairly the financial condition of the
Borrower and its Subsidiaries as of the end of such Fiscal Year and such interim
period and results of their operations and the changes in their stockholders’
equity for the Fiscal Year and interim period then ended, all in conformity with
GAAP applied on a Consistent Basis (except for, with respect to interim
financial statements, normal year-end adjustments); and

(ii) since the later of (i) December 31, 2010 or (ii) the date of the audited
financial statements most recently delivered pursuant to Section 7.1(a) hereof,
there has been no material adverse change in the condition, financial or
otherwise, of the Borrower and its Subsidiaries or in the businesses, properties
and operations of the Borrower and its Subsidiaries, considered as a whole.

(f) Taxes. The Borrower and its Subsidiaries have filed or caused to be filed
all federal, state, local and foreign tax returns which are required to be filed
by them and except for taxes and assessments being contested in good faith and
against which reserves satisfactory to the Borrower’s independent certified
public accountants have been established, and have paid or caused to be paid all
taxes as shown on said returns or on any assessment

 

66



--------------------------------------------------------------------------------

received by them, to the extent that such taxes have become due except, with
respect to any of the foregoing, where any failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(g) Litigation. Except as set forth in Schedule 6.1(g) attached hereto, there is
no action, suit or proceeding at law or in equity or by or before any
governmental instrumentality or agency or arbitral body pending, or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or affecting the Borrower or any Subsidiary or any properties or
rights of the Borrower or any Subsidiary, which could reasonably be expected to
have a Material Adverse Effect.

(h) Margin Stock. No part of the proceeds of any Loan will be used in violation
of Regulation U, as amended (12 C.F.R. Part 221), of the Board; and the Borrower
and each of the Subsidiaries will comply with Regulation U at all times. The
proceeds of the borrowings made pursuant to Article II hereof will be used by
the Borrower and its Subsidiaries only for the purposes set forth in
Section 2.16 hereof.

(i) Investment Company. Neither the Borrower nor any Subsidiary is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended (15 U.S.C. § 80a-1, et seq.).

(j) No Untrue Statement. Neither this Agreement nor any other Loan Document or
certificate or document executed and delivered by or on behalf of the Borrower
or any Subsidiary in accordance with or pursuant to any Loan Document, nor any
statement, representation or warranty provided to the Administrative Agent in
writing in connection with the negotiation or preparation of the Loan Documents
through the Closing Date, taken as a whole contains any misrepresentation or
untrue statement of material fact or omits to state a material fact necessary,
in light of the circumstance under which it was made, in order to make any such
representation or statement contained herein or therein not misleading in any
material respect.

(k) No Consents, Etc. Neither the respective businesses or properties of the
Borrower or any Subsidiary, nor any relationship between the Borrower or any
Subsidiary and any other Person, nor any circumstance in connection with the
execution, delivery and performance of the Loan Documents and the transactions
contemplated thereby is such as to require a material consent, approval or
authorization of, or filing, registration or qualification with, any
Governmental Authority or other authority or any other Person on the part of the
Borrower or any Subsidiary as a condition to the execution, delivery and
performance of, or consummation of the transactions contemplated by, this
Agreement or the other Loan Documents or if so, such material consent, approval,
authorization, filing, registration or qualification has been obtained or
effected, as the case may be and is in full force and effect. As of the Closing
Date, and subject to Section 11.17, the Borrower and its Subsidiaries have
obtained the consent of the Manufacturers set forth on Schedule 6.1(k) to the
Borrower’s or such Subsidiary’s execution, delivery and performance of the Loan
Documents.

 

67



--------------------------------------------------------------------------------

(l) Employee Benefit Plans.

(i) The Borrower and each ERISA Affiliate is in material compliance with all
applicable provisions of ERISA, the Code, and all Foreign Benefit Laws, and the
regulations and published interpretations thereunder, with respect to all
Employee Benefit Plans except for the making of any required amendments thereto
for which the remedial amendment period as defined in Section 401(b) of the Code
has not yet expired. Each Employee Benefit Plan that is intended to be qualified
under Section 401(a) of the Code has been determined to be, or the Borrower or
its applicable Subsidiary or ERISA Affiliate is in the process of obtaining a
determination by the Internal Revenue Service that such Employee Benefit Plan
is, so qualified, and each trust related to each such plan has been determined
to be exempt under Section 501(a) of the Code. Each Employee Benefit Plan
subject to any Foreign Benefit Law has received the required approvals by any
Governmental Authority regulating such Employee Benefit Plan or the Borrower or
its applicable Subsidiary or ERISA Affiliate is in the process of obtaining such
determination or approvals. No material liability has been incurred by the
Borrower or any ERISA Affiliate for any taxes or penalties with respect to any
Employee Benefit Plan or any Multiemployer Plan which remains unsatisfied;

(ii) Neither the Borrower nor any ERISA Affiliate has (a) engaged in a nonexempt
prohibited transaction described in Section 4975 of the Code or Section 406 of
ERISA affecting any of the Employee Benefit Plans or the trusts created
thereunder which could subject it to a material tax or penalty on prohibited
transactions imposed under Code Section 4975 or Section 502(i) of ERISA,
(b) failed to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA with respect to any Employee
Benefit Plan, whether or not waived, or incurred any liability to the PBGC which
remains outstanding other than the payment of premiums and there are no such
premium payments which are due and unpaid, (c) failed to make a material
required contribution or payment to a Multiemployer Plan, (d) failed to make a
required installment or other required payment under Section 430(j) of the Code,
Section 303(j) of ERISA or the terms of such Employee Benefit Plan, or
(e) failed to make any required contribution or payment, required by any Foreign
Benefit Law with respect to any Employee Benefit Plan or otherwise failed to
operate in compliance with any Foreign Benefit Law regulating any Employee
Benefit Plan;

(iii) No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan or Multiemployer Plan, and neither the Borrower nor
any ERISA Affiliate has incurred any unpaid withdrawal liability with respect to
any Multiemployer Plan;

(iv) Except as provided in Schedule 6.1(l), the present value of all vested
accrued benefits under each Employee Benefit Plan which is subject to Title IV
of ERISA, or the funding of which is regulated by any Foreign Benefit Law did
not, as of the most recent valuation date for each such plan, exceed the then
current value of the assets of such Employee Benefit Plan

 

68



--------------------------------------------------------------------------------

allocable to such benefits (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 158 or applicable non-US
financial accounting standards);

(v) To the best of the Borrower’s knowledge, (A) each Employee Benefit Plan
which is subject to Title IV of ERISA or the funding of which is regulated by
any Foreign Benefit Law, maintained by the Borrower or any ERISA Affiliate, has
been administered in accordance with its terms in all material respects and is
in compliance in all material respects with all applicable requirements of
ERISA, applicable Foreign Benefit Law and other applicable laws, regulations and
rules, (B) there has been no determination that any Pension Plan is, or is
expected to be, in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA) and (C) neither the Borrower nor any ERISA
Affiliate has received any notice of a determination that any Multiemployer Plan
is, or is expected to be in “endangered” or “critical” status (within the
meaning of Section 432 of the Code or Section 305 of ERISA);

(vi) Assuming that none of the Lenders is, is acting on behalf of, or is an
entity the assets of which constitute the assets of, an “employee benefit plan”
(as defined in Section 3(3) of ERISA) or a “plan” (as defined in Section 4975 of
the Code) with respect to which the Borrower is a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code), the consummation of the Loans and the issuance of the
Letters of Credit provided for herein will not involve any “prohibited
transaction” under Section 406 of ERISA or Section 4975 of the Code which is not
subject to a statutory or administrative exemption; and

(vii) No material proceeding, claim, lawsuit and/or investigation exists or, to
the best knowledge of the Borrower after due inquiry, is threatened concerning
or involving any Employee Benefit Plan.

(m) No Default. There does not exist any Default or Event of Default.

(n) Environmental Laws. Except as listed on Schedule 6.1(n) and except as would
not have a Material Adverse Effect, the Borrower and each Subsidiary is in
compliance with all applicable Environmental Laws and has been issued and
currently maintains all required federal, state and local permits, licenses,
certificates and approvals. Except as listed on Schedule 6.1(n) and except as
would not have a Material Adverse Effect, neither the Borrower nor any
Subsidiary has been notified of any pending or threatened action, suit,
proceeding or investigation, and neither the Borrower nor any Subsidiary is
aware of any facts, which (a) calls into question, or could reasonably be
expected to call into question, compliance by the Borrower or any Subsidiary
with any Environmental Laws, (b) seeks, or could reasonably be expected to form
the basis of a meritorious proceeding, to suspend, revoke or terminate any
license, permit or approval necessary for the operation of the Borrower’s or any
Subsidiary’s business or facilities or for the generation, handling, storage,
treatment or disposal of any Hazardous Materials, or (c) seeks to cause, or
could reasonably be expected to form the basis of a meritorious proceeding to
cause, any property of the Borrower or any Subsidiary to be subject to any
restrictions on ownership, use, occupancy or transferability under any
Environmental Law.

 

69



--------------------------------------------------------------------------------

ARTICLE VII

Affirmative Covenants

Until the Facility Termination Date, unless the Required Lenders shall otherwise
consent in writing, the Borrower will, and where applicable will cause each
Subsidiary to:

7.1 Financial Reports, Etc.

(a) as soon as practical and in any event within 90 days after the end of each
Fiscal Year of the Borrower, deliver or cause to be delivered to the
Administrative Agent and each Lender (i) the consolidated balance sheets of the
Borrower and its Subsidiaries, with the notes thereto, the related consolidated
statements of operations, cash flows, and shareholders’ equity and the
respective notes thereto for such Fiscal Year, setting forth comparative
financial statements for the preceding Fiscal Year, all prepared in accordance
with GAAP applied on a Consistent Basis and containing opinions of KPMG LLP, or
other such independent certified public accountants selected by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld), which are unqualified as to the scope of the audit performed and as
to the “going concern” status of the Borrower; and (ii) a Compliance Certificate
of an Authorized Representative as to the existence of any Default or Event of
Default and demonstrating compliance with Section 8.1 of this Agreement;

(b) as soon as practical and in any event within 55 days after the end of each
quarterly period (except the last reporting period of the Fiscal Year), deliver
to the Administrative Agent and each Lender (i) the consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such reporting period, the
related consolidated statements of operations, cash flows, and shareholders’
equity for such reporting period and for the period from the beginning of the
Fiscal Year through the end of such reporting period, accompanied by a
certificate of an Authorized Representative to the effect that such financial
statements present fairly the financial position of the Borrower and its
Subsidiaries as of the end of such reporting period and the results of their
operations and the changes in their financial position for such reporting
period, in conformity with the standards set forth in Section 6.1(e)(i) with
respect to interim financials, and (ii) a Compliance Certificate of an
Authorized Representative as to the existence of any Default or Event of Default
and containing computations for such quarter comparable to that required
pursuant to Section 7.1(a)(ii);

(c) with respect to any financial statements required by Section 7.1(a)(i),
either

(i) include a footnote in such financial statements stating that, as at the end
of the Fiscal Year covered by such financial statements, the Borrower was in
compliance with all financial covenants set forth in this Agreement, or if the
Borrower was in default under any such financial covenant, describing such
default, and specifying the nature and period of existence thereof; or

 

70



--------------------------------------------------------------------------------

(ii) deliver to the Administrative Agent and each Lender (together with the
delivery of such financial statements) a letter from the Borrower’s accountants
specified in Section 7.1(a)(i) stating that in performing the audit necessary to
render an opinion on the financial statements delivered under Section 7.1(a)(i),
they obtained no knowledge of any default by the Borrower in complying with the
financial covenants set forth in this Agreement; or if the accountants have
obtained knowledge of such default, a statement specifying the nature and period
of existence thereof;

(d) promptly upon their becoming available to the Borrower, the Borrower shall
deliver to the Administrative Agent and each Lender a copy of (i) all regular or
special reports or effective registration statements which the Borrower or any
Subsidiary shall file with the Securities and Exchange Commission (or any
successor thereto) or any securities exchange, (ii) any proxy statement
distributed by the Borrower to its shareholders, bondholders or the financial
community in general, and (iii) any management letter or other report submitted
to the Borrower or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit of the Borrower or any of
its Subsidiaries;

(e) promptly upon an Executive Officer obtaining actual knowledge thereof,
deliver to the Administrative Agent notice of any announcement by any Rating
Agency of any change in any Rating or other announcement as to the Borrower; and

(f) promptly, from time to time, deliver or cause to be delivered to the
Administrative Agent and each Lender such other information regarding Borrower’s
and any Subsidiary’s operations, business affairs and financial condition as the
Administrative Agent or such Lender may reasonably request.

The Administrative Agent and the Lenders are hereby authorized to deliver a copy
of any such financial or other information delivered hereunder to the Lenders
(or any Affiliate of any Lender) or to the Administrative Agent, to any
Governmental Authority having jurisdiction over the Administrative Agent or any
of the Lenders pursuant to any written request therefor or in the ordinary
course of examination of loan files, or to any other Person who shall acquire or
consider the assignment of, or acquisition of any participation interest in, any
Obligation permitted by this Agreement, subject to Section 11.15.

Financial statements required to be delivered by the Borrower pursuant to
clauses (a)(i) and (b)(i) of this Section 7.1 shall be deemed to have been
delivered on the date on which the Borrower causes such financial statements, or
reports containing such financial statements, to be posted on the Internet at
www.sec.gov or at such other website identified by the Borrower in a notice to
the Administrative Agent and the Lenders and that is accessible by the Lenders
without charge.

7.2 Maintain Properties. Maintain all properties necessary to its operations in
good working order and condition (ordinary wear and tear excepted), make all
needed repairs,

 

71



--------------------------------------------------------------------------------

replacements and renewals to such properties, and maintain free from Liens
(other than Liens permitted by Section 8.3) all trademarks, trade names,
patents, copyrights, trade secrets, know-how, and other intellectual property
and proprietary information (or adequate licenses thereto), in each case as are
reasonably necessary to conduct its business as currently conducted or as
contemplated hereby, all in accordance with prudent business practices.

7.3 Existence, Qualification, Etc. Do or cause to be done all things necessary
to preserve and keep in full force and effect its existence and all material
rights and franchises, trade names, trademarks and permits, except to the extent
conveyed or permitted in connection with a transaction permitted under
Section 8.4 hereof, and maintain its license or qualification to do business as
a foreign corporation and good standing in each jurisdiction in which its
ownership or lease of property or the nature of its business makes such license
or qualification necessary, except, with respect to any of the foregoing, where
any failure to do so could not reasonably be expected to have a Material Adverse
Effect.

7.4 Regulations and Taxes. Comply in all material respects with all statutes and
governmental regulations and pay all taxes, assessments, governmental charges,
claims for labor, supplies, rent and any other obligation which, if unpaid,
might become a Lien against any of its properties except liabilities being
contested in good faith and against which adequate reserves have been
established and except, with respect to any of the foregoing, where any failure
to do so could not reasonably be expected to have a Material Adverse Effect.

7.5 Insurance. (i) Keep all of its insurable properties adequately insured at
all times with responsible insurance carriers or self-insured against loss or
damage by fire and other hazards as are customarily insured against by similar
businesses owning such properties similarly situated, (ii) maintain general
public liability insurance at all times with responsible insurance carriers or
self-insured against liability on account of damage to persons and property
having such limits, deductibles, exclusions and co-insurance and other
provisions providing coverage similar to that specified in Schedule 7.5 attached
hereto, such insurance policies to be in form reasonably satisfactory to the
Administrative Agent, and (iii) maintain insurance under all applicable workers’
compensation laws (or in the alternative, maintain required reserves if
self-insured for workers’ compensation purposes).

7.6 True Books. Keep true books of record and account in which full, true and
correct entries will be made of all of its dealings and transactions in
accordance with customary business practices, and set up on its books such
reserves as may be required by GAAP with respect to doubtful accounts and all
taxes, assessments, charges, levies and claims and with respect to its business
in general, and include such reserves in interim as well as year-end financial
statements.

7.7 Right of Inspection. Permit any Person designated by any Lender or the
Administrative Agent at the Lender’s or Administrative Agent’s expense, as the
case may be, to visit and inspect any of the properties, corporate books and
financial reports of the Borrower and its Subsidiaries, and to discuss their
respective affairs, finances and accounts with their principal officers and
independent certified public accountants, all at reasonable times, at reasonable
intervals and with reasonable prior notice.

 

72



--------------------------------------------------------------------------------

7.8 Observe all Laws. Conform to and duly observe in all material respects all
laws, rules and regulations and all other valid requirements of any Governmental
Authority (including Environmental Laws) with respect to the conduct of its
business the non-compliance with which could reasonably be expected to have a
Material Adverse Effect.

7.9 Governmental Licenses. Obtain and maintain all licenses, permits,
certifications and approvals of all applicable Governmental Authorities as are
required for the conduct of its business as currently conducted and as
contemplated by the Loan Documents, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.10 Covenants Extending to Subsidiaries. Cause each of its Subsidiaries to do
with respect to itself, its business and its assets, each of the things required
of the Borrower in Sections 7.2 through 7.9, inclusive to the extent the failure
to do so could reasonably be expected to have a Material Adverse Effect.

7.11 Officer’s Knowledge of Default. Upon any Executive Officer of the Borrower
obtaining knowledge of any Default or Event of Default hereunder or under any
other obligation of the Borrower or any Subsidiary to any Lender, or any event,
development or occurrence which could reasonably be expected to have a Material
Adverse Effect, cause such officer or an Authorized Representative to promptly
notify the Administrative Agent of the nature thereof, the period of existence
thereof, and what action the Borrower or any Subsidiary proposes to take with
respect thereto.

7.12 Suits or Other Proceedings. Upon any Executive Officer of the Borrower
obtaining knowledge of any litigation or other proceedings being instituted
against the Borrower or any Subsidiary, or any attachment, levy, execution or
other process being instituted against any assets of the Borrower or any
Subsidiary that could reasonably be expected to result in a Material Adverse
Effect, promptly deliver to the Administrative Agent written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution or other process.

7.13 Notice of Discharge of Hazardous Material or Environmental Complaint.
Promptly provide to the Administrative Agent true, accurate and complete copies
of any and all notices, complaints, orders, directives, claims, or citations
received by the Borrower or any Subsidiary relating to any (a) violation or
alleged violation by the Borrower or any Subsidiary of any applicable
Environmental Laws or OSHA; (b) release or threatened release by the Borrower or
any Subsidiary of any Hazardous Material, except where occurring legally; or
(c) liability or alleged liability of the Borrower or any Subsidiary for the
costs of cleaning up, removing, remediating or responding to a release of
Hazardous Materials, which violation, alleged violation, release, threatened
release, actual liability or threatened liability described in clause (a),
(b) or (c) could reasonably be expected to result in a Material Adverse Effect.

7.14 Environmental Compliance. If the Borrower or any Subsidiary shall receive
notice from any Governmental Authority that the Borrower or any Subsidiary has
violated any applicable Environmental Laws in any respect that could reasonably
be expected to result in a Material Adverse Effect, the Borrower shall promptly
(and in any event within the time period permitted by the applicable
Governmental Authority) remove or remedy, or the Borrower shall cause the
applicable Subsidiary to remove or remedy, such violation.

 

73



--------------------------------------------------------------------------------

7.15 Employee Benefit Plans.

(a) With reasonable promptness, and in any event within thirty (30) days
thereof, give notice to the Administrative Agent of (i) the establishment of any
new Pension Plan (which notice shall include a copy of such plan), (ii) the
commencement of contributions to any funded Employee Benefit Plan to which the
Borrower or any of its ERISA Affiliates was not previously contributing,
(iii) any amendment materially increasing the benefits under, or any material
increase in the unfunded liability of, any existing funded Employee Benefit
Plan, (iv) each funding waiver request filed pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA with respect to any Pension Plan and all
communications received or sent by the Borrower or any ERISA Affiliate with
respect to such request and (v) the failure of the Borrower or any ERISA
Affiliate to make a required installment or payment under Section 303(j) of
ERISA or Section 430(j) of the Code (in the case of Employee Benefit Plans
regulated by the Code or ERISA) or under any Foreign Benefit Law (in the case of
Employee Benefit Plans regulated by any Foreign Benefit Law) or a required
contribution to a Multiemployer Plan by its due date;

(b) Promptly and in any event within fifteen (15) days of becoming aware of the
occurrence or forthcoming occurrence of any (a) Termination Event, (b) nonexempt
“prohibited transaction,” as such term is defined in Section 406 of ERISA or
Section 4975 of the Code with respect to any Employee Benefit Plan or related
trust, (c) determination that any Pension Plan is, or is expected to be, in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA), or (d) determination that any Multiemployer Plan is, or is expected to
be, in “endangered” or critical” status (within the meaning of Section 432 of
the Code or Section 305 of ERISA), deliver to the Administrative Agent a notice
specifying the nature thereof, what action the Borrower or any ERISA Affiliate
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto;

(c) With reasonable promptness but in any event within fifteen (15) days for
purposes of clauses (i), (ii) and (iii) hereof, deliver to the Administrative
Agent copies of (i) any unfavorable determination letter from the Internal
Revenue Service regarding the qualification of an Employee Benefit Plan under
Section 401(a) of the Code, (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s or any Governmental Authority’s intent to
terminate any Pension Plan or to have a trustee appointed to administer any
Pension Plan, (iii) each Schedule SB (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any ERISA Affiliate with the
Internal Revenue Service with respect to each Pension Plan and (iv) all notices
received by the Borrower or any ERISA Affiliate from a Multiemployer Plan
sponsor concerning the imposition or amount of withdrawal liability pursuant to
Section 4202 of ERISA. The Borrower will notify the Administrative Agent in
writing within five (5) Business Days of the Borrower or any ERISA Affiliate
obtaining knowledge or reason to know that the Borrower or any ERISA Affiliate
has filed or intends to file a notice of intent to terminate any Pension Plan
under a distress termination within the meaning of Section 4041(c) of ERISA; and

 

74



--------------------------------------------------------------------------------

(d) Promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Borrower or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided, that if Borrower or
any ERISA Affiliate has not requested such documents or notices from the
administrator of sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, the Borrower or ERISA Affiliate
shall promptly make a request for such documents or notices from such
administrator or sponsor and the Borrower shall provide copies of such documents
and notices to the Administrative Agent promptly after receipt thereof; and
further provided, that the rights granted to the Administrative Agent in this
Section shall be exercised not more than once during a 12-month period with
respect to any Multiemployer Plan.

7.16 Continued Operations. Continue at all times (i) to conduct its business and
engage principally in the same or complementary line or lines of business
substantially as heretofore conducted (subject to the right to make Permitted
Acquisitions) and (ii) preserve, protect and maintain free from Liens (other
than Liens permitted under Section 8.3 hereof) its material patents, copyrights,
licenses, trademarks, trademark rights, trade names, trade name rights, trade
secrets and know-how necessary or reasonably required in the conduct of its
operations.

7.17 Use of Proceeds. Use the proceeds of the Loans solely for the purposes
specified in Section 2.16 hereof.

7.18 New Subsidiaries. Cause to be delivered to the Administrative Agent each of
the following (by the earlier of (I) the date that any Subsidiary guarantees any
obligations under the Senior Notes or the Senior Note Indenture and (II) the
date that is thirty (30) days after the acquisition or creation of any
Subsidiary other than an Excluded Subsidiary):

(a) a Facility Guaranty executed by such Subsidiary substantially in the form of
Exhibit J;

(b) an opinion of counsel to the Subsidiary dated as of the date of delivery of
the Facility Guaranty provided for in this Section 7.18 and addressed to the
Administrative Agent and the Lenders, in form and substance reasonably
acceptable to the Administrative Agent (which opinion shall include opinions
regarding such Subsidiary and Facility Guaranty substantially similar to the
opinions of counsel delivered pursuant to Section 5.1(b), and which opinion may
include assumptions and qualifications of similar effect to those contained in
the opinions of counsel delivered pursuant to Section 5.1(b)); and

(c) current copies of the Organizational Documents and Operating Documents of
such Subsidiary, minutes of duly called and conducted meetings (or duly effected
consent actions) of the Board of Directors, partners, or appropriate committees
thereof (and, if required by such Organizational Documents, Operating Documents
or applicable law, of the shareholders, members or partners) of such Subsidiary
authorizing the actions and the execution and delivery of documents described in
this Section 7.18.

7.19 Good Standings. Promptly after becoming available but in no event later
than January 16, 2012 (or such longer period as may be agreed to by the
Administrative Agent),

 

75



--------------------------------------------------------------------------------

the Borrower shall deliver a Certificate of Account Status for each of the
Guarantors listed on Schedule 7.19 from the Texas Comptroller of Public Accounts
as to the good standing of such Guarantor.

ARTICLE VIII

Negative Covenants

Until the Facility Termination Date unless the Required Lenders shall otherwise
consent in writing, the Borrower will not, nor will it permit any Subsidiary to:

8.1 Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any Four-Quarter Period to be greater than 3.75 to 1.00.

(b) Consolidated Total Capitalization. Permit at any time the Consolidated
Capitalization Ratio to be greater than 0.65 to 1.00.

8.2 Indebtedness. Incur, create or assume any Funded Indebtedness (other than
Permitted Indebtedness) unless, after giving pro forma effect thereto, the
Borrower shall be in compliance with Section 8.1 (with Consolidated EBITDA, for
such purpose, being calculated in respect of the most recent period of four
consecutive fiscal quarters for which financial statements are available).

8.3 Liens. Incur, create or permit to exist any Lien of any nature whatsoever
with respect to any property or assets now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, other than

(i) Liens existing as of the date hereof and as set forth in Schedule 8.3
attached hereto;

(ii) Liens imposed by law for taxes, assessments or charges of any Governmental
Authority for claims not yet due or payable, Liens for judgments or levies, in
each case which are being contested in good faith by appropriate proceedings
diligently pursued and with respect to which adequate reserves or other
appropriate provisions are being maintained in accordance with GAAP;

(iii) statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen, laborers, employees or suppliers and other Liens imposed
by law or created in the ordinary course of business and in existence less than
120 days from the date of creation thereof for amounts not yet due or which are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

 

76



--------------------------------------------------------------------------------

(iv) Liens incurred or deposits made in the ordinary course of business
(including, without limitation, surety bonds and appeal bonds) in connection
with workers’ compensation, unemployment insurance and other types of social
security benefits or to secure the performance of tenders, bids, leases,
contracts (other than for the repayment of Indebtedness), self insurance general
liability insurance programs, public or statutory obligations, surety and appeal
bonds posted in the ordinary course of business, letters of credit issued in the
ordinary course of business and other similar obligations or arising as a result
of progress payments under government contracts;

(v) easements (including, without limitation, reciprocal easement agreements and
utility agreements), licenses, rights of others for rights-of-way, utilities,
sewers, electric lines, telephone or telegraph lines and similar purposes,
covenants, consents, reservations, encroachments, variations and zoning and
other restrictions, charges or encumbrances (whether or not recorded), which do
not interfere materially with the ordinary conduct of the business of the
Borrower or any Subsidiary and which do not materially detract from the value of
the property to which they attach or materially impair the use thereof to the
Borrower or any Subsidiary;

(vi) Liens on real property and improvements securing (A) Mortgage Facilities of
the Borrower or any Guarantor in an aggregate principal amount not to exceed
$500,000,000 at any time outstanding and (B) Rate Hedging Obligations related to
such Mortgage Facilities (which Rate Hedging Obligations are owed to any of the
respective lenders under such Mortgage Facilities and secured by the same assets
as such Mortgage Facilities), provided that the amount of Indebtedness under any
Mortgage Facility does not exceed eighty-five percent (85%) of the fair market
value of the real property and improvements securing such Indebtedness as of the
date such Liens are granted on such real property and improvements;

(vii) Liens to secure the refinancing of any Indebtedness described on Schedule
8.3 to the extent such Liens encumber substantially the same assets in
substantially the same manner as the Liens securing the debt being refinanced or
to the extent such Liens constitute Liens permitted under this Section 8.3; and
any extension, renewal, refinancing or replacement in whole or in part of any
Lien described in the foregoing clauses (i) through (vi) so long as no
additional collateral is granted as security;

(viii) Liens on claims of the Borrower or any Subsidiary against Persons renting
or leasing Vehicles, Persons damaging Vehicles or Persons issuing applicable
insurance coverage for such Persons, which claims relate to damage to Vehicles,
to the extent that such damage exceeds the renter’s or lessee’s collision damage
waiver limitation or insurance deductible;

(ix) Liens securing Vehicle Receivables Indebtedness and Vehicle Secured
Indebtedness and Rate Hedging Obligations related to such

 

77



--------------------------------------------------------------------------------

Indebtedness, which Rate Hedging Obligations are owed to any of the respective
lenders of such Indebtedness and secured by the same assets as such
Indebtedness;

(x) Liens incurred in compliance with Section 4.8 or Section 9.1(B);

(xi) Liens not otherwise permitted hereby securing Indebtedness of the Borrower
and its Subsidiaries so long as, on the date any such Lien is granted or any
such Indebtedness is incurred, after giving effect thereto, the aggregate
principal amount of Indebtedness described in this clause (xi) shall not exceed
15% of Consolidated Tangible Unencumbered Assets (calculated using Consolidated
Tangible Unencumbered Assets as of the most recently ended fiscal quarter of the
Borrower for which financial statements are available); and

(xii) Liens on Margin Capital Stock that is held by the Borrower as treasury
stock.

8.4 Merger, Consolidation or Fundamental Changes. (a) Sell, lease, transfer or
otherwise dispose of all or a majority of the assets of the Borrower and its
Subsidiaries (taken as a whole), (b) consolidate with or merge into any other
Person, or (c) permit any other Person to merge into it or (d) in the case of
the Borrower, liquidate, wind-up or dissolve; provided, however, (i) any
Subsidiary of the Borrower may merge or transfer all or substantially all of its
assets into or consolidate with any other Subsidiary of the Borrower (which, for
the avoidance of doubt, shall be the case so long as the surviving or continuing
entity shall be a Subsidiary and, if not a corporation, directly or indirectly
controlled by the Borrower, upon consummation of such merger, transfer or
consolidation), (ii) any Person may merge with the Borrower if the Borrower
shall be the survivor thereof and such merger shall not cause, create or result
in the occurrence of any Default or Event of Default hereunder, (iii) any
Subsidiary may merge with or transfer substantially all of its assets to or
consolidate with any other Person so long as such merger, transfer or
consolidation does not constitute a sale, lease, transfer or other disposition
of all or a majority of the assets of the Borrower and its Subsidiaries (taken
as a whole) to such other Person, (iv) any Person (other than the Borrower) may
consolidate with or merge into any Subsidiary and (v) the foregoing shall not
prohibit dispositions of Margin Capital Stock that is held as treasury stock by
the Borrower.

8.5 Transactions with Affiliates. Other than transactions (x) permitted under
Section 8.4 hereof, (y) between or among one or more Loan Parties or (z) share
repurchases of the Borrower’s common stock and repurchases of the Borrower’s
senior notes, enter into any transaction after the date hereof, including,
without limitation, the purchase, sale, leasing or exchange of property, real or
personal, or the rendering of any service, with any Affiliate of the Borrower,
except (a) that such Persons may render services to the Borrower or its
Subsidiaries for compensation at the same rates generally paid by Persons
engaged in the same or similar businesses for the same or similar services,
(b) upon fair and reasonable terms no less favorable to the Borrower (or any
Subsidiary) than would be obtained in a comparable arm’s-length transaction with
a Person not an Affiliate and (c) other non-pecuniary transactions approved by a
majority of the disinterested directors of the Board of Directors.

 

78



--------------------------------------------------------------------------------

8.6 Compliance with ERISA, the Code and Foreign Benefit Laws. With respect to
any Pension Plan, Employee Benefit Plan or Multiemployer Plan:

(a) permit the occurrence of any Termination Event which is reasonably likely to
result in a liability on the part of the Borrower or any ERISA Affiliate to the
PBGC or to any Governmental Authority; or

(b) except as provided in Schedule 6.1(l), permit the present value of all
benefit liabilities under all Pension Plans (based on the assumptions used for
purposed of Statement of Financial Accounting Standards No. 158 or applicable
non-US financial accounting standard) to exceed the current value of the assets
of such Pension Plans allocable to such benefit liabilities by a material
amount; or

(c) except as provided in Schedule 6.1(l), permit any Pension Plan to fail to
satisfy the minimum funding standards (within the meaning of Section 430 of the
Code or Section 303 of ERISA), whether or not waived, fail to make by its due
date a required installment under Section 430 of the Code with respect to any
Pension Plan, or be in “at risk” status (within the meaning of Section 430 of
the Code or Section 303 of ERISA); or

(d) fail to make any material contribution or payment to any Multiemployer Plan
which the Borrower or any ERISA Affiliate may be required to make under any
agreement relating to such Multiemployer Plan, or any law pertaining thereto; or

(e) engage, or permit any ERISA Affiliate to engage, in any prohibited
transaction under Section 406 of ERISA or Sections 4975 of the Code for which a
civil penalty pursuant to Section 502(i) of ERISA or a tax pursuant to
Section 4975 of the Code may be imposed; or

(f) permit the establishment of any Employee Benefit Plan providing
post-retirement welfare benefits or establish or amend any Employee Benefit
Plan, which establishment or amendment could result in liability to the Borrower
or any ERISA Affiliate, or increase the obligation of the Borrower or any ERISA
Affiliate to a Multiemployer Plan, which annual liability or increase,
individually or together with all similar liabilities and increases, is in
excess of $500,000; or

(g) fail, or permit any ERISA Affiliate to fail, to establish, maintain and
operate each Employee Benefit Plan in compliance in all material respects with
the provisions of ERISA, the Code, all applicable Foreign Benefit Laws and all
other applicable laws and the regulations and interpretations thereof.

8.7 Fiscal Year. Change the Borrower’s Fiscal Year.

8.8 Change in Control. Permit at any time a Change in Control.

8.9 Limitations on Upstreaming. Enter into any agreement restricting or limiting
the payment of dividends or other distributions from any Subsidiary to the
Borrower or to any other Subsidiary owning Subsidiary Securities of such
Subsidiary; provided that the foregoing shall not apply to restrictions or
conditions (i) imposed by law or any Loan Document,

 

79



--------------------------------------------------------------------------------

(ii) existing on the date hereof identified on Schedule 8.9, (iii) customarily
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) in existence at the time a
Person becomes a Subsidiary and not incurred in connection with, or in
contemplation of, such Person becoming a Subsidiary, (v) contained in (A) any
agreement in respect of Vehicle Secured Indebtedness or Vehicle Receivables
Indebtedness or (B) any other agreement of an entity or related to assets
acquired by or merged into or consolidated with the Borrower or any Subsidiary
so long (in the case of clause (B)) as such encumbrance or restriction was not
entered into in connection with, or in contemplation of, such acquisition,
merger or consolidation, (vi) customary provisions restricting subletting or
assignment of any lease governing any leasehold interest of the Borrower or any
Subsidiary, or (vii) covenants in franchise agreements and/or framework
agreements with Manufacturers customary for franchise agreements and/or
framework agreements in the automobile retailing industry.

8.10 Subsidiary Guaranties. Permit any Subsidiary to enter into any guaranty
agreement, or incur any Guaranty Obligation, with respect to any Indebtedness
unless such Subsidiary has executed and delivered a Facility Guaranty to the
Administrative Agent.

8.11 Manufacturer Consents.

(a) Terminate, revoke or violate the terms of any Manufacturer Consent or amend
or modify the terms of any Manufacturer consent in any manner adverse to the
interests of the Lenders.

(b) Authorize any Manufacturer to amend, modify, terminate, revoke or violate
the terms of any Manufacturer Consent or to amend or modify the terms of any
Manufacturer consent in each case in any manner adverse to the interests of the
Lenders.

ARTICLE IX

Events of Default and Acceleration

9.1 Events of Default. If any one or more of the following events (herein called
“Events of Default”) shall occur for any reason whatsoever (and whether such
occurrence shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body), that is to say:

(a) if default shall be made in the due and punctual payment of the principal of
any Loan or Reimbursement Obligation, when and as the same shall be due and
payable whether pursuant to any provision of Article II or Article III hereof,
at maturity, by acceleration or otherwise; or

(b) if default shall be made in the due and punctual payment of any amount of
interest on any Loan or of any fees or other amounts payable to the Lenders, the
Administrative Agent, any Issuing Banks or the Swing Line Lender under the Loan
Documents on the date on which the same shall be due and payable and such
failure to pay shall continue for a period of three Business Days (after receipt
of written notice from the Administrative Agent with respect to amounts other
than interest); or

 

80



--------------------------------------------------------------------------------

(c) if default shall be made in the performance or observance of any covenant
set forth in Sections 7.7, 7.11, 7.17, 7.18 or Article VIII hereof; or

(d) if a default shall be made in the performance or observance of, or shall
occur under, any covenant, agreement or provision contained in any Loan Document
(other than as described in clauses (a), (b) or (c) above) and such default
shall continue for thirty (30) or more days after the earlier of receipt of
notice of such default by an Authorized Representative from the Administrative
Agent or the Borrower becomes aware of such default, or if any Loan Document
ceases to be in full force and effect (other than by reason of any action by the
Administrative Agent), or if without the written consent of the Administrative
Agent and the Lenders, this Agreement or any other Loan Document shall be
disaffirmed by the Borrower or any of its Subsidiaries or shall terminate, be
terminable or be terminated or become void or unenforceable for any reason
whatsoever (other than in accordance with its terms in the absence of default or
by reason of any action by the Administrative Agent or any Lender); or

(e) if a default shall occur, which is not waived, (i) in the payment of any
principal, interest, premium or other amounts with respect to any Indebtedness
(other than the Loans) of the Borrower or of any Subsidiary in an outstanding
aggregate amount not less than $20,000,000, or (ii) in the performance,
observance or fulfillment of any term or covenant contained in any agreement or
instrument under or pursuant to which any such Indebtedness described in clause
(i) above may have been issued, created, assumed, guaranteed or secured by the
Borrower or any Subsidiary, and in the case of each of clauses (i) and (ii) such
default shall continue for more than the period of grace, if any, therein
specified, and if such default shall permit the holder of any such Indebtedness
to accelerate the maturity thereof; or

(f) if any representation, warranty or other statement of fact contained herein
or any other Loan Document or in any writing, certificate, report or statement
at any time furnished to the Administrative Agent or any Lender by or on behalf
of the Borrower or any Subsidiary pursuant to or in connection with this
Agreement or the other Loan Documents, or otherwise, shall be false or
misleading in any material respect when given or made or deemed given or made;
or

(g) if the Borrower or any Subsidiary shall be unable to pay its debts generally
as they become due; file a petition to take advantage of any insolvency,
reorganization, bankruptcy, receivership or similar law, domestic or foreign;
make an assignment for the benefit of its creditors; commence a proceeding for
the appointment of a receiver, trustee, liquidator or conservator of itself or
of the whole or any substantial part of its property; file a petition or answer
seeking reorganization or arrangement or similar relief under the federal
bankruptcy laws or any other applicable law or statute, federal, state or
foreign; or

(h) if a court of competent jurisdiction shall enter an order, judgment or
decree appointing a custodian, receiver, trustee, liquidator or conservator of
the Borrower or any Subsidiary or of the whole or any substantial part of its
properties and such order, judgment or decree continues unstayed and in effect
for a period of sixty (60) days, or approve a petition filed

 

81



--------------------------------------------------------------------------------

against the Borrower or any Subsidiary seeking reorganization or arrangement or
similar relief under the federal bankruptcy laws or any other applicable law or
statute of the United States of America or any state or foreign country,
province or other political subdivision, which petition is not dismissed within
sixty (60) days; or if, under the provisions of any other law for the relief or
aid of debtors, a court of competent jurisdiction shall assume custody or
control of the Borrower or any Subsidiary or of the whole or any substantial
part of its properties, which control is not relinquished within sixty
(60) days; or if there is commenced against the Borrower or any Subsidiary any
proceeding or petition seeking reorganization, arrangement or similar relief
under the federal bankruptcy laws or any other applicable law or statute of the
United States of America or any state or foreign country, province or other
political subdivision which proceeding or petition remains undismissed for a
period of thirty (30) days; or if the Borrower or any Subsidiary takes any
action to indicate its consent to or approval of any such proceeding or
petition; or

(i) if (i) any judgments where the aggregate amount not covered by insurance (or
the amount as to which the insurer denies liability) is in excess of $10,000,000
are rendered against the Borrower or any Subsidiary, or (ii) there are
attachments, injunctions or executions against any of the Borrower’s or any
Subsidiary’s properties for an aggregate amount in excess of $10,000,000; and
such judgments, attachments, injunctions or executions referred to in clauses
(i) and (ii) above remain unpaid, unstayed, undischarged, unbonded or
undismissed for a period of thirty (30) days;

then, and in any such event and at any time thereafter, if such Event of Default
or any other Event of Default shall be continuing,

(A) either or both of the following actions may be taken: (i) the Administrative
Agent may with the consent of the Required Lenders, and at the direction of the
Required Lenders shall, declare any obligation of the Lenders to make further
Loans or of the Issuing Banks to issue Letters of Credit terminated, whereupon
the obligation of each Lender to make further Loans or of the Issuing Banks to
issue Letters of Credit hereunder shall terminate immediately, and (ii) the
Administrative Agent shall at the direction of the Required Lenders, at their
option, declare by notice to the Borrower any or all of the Obligations to be
immediately due and payable, and the same, including all interest accrued
thereon and all other obligations of the Borrower to the Administrative Agent,
the Lenders and the Issuing Banks, shall forthwith become immediately due and
payable without presentment, demand, protest, notice or other formality of any
kind, all of which are hereby expressly waived, anything contained herein or in
any instrument evidencing the Obligations to the contrary notwithstanding;
provided, however, that notwithstanding the above, if there shall occur an Event
of Default under clause (g) or (h) above with respect to the Borrower, then the
obligation of the Lenders to lend and of the Issuing Banks to issue Letters of
Credit

 

82



--------------------------------------------------------------------------------

hereunder shall automatically terminate and any and all of the Obligations shall
be immediately due and payable without the necessity of any action by the
Administrative Agent or the Required Lenders or notice to the Administrative
Agent or the Lenders;

(B) at any time after the Administrative Agent has received the consent or
direction of the Required Lenders to take action under clause (A)(i) or (A)(ii)
above (or if an Event of Default described under clause (g) or (h) has occurred
with respect to the Borrower) the Borrower shall, upon demand of the
Administrative Agent or the Required Lenders, deposit cash with the
Administrative Agent in an amount equal to the amount of any Letters of Credit
remaining undrawn or unpaid, as collateral security for the repayment of any
future drawings or payments under such Letters of Credit and the Borrower shall
forthwith deposit and pay such amounts and such amounts shall be held by the
Administrative Agent as cash collateral for the Borrower’s obligations in
respect thereof; and

(C) the Administrative Agent and the Lenders shall have all of the rights and
remedies available under the Loan Documents or under any applicable law.

9.2 Administrative Agent to Act. In case any one or more Events of Default shall
occur and be continuing, the Administrative Agent may, and at the direction of
the Required Lenders shall, proceed to protect and enforce their rights or
remedies either by suit in equity or by action at law, or both, whether for the
specific performance of any covenant, agreement or other provision contained
herein or in any other Loan Document, or to enforce the payment of the
Obligations or any other legal or equitable right or remedy.

9.3 Cumulative Rights. No right or remedy herein conferred upon the Lenders or
the Administrative Agent is intended to be exclusive of any other rights or
remedies contained herein or in any other Loan Document, and every such right or
remedy shall be cumulative and shall be in addition to every other such right or
remedy contained herein and therein or now or hereafter existing at law or in
equity or by statute, or otherwise.

9.4 No Waiver. No course of dealing between the Borrower and any Lender or the
Administrative Agent or any failure or delay on the part of any Lender or the
Administrative Agent in exercising any rights or remedies under any Loan
Document or otherwise available to it shall operate as a waiver of any rights or
remedies and no single or partial exercise of any rights or remedies shall
operate as a waiver or preclude the exercise of any other rights or remedies
hereunder or of the same right or remedy on a future occasion.

9.5 Allocation of Proceeds. If an Event of Default has occurred and is
continuing and the maturity of the Loans has been accelerated pursuant to
Article X hereof, all payments received by the Administrative Agent hereunder,
in respect of any principal of or

 

83



--------------------------------------------------------------------------------

interest on the Obligations or any other amounts payable by the Borrower
hereunder (other than amounts deposited with the Administrative Agent pursuant
to Section 9.1(B), which shall be applied to repay any unreimbursed drawings or
payments under the Letters of Credit) shall be applied by the Administrative
Agent in the following order:

(i) amounts due to the Issuing Banks, JPMorgan Chase Bank and the Lenders
pursuant to Sections 2.13, 3.4 and 11.5 hereof;

(ii) amounts due to (A) any Issuing Bank pursuant to Section 3.5 hereof, and
(B) the Administrative Agent pursuant to Section 2.13(b) hereof;

(iii) payments of interest on Loans, to be applied for the ratable benefit of
the Lenders;

(iv) payments of principal on Loans, to be applied for the ratable benefit of
the Lenders;

(v) payment of cash amounts to the Administrative Agent in respect of Letter of
Credit Outstandings pursuant to Section 9.1(B) hereof;

(vi) payments of all remaining Obligations, if any, to be applied for the
ratable benefit of the Lenders; and

(vii) any surplus remaining after application as provided for herein, to the
Borrower or otherwise as may be required by applicable law.

ARTICLE X

The Administrative Agent

10.1 Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.

10.2 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys in fact
selected by it with reasonable care.

 

84



--------------------------------------------------------------------------------

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Agents under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party a party thereto to perform its obligations
hereunder or thereunder. The Agents shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.

10.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any instrument, writing, resolution, notice, consent,
certificate, affidavit, letter, telecopy, telex or teletype message, statement,
order or other document or conversation believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person or Persons and upon
advice and statements of legal counsel (including counsel to the Borrower),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.

(b) For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter either sent by
the Administrative Agent to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender.

 

85



--------------------------------------------------------------------------------

10.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
notice thereof to the Lenders. The Administrative Agent shall take such action
with respect to such Default or Event of Default as shall be reasonably directed
by the Required Lenders (or, if so specified by this Agreement, all Lenders);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender expressly
acknowledges that neither the Agents nor any of their respective officers,
directors, employees, agents, attorneys in fact or affiliates have made any
representations or warranties to it and that no act by any Agent hereafter
taken, including any review of the affairs of a Loan Party or any affiliate of a
Loan Party, shall be deemed to constitute any representation or warranty by any
Agent to any Lender. Each Lender represents to the Agents that it has,
independently and without reliance upon any Agent or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys in fact or
affiliates.

10.7 Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so to the extent required by Section 11.9
hereof), ratably according to their respective Aggregate Exposure Percentages in
effect on the date on which indemnification is sought under this Section (or, if
indemnification is sought after the date upon which the Commitments shall have
terminated and the Loans shall have been paid in full, ratably in accordance
with such Aggregate Exposure Percentages immediately prior to such date), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent in any way
relating to or arising out of, the Commitments, this Agreement, any of the

 

86



--------------------------------------------------------------------------------

other Loan Documents or any documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby or any action taken
or omitted by such Agent under or in connection with any of the foregoing;
provided that no Lender shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements that are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from such Agent’s
gross negligence or willful misconduct. The agreements in this Section shall
survive the payment of the Loans and all other amounts payable hereunder.

10.8 Agent in its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender” and “Lenders” shall
include each Agent in its individual capacity.

10.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to the Lenders and the
Borrower. If the Administrative Agent shall resign as Administrative Agent under
this Agreement and the other Loan Documents, then the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9.1(g) or
(h) with respect to the Borrower shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is thirty
(30) days following a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article X shall inure to its benefit as to any actions taken or omitted to
be taken by it while it was Administrative Agent under this Agreement and the
other Loan Documents.

10.10 Other Agents, Etc. None of the Lenders or other Persons identified on the
cover page or signature pages of this Agreement as a “Syndication Agent,”
“Documentation Agent,” “Co-Lead Arranger” or “Joint Bookrunner” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than those applicable to all Lenders as such. Without limiting the
foregoing, none of the Lenders so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders so identified in deciding to
enter into this Agreement or in taking or not taking action hereunder.

 

87



--------------------------------------------------------------------------------

ARTICLE XI

Miscellaneous

11.1 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default has occurred and is continuing, any
other Person (in which case the Borrower shall instead be promptly notified of
such assignment by the assigning Lender unless the Assignee is an Affiliate of
such assigning Lender); and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an affiliate of a Lender
or an Approved Fund (as defined below).

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its affiliates or Approved Funds, if
any;

 

88



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (which fee shall not be reimbursed by the
Borrower); and

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire.

For the purposes of this Section 11.1, “Approved Fund” means any Person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.1,
4.5, 4.6 and 11.9). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.1
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount of the
Loans and Reimbursement Obligations owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

89



--------------------------------------------------------------------------------

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register, including the
total ownership interest of the relevant Loan that the Assignee owns subsequent
to the assignment. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

(c) (i) Any Lender may, without the consent of or notice to the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitments and the
Loans owing to it); provided that (A) such Lender’s obligations under this
Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement
(including with respect to the matters described in this Section 11.1(c)(i)) and
(D) such participations shall be in a minimum amount equal to the lesser of
$5,000,000 or the remaining portion of a Lender’s rights and obligations
hereunder which are not subject to a pre-existing participation. Any agreement
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement may provide that such Lender will not, without the consent
of the Participant, agree to any amendment, modification or waiver that
(1) requires the consent of each Lender directly affected thereby pursuant to
Section 11.6(a) or (b) and (2) directly affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 4.1, 4.5 and 4.6 to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.3(b) as though
it were a Lender, provided such Participant shall be subject to Section 11.3(a)
as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.1, 4.5 or 4.6 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is organized under the laws of a
jurisdiction outside the United States shall not be entitled to the benefits of
Section 4.6 unless such Participant complies with Section 4.6(d).

(iii) Each Lender that sells a participation, acting solely for this purpose as
an agent of the Borrower, shall maintain a register on which it enters the name
and address of each Participant and the principal amounts (and

 

90



--------------------------------------------------------------------------------

stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) except to
the extent that such disclosure is reasonably necessary to establish that such
Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive, and such Lender, each Loan
Party and the Administrative Agent shall treat each person whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation for all purposes of this Agreement, notwithstanding notice
to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto. The
Borrower, upon receipt of written notice from the relevant Lender, agrees to
issue a Note to any Lender requiring such Note to facilitate transactions of the
type described in this paragraph (d).

(e) Notwithstanding anything to the contrary herein, no Lender will assign or
sell participations in all or a portion of its Loans or Commitments to any
Person who is (i) listed on the Specially Designated Nationals and Blocked
Persons List maintained by the U.S. Department of Treasury Office of Foreign
Assets Control (“OFAC”) and/or on any other similar list maintained by the OFAC
pursuant to any authorizing statute, Executive Order or regulation or
(ii) either (A) included within the term “designated national” as defined in the
Cuban Assets Control Regulations, 31 C.F.R. Part 515, or (B) designated under
Sections 1(a), 1(b), 1(c) or 1(d) of Executive Order No. 13224, 66 Fed. Reg.
49079 (published September 25, 2001) or similarly designated under any related
enabling legislation or any other similar Executive Orders.

11.2 Notices. Any notice shall be conclusively deemed to have been received by
any party hereto and be effective (i) on the day on which delivered (including
hand delivery by commercial courier service) to such party (against receipt
therefor), (ii) on the date of transmission to such party, in the case of notice
by telefacsimile (where the proper transmission of such notice is either
acknowledged by the recipient or electronically confirmed by the transmitting
device), or (iii) on the fifth Business Day after the day on which mailed to
such party, if sent prepaid by certified or registered mail, return receipt
requested, in each case delivered, transmitted or mailed, as the case may be, to
the address or telefacsimile number, as appropriate, set forth below or such
other address or number as such party shall specify by notice hereunder:

 

91



--------------------------------------------------------------------------------

(a) if to the Borrower:

AutoNation, Inc.

200 Southwest 1st Avenue

Ft. Lauderdale, Florida 33301

Attn: Treasurer

Telephone: (954)769-7734

Telefacsimile: (954) 769-4521

with a copy to:

AutoNation, Inc.

200 Southwest 1st Avenue

Ft. Lauderdale, Florida 33301

Attn: General Counsel

Telephone: (954) 769-7224

Telefacsimile: (954) 769-6340

(b) if to the Administrative Agent:

JPMorgan Chase Bank, N.A.

Loan & Agency

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Omar Jones

Telephone: (713) 750-7912

Telefacsimile: (713) 750-2938

Email: omar.e.jones@jpmorgan.com

            12016395215@tls.ldsprod.com

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, New York 10179

Attn: Richard Duker

Telephone: (212) 270-3057

Telefacsimile: (212) 270-5100

Email: richard.duker@jpmorgan.com

(c) if to the Lenders:

At the addresses set forth in administrative questionnaires furnished by the
Lenders to the Administrative Agent;

(d) if to any Guarantor, at the address set forth in clause (a) above.

11.3 Right of Set-off; Adjustments.

(a) Upon the occurrence and during the continuance of any Event of Default, each
Lender is hereby authorized at any time and from time to time, to the fullest
extent

 

92



--------------------------------------------------------------------------------

permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender; provided that if any
Defaulting Lender shall exercise any such right of setoff, (i) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with Section 4.8 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Bank, the Swing
Line Lender and the Lenders and (ii) the Defaulting Lender shall provide
promptly to the Administrative Agent a statement describing in reasonable detail
the obligations owing to such Defaulting Lender as to which it exercised such
right of set off. Each Lender agrees promptly to notify the Borrower after any
such set-off and application made by such Lender; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 11.3 are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Lender may have.

(b) If any Lender (a “benefited Lender”) shall at any time receive any payment
of all or part of the Loans owing to it, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans
owing to it, or interest thereon, such benefited Lender shall purchase for cash
from the other Lenders a participating interest in such portion of each such
other Lender’s Loans owing to it, or shall provide such other Lenders with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefited Lender to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Lenders; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefited Lender or is repaid in whole or in part by such benefited
Lender in good faith settlement of a pending or threatened avoidance claim, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery or settlement payment, but without interest. The
Borrower agrees that any Lender so purchasing a participation from a Lender
pursuant to this Section 11.3 may, to the fullest extent permitted by law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Person were the direct
creditor of the Borrower in the amount of such participation.

11.4 Survival. All covenants, agreements, representations and warranties made
herein shall survive the making by the Lenders of the Loans and the issuance of
the Letters of Credit and the execution and delivery to the Lenders of this
Agreement and shall continue in full force and effect until the Facility
Termination Date, subject to Section 11.8.

11.5 Expenses. The Borrower agrees to pay on demand all reasonable out-of-pocket
costs and expenses of the Administrative Agent in connection with the
syndication, preparation, execution, delivery, administration, modification, and
amendment of this Agreement, the other Loan Documents, and the other documents
to be delivered hereunder, including, without limitation, the reasonable fees
and expenses of counsel for the Administrative Agent with respect thereto and
with respect to advising the Administrative Agent as to its rights

 

93



--------------------------------------------------------------------------------

and responsibilities under the Loan Documents. The Borrower further agrees to
pay on demand all costs and expenses of the Administrative Agent and, during the
continuance of any Event of Default, the Lenders, if any (including, without
limitation, reasonable attorneys’ fees and expenses), in connection with the
enforcement (whether through negotiations, legal proceedings, or otherwise) of
the Loan Documents and the other documents to be delivered hereunder.

11.6 Amendments and Waivers. Any provision of this Agreement or any other Loan
Document may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed (or consented to in writing) by the Borrower or other
applicable Loan Party party to such Loan Document and (except as provided in
clauses (a) and (b) below) either the Required Lenders or (as to Loan Documents
other than this Agreement) the Administrative Agent with the consent of the
Required Lenders (and, if Article X hereof or the rights or duties of the
Administrative Agent are affected thereby, by the Administrative Agent);
provided that

(a) no such amendment or waiver shall, unless signed by each Lender directly
affected thereby, (i) (except as provided in Section 2.18) increase the
Revolving Credit Commitments of such Lender or the Total Revolving Credit
Commitment, (ii) reduce (x) the principal of or rate of interest on any
Revolving Credit Loan, Term Loan or Competitive Bid Loan made by such Lender,
(y) the amounts of any Reimbursement Obligations owed to such Lender hereunder
or (z) any fees payable to such Lender hereunder, except that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” hereunder or to waive any obligation of the Borrower to pay interest at
the Default Rate, (iii) (except as provided in Section 2.19) postpone any date
scheduled for the payment of principal, interest or fees payable to such Lender
hereunder or for termination of any Revolving Credit Commitment of such Lender,
(iv) (except as provided in Section 2.18 or 2.19) adversely change any pro rata
provisions of Section 2.9 or (v) reduce the specified percentage amount below
50% in the definition of Required Lenders or the percentage of the Revolving
Credit Commitments or outstanding Loans held by any Lender, as applicable, which
shall be required for the Lenders or any of them to take any action under this
Section 11.6(a); and provided, further, that no such amendment or waiver that
affects the rights, privileges or obligations of JPMorgan Chase Bank as provider
of Swing Line Loans, shall be effective unless signed in writing by JPMorgan
Chase Bank or that affects the rights, privileges or obligations of any Issuing
Bank as issuer of Letters of Credit, shall be effective unless signed in writing
by such Issuing Bank; and

(b) no such amendment or waiver shall, unless signed by each Lender directly
affected thereby, release any Guarantor (unless such Person is simultaneously
released from its Senior Note Guaranty), subordinate any Facility Guaranty of
any Guarantor (unless the Senior Note Guaranty of such Person is subordinated or
substantially the same terms), release all or substantially all of the
Guarantors, or subordinate all or substantially all of the Facility Guaranties,
except as otherwise provided in this Agreement or as contemplated in the
applicable Loan Documents.

In addition, notwithstanding the foregoing, this Agreement may be amended with
only the written consent of the Administrative Agent (not to be unreasonably
withheld), the Borrower and the Lenders providing the relevant Replacement Term
Loans (as defined below) (but not any other Lender) to permit the refinancing,
replacement or modification of all outstanding Term Loans (“Replaced Term
Loans”) with a replacement term loan tranche

 

94



--------------------------------------------------------------------------------

hereunder (“Replacement Term Loans”), provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Replaced Term Loans, (b) the weighted average Applicable Margin
for such Replacement Term Loans shall not be higher than the weighted average
Applicable Margin for such Replaced Term Loans and (c) the weighted average life
to maturity of such Replacement Term Loans shall not be shorter than the
weighted average life to maturity of such Replaced Term Loans at the time of
such refinancing.

Any such waiver and any such amendment or modification pursuant to this
Section 11.6 shall be binding upon the Borrower, the Guarantors, the Lenders,
the Administrative Agent and all future holders of the Loans. Except as
otherwise set forth in such waiver, any Default or Event of Default that is
waived pursuant to this Section 11.6 shall not be deemed to be a Default or
Event of Default during the period of such waiver.

No notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances, except
as otherwise expressly provided herein. No delay or omission on any Lender’s or
the Administrative Agent’s part in exercising any right, remedy or option shall
operate as a waiver of such or any other right, remedy or option or of any
Default or Event of Default.

Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower, may amend, modify or supplement any Loan Document
without the consent of any Lender or the Required Lenders in order to correct,
amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other manifest error in any Loan Document.

11.7 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such fully-executed
counterpart. Signatures on communications and other documents may be transmitted
by facsimile only with the consent of the Administrative Agent in its sole and
absolute discretion in each instance. The effectiveness of any such signatures
accepted by the Administrative Agent shall, subject to applicable law, have the
same force and effect as manual signatures and shall be binding on all parties.
The Administrative Agent may also require that any such signature be confirmed
by a manually-signed hard copy thereof. Each party hereto hereby adopts as an
original executed signature page each signature page hereafter furnished by such
party to the Administrative Agent (or an agent of the Administrative Agent)
bearing (with the consent of the Administrative Agent) a facsimile signature by
or on behalf of such party. Nothing contained in this Section shall limit the
provisions of Section 10.4.

11.8 Termination. This Agreement shall terminate on the Facility Termination
Date, except that (x) those provisions which by the express terms thereof
continue in effect notwithstanding the Facility Termination Date, and
(y) obligations in the nature of continuing indemnities or expense reimbursement
obligations not yet due and payable, shall continue in effect. Notwithstanding
the foregoing, if after receipt of any payment of all or any part of the
Obligations, the Administrative Agent, any Issuing Bank or any Lender (including
the Swing Line lender) is for any reason compelled to surrender such payment to
any Person because such

 

95



--------------------------------------------------------------------------------

payment is determined to be void or voidable as a preference, impermissible
setoff, a diversion of trust funds or for any other reason or elects to repay
any such amount in good faith settlement of a pending or threatened avoidance
claim, (i) this Agreement (including the provisions pertaining to Participations
in Letters of Credit, Reimbursement Obligations and Swing Line Loans) shall
continue in full force (or be reinstated, as the case may be) and the Borrower
shall be liable to, and shall indemnify and hold the Administrative Agent, such
Issuing Bank or such Lender harmless for, the amount of such payment surrendered
until the Administrative Agent, such Issuing Bank or such Lender shall have been
finally paid in full, and (ii) in the event any portion of any amount so
required to be surrendered by the Administrative Agent or any Issuing Bank or
the Swing Line lender shall have been distributed to the Lenders, the Lenders
shall promptly repay such amounts to the Administrative Agent or such Issuing
Bank or the Swing Line lender on demand therefor. The provisions of the
foregoing sentence shall be and remain effective notwithstanding any contrary
action which may have been taken by the Administrative Agent, any Issuing Bank
or the Lenders in reliance upon such payment, and any such contrary action so
taken shall be without prejudice to the Administrative Agent’s, any Issuing
Bank’s or the Lenders’ rights under this Agreement and shall be deemed to have
been conditioned upon such payment having become final and irrevocable.

11.9 Indemnification; Limitation of Liability.

(a) Whether or not the transactions contemplated hereby are consummated, the
Borrower agrees to indemnify and hold harmless each Agent-Related Person and
each Lender and each of their Affiliates and their respective officers,
directors, employees, agents, and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities, and reasonable
out-of-pocket costs and expenses (including, without limitation, reasonable
attorneys’ fees) that may be incurred by or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation,
litigation, or proceeding or preparation of defense in connection therewith) the
Loan Documents, any of the transactions contemplated herein or the actual or
proposed use of the proceeds of the Loans or the Letters of Credit (all of the
foregoing, collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability, cost, or expense resulted from such
Indemnified Party’s gross negligence or willful misconduct. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.9 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower agrees that no
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to it, any of its Subsidiaries, any Guarantor, or
any security holders or creditors thereof arising out of, related to or in
connection with the transactions contemplated herein, except to the extent that
such liability resulted from such Indemnified Party’s gross negligence or
willful misconduct. The Borrower agrees not to assert any claim against any
Agent-Related Person, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys, agents, and advisers, on
any theory of liability, for special, indirect, consequential, or punitive
damages arising out of or otherwise relating to the Loan Documents, any of the
transactions contemplated herein or the actual or proposed use of the proceeds
of the Loans.

 

96



--------------------------------------------------------------------------------

(b) The agreements and obligations of the Borrower contained in this
Section 11.9 shall continue in effect notwithstanding the Facility Termination
Date.

11.10 Severability. If any provision of this Agreement or the other Loan
Documents shall be determined to be illegal or invalid as to one or more of the
parties hereto, then such provision shall remain in effect with respect to all
parties, if any, as to whom such provision is neither illegal nor invalid, and
in any event all other provisions hereof shall remain effective and binding on
the parties hereto.

11.11 Entire Agreement. This Agreement, together with the other Loan Documents,
constitutes the entire agreement among the parties with respect to the subject
matter hereof and supersedes all previous proposals, negotiations,
representations, commitments and other communications between or among the
parties, both oral and written, with respect thereto.

11.12 Agreement Controls. In the event that any term of any of the Loan
Documents other than this Agreement conflicts with any express term of this
Agreement, the terms and provisions of this Agreement shall control to the
extent of such conflict.

11.13 Usury Savings Clause. Notwithstanding any other provision herein, the
aggregate interest rate charged hereunder, including all charges or fees in
connection therewith deemed in the nature of interest under applicable law shall
not exceed the Highest Lawful Rate (as such term is defined below). If the rate
of interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate (as defined below), the
outstanding amount of the Loans made hereunder shall bear interest at the
Highest Lawful Rate until the total amount of interest due hereunder equals the
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the Borrower to conform
strictly to any applicable usury laws. Accordingly, if any Lender contracts for,
charges, or receives any consideration which constitutes interest in excess of
the Highest Lawful Rate, then any such excess shall be cancelled automatically
and, if previously paid, shall at such Lender’s option be applied to the
outstanding amount of the Loans made hereunder or be refunded to the Borrower.
As used in this paragraph, the term “Highest Lawful Rate” means the maximum
lawful interest rate, if any, that at any time or from time to time may be
contracted for, charged, or received under the laws applicable to such Lender
which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher
maximum nonusurious interest rate than applicable laws now allow.

 

97



--------------------------------------------------------------------------------

11.14 Governing Law; Waiver of Jury Trial.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER EXPRESSLY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND THE BORROWER HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE EXCLUSIVE JURISDICTION
OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) THE BORROWER AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF THE BORROWER PROVIDED IN SECTION 11.2, OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW
YORK.

(d) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO ANY LOAN DOCUMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, OR IN ANY WAY CONNECTED WITH OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, WHETHER NOW
EXISTING OR HEREAFTER ARISING, THE BORROWER, THE ADMINISTRATIVE AGENT AND THE
LENDERS HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY
AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING. ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

(e) THE BORROWER HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

98



--------------------------------------------------------------------------------

11.15 Confidentiality. Each of the Administrative Agent and each Lender
(together, the “Lending Parties”, and individually a “Lending Party”) agrees to
keep confidential any information furnished or made available to it by the
Borrower or any of its Subsidiaries pursuant to this Agreement; provided that
nothing herein shall prevent any Lending Party from disclosing such information
(a) to any other Lending Party or any Affiliate of any Lending Party, or any
officer, director, employee, agent, or advisor of any Lending Party or Affiliate
of any Lending Party, (b) to any other Person if reasonably incidental to the
administration of the credit facility provided herein so long as such Person is
bound by the provisions of this Section 11.15, (c) as required by any law, rule,
or regulation, (d) upon the order of any court or administrative agency,
(e) upon the request or demand of any regulatory agency or authority, (f) that
is or becomes available to the public or that is or becomes available to any
Lending Party other than as a result of a disclosure by any Lending Party
prohibited by this Agreement, (g) in connection with any litigation to which
such Lending Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any remedy under this Agreement or
any other Loan Document, and (i) to any actual or proposed participant or
assignee that is subject to provisions substantially similar to those contained
in this Section 11.15.

11.16 Releases of Facility Guarantees. Notwithstanding anything to the contrary
contained herein or in any other Loan Document, the Administrative Agent is
hereby irrevocably authorized by each Lender (without requirement of notice to
or consent of any Lender except as expressly required by Section 11.6) to take
any action requested by the Borrower, at the Borrower’s expense, having the
effect of releasing any Facility Guaranty to the extent necessary to permit
consummation of any transaction not prohibited by any Loan Document or that has
been consented to in accordance with Section 11.6.

11.17 MANUFACTURER CONSENTS. IT IS ACKNOWLEDGED, UNDERSTOOD AND AGREED THAT
(EXCEPT TO THE EXTENT THE RESPECTIVE MANUFACTURER WAIVES ANY OF THE TERMS OF A
MANUFACTURER CONSENT OR A MANUFACTURER CONSENT IS TERMINATED OR CEASES TO BE IN
EFFECT): (A) THE EXERCISE BY THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER
THROUGH THE ADMINISTRATIVE AGENT OR OTHERWISE) OF REMEDIES UNDER THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT WILL BE SUBJECT TO THE TERMS OF THE MANUFACTURER
CONSENTS, (B) IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE MANUFACTURER
CONSENTS AND THE TERMS OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, THE TERMS
OF THE MANUFACTURER CONSENTS WILL CONTROL, (C) THE ADMINISTRATIVE AGENT AGREES
TO FURNISH SUCH NOTICES AS IT IS REQUIRED TO FURNISH UNDER SUCH MANUFACTURER
CONSENTS, AND (D) THE MANUFACTURERS PROVIDING SUCH MANUFACTURER CONSENTS SHALL
BE THIRD PARTY BENEFICIARIES OF THIS SECTION. PARTICIPATION BY AN AFFILIATE OR
SUBSIDIARY OF A MANUFACTURER AS A LENDER SHALL NOT CONSTITUTE A WAIVER OF THE
TERMS OF ANY MANUFACTURER CONSENT GRANTED BY SUCH MANUFACTURER.

 

99



--------------------------------------------------------------------------------

11.18 USA Patriot Act Notice. Each Lender and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and the Guarantors,
which information includes the name and address of the Borrower and the
Guarantors and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower in accordance with
the Act.

 

100



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

AUTONATION, INC. By:   /s/ Michael J. Short  

Name:  Michael J. Short

Title:    CFO



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

As Administrative Agent

By:   /s/ Richard W. Duker  

Name:  Richard W. Duker

Title:    Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Richard W. Duker  

Name:  Richard W. Duker

Title:    Managing Director



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ M. Patricia Kay  

Name:  M. Patricia Kay

Title:    Senior Vice President



--------------------------------------------------------------------------------

BANK OF NEVADA By:   /s/ Doron Joseph  

Name:  Doron Joseph

Title:    Senior Vice President



--------------------------------------------------------------------------------

BMW FINANCIAL SERVICES NA, LLC By:   /s/ Patrick Sullivan  

Name:  Patrick Sullivan

Title:    GM, Commercial Finance

             BMW Group Financial

             Services

By:   /s/ Wayne E. Orchowski  

Name:  Wayne E. Orchowski

Title:    COO



--------------------------------------------------------------------------------

BRANCH BANKING & TRUST COMPANY By:   /s/ Cory Boyte  

Name:  Cory Boyte

Title:    Senior Vice President



--------------------------------------------------------------------------------

CATHAY UNITED BANK, LTD. By:   /s/ Alex Wu  

Name:  Alex Wu

Title:    SVP & General Manager



--------------------------------------------------------------------------------

CHANG HWA COMMERCIAL BANK, LTD.,

NEW YORK BRANCH

By:   /s/ Eric Y. S. Tsai  

Name:  Eric Y. S. Tsai

Title:    VP & General Manager



--------------------------------------------------------------------------------

COMERICA BANK By:   /s/ David M. Garbarz  

Name:  David M. Garbarz

Title:    SVP



--------------------------------------------------------------------------------

E.SUN COMMERCIAL BANK, LTD.,

LOS ANGELES BRANCH

By:   /s/ Edward Chen  

Name:  Edward Chen

Title:    VP & General Manager



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO

BANKING CORPORATION

By:   /s/ John A. Marian  

Name:  John A. Marian

Title: Vice President



--------------------------------------------------------------------------------

HUA NAN COMMERCIAL BANK LTD.,

LOS ANGELES BRANCH

By:   /s/ Oliver Hsu  

Name:  Oliver Hsu

Title:    VP & General Manager



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION By:   /s/ Brian T. McDevitt  

Name:  Brian T. McDevitt

Title:    Senior Vice President



--------------------------------------------------------------------------------

MEGA INTERNATIONAL

COMMERCIAL BANK CO., LTD.

NEW YORK BRANCH

By:   /s/ Priscilla Hsing  

Name:  Priscilla Hsing

Title:    VP & DGM



--------------------------------------------------------------------------------

MERCANTIL COMMERCEBANK, N.A. By:   /s/ Alan Hills  

Name:  Alan Hills

Title:    Senior Vice President



--------------------------------------------------------------------------------

MERCEDES-BENZ FINANCIAL

SERVICES USA LLC

By:   /s/ Michele Nowak  

Name:  Michele Nowak

Title:    Credit Director, National Accounts



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD. By:   /s/ Yasuo Imaizumi  

Name:  Yasuo Imaizumi

Title:    Deputy General Manager



--------------------------------------------------------------------------------

NISSAN MOTOR ACCEPTANCE CORPORATION By:   /s/ Jack Crowley  

Name:  Jack Crowley

Title:    Senior Manager, Commercial Credit



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION By:   /s/ Jose Mazariegos  

Name:  Jose Mazariegos

Title:    Senior Vice President



--------------------------------------------------------------------------------

SOVEREIGN BANK By:   /s/ David Denlinger  

Name:  David Denlinger

Title:    Senior Vice President



--------------------------------------------------------------------------------

SUNTRUST BANK By:   /s/ John M. Rowand  

Name:  John M. Rowand

Title:    Vice President



--------------------------------------------------------------------------------

TAIWAN COOPERATIVE BANK

LOS ANGELES BRANCH

By:   /s/ Li-Hua Huang  

Name:  Li-Hua Huang

Title:    VP & General Manager



--------------------------------------------------------------------------------

TD BANK, N.A. By:   /s/ Janet B. Toronski  

Name:  Janet B. Toronski

Title:    Head of Dealer Commercial Services



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD. By:   /s/ Charles Stewart  

Name:  Charles Stewart

Title:    Director



--------------------------------------------------------------------------------

TOYOTA MOTOR CREDIT CORPORATION By:   /s/ Anna Lee  

Name:  Anna Lee

Title:    National Dealer Credit Manager



--------------------------------------------------------------------------------

US BANK, NATIONAL ASSOCIATION By:   /s/ Steven L. Sawyer  

Name:  Steven L. Sawyer

Title:    Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A. By:   /s/ Michael R. Burkitt  

Name:  Michael R. Burkitt

Title:    Senior Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Revolving Credit Commitments and Term Loan Amounts

 

Lender

    

Revolving

Credit Commitment

      

Term Loan

Amount

 

JPMorgan Chase Bank, N.A.

     $ 116,470,588.24         $ 48,529,411.76   

Bank of America, N.A.

     $ 116,470,588.24         $ 48,529,411.76   

SunTrust Bank

     $ 116,470,588.24         $ 48,529,411.76   

Wells Fargo Bank, N.A.

     $ 116,470,588.24         $ 48,529,411.76   

Toyota Motor Credit Corporation

     $ 96,705,882.35         $ 40,294,117.65   

Mizuho Corporate Bank, Ltd.

     $ 84,705,882.35         $ 35,294,117.65   

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

     $ 70,588,235.29         $ 29,411,764.71   

Comerica Bank

     $ 63,529,411.76         $ 26,470,588.24   

US Bank, National Association

     $ 63,529,411.76         $ 26,470,588.24   

Mercedes-Benz Financial Services USA LLC

     $ 63,529,411.76         $ 26,470,588.24   

Fifth Third Bank, an Ohio Banking Corporation

     $ 52,941,176.47         $ 22,058,823.53   

BMW Group Financial Services NA, LLC

     $ 31,764,705.88         $ 13,235,294.12   

KeyBank National Association

     $ 31,764,705.88         $ 13,235,294.12   

TD Bank, N.A.

     $ 31,764,705.88         $ 13,235,294.12   

Sovereign Bank

     $ 24,705,882.35         $ 10,294,117.65   

Branch Banking & Trust Company

     $ 24,705,882.35         $ 10,294,117.65   

Nissan Motor Acceptance Corporation

     $ 14,117,647.06         $ 5,882,352.94   

PNC Bank, National Association

     $ 14,117,647.06         $ 5,882,352.94   

Cathay United Bank, Ltd.

     $ 10,588,235.29         $ 4,411,764.71   

Mercantil Commercebank, N.A.

     $ 10,588,235.29         $ 4,411,764.71   

 

A-1



--------------------------------------------------------------------------------

Lender

    

Revolving

Credit Commitment

      

Term Loan

Amount

 

Mega International Commercial Bank Co., Ltd. New York Branch

     $ 9,176,470.59         $ 3,823,529.41   

Bank of Nevada

     $ 7,058,823.53         $ 2,941,176.47   

E. Sun Commercial Bank, Ltd., Los Angeles Branch

     $ 7,058,823.53         $ 2,941,176.47   

Hua Nan Commercial Bank, Ltd., Los Angeles Branch

     $ 7,058,823.53         $ 2,941,176.47   

Chang Hwa Commercial Bank, Ltd., New York Branch

     $ 7,058,823.53         $ 2,941,176.47   

Taiwan Cooperative Bank Los Angeles Branch

     $ 7,058,823.53         $ 2,941,176.47   

Total

     $ 1,200,000,000.00         $ 500,000,000.00   

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.      Assignor:

  

 

  

2.      Assignee:

  

 

      [and is an Affiliate/Approved Fund of [identify Lender1]]

3.      Borrower:

   AutoNation, Inc.

4.      Administrative Agent:

   JPMorgan Chase Bank, N.A., as Administrative Agent under the Credit Agreement

5.      Credit Agreement:

   The Credit Agreement dated as of December 7, 2011 by and among AutoNation,
Inc., the Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent

 

1  Select as applicable.

 

B-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned2

   Aggregate Amount of
Commitment/Loans for
all Lenders      Amount of
Commitment/Loans
Assigned      Percentage Assigned of
Commitment/Loans3      $                    $                           %     $
                   $                           %     $                    $
                          % 

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Loan Parties and their Affiliates
or their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

 

NAME OF ASSIGNOR

By:

 

 

    Title:

ASSIGNEE

 

NAME OF ASSIGNEE

By:

 

 

    Title:

 

2  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Commitment”).

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders.

 

B-2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

JPMORGAN CHASE BANK, N.A., as

  Administrative Agent

By

  Title:

[Consented to:]5

AUTONATION, INC.

By

  Title:

[NAME OF ANY OTHER RELEVANT PARTY]

By

  Title:

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower and/or other parties (e.g.
Swing Line Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX 1 to EXHIBIT B

Credit Agreement, dated as of December 7, 2011 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among AutoNation,
Inc. (the “Borrower”), the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as administrative agent (in such capacity, the “Administrative Agent”)

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

B-4



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

Notice of Appointment (or Revocation) of Authorized Representative

Reference is hereby made to the Credit Agreement dated as of December 7, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”) by and among AutoNation, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as Administrative Agent, and the lenders
party thereto from time to time. Capitalized terms used but not defined herein
shall have the respective meanings therefor set forth in the Agreement.

The Borrower hereby nominates, constitutes and appoints each individual named
below as an Authorized Representative under the Loan Documents, and hereby
represents and warrants that (i) set forth opposite each such individual’s name
is a true and correct statement of such individual’s office (to which such
individual has been duly elected or appointed), a genuine specimen signature of
such individual and an address for the giving of notice, and (ii) each such
individual has been duly authorized by the Borrower to act as Authorized
Representative under the Loan Documents:

 

Name and Address   Office   Specimen Signature                            

Borrower hereby revokes (effective upon receipt hereof by the Administrative
Agent) the prior appointment of                     as an Authorized
Representative.

This the      day of                     ,         .

 

AUTONATION, INC. By:  

 

Name:  

Title:  

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D-1

Form of Borrowing Notice—Revolving Credit Loans

 

To: JPMorgan Chase Bank, N.A.,

  as Administrative Agent

  Loan & Agency

 

1111 Fannin Street, 10th Floor

  Houston, Texas 77002

  Attn: Omar Jones

Reference is hereby made to the Credit Agreement dated as of December 7, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”) by and among AutoNation, Inc. (the “Borrower”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and the lenders party thereto from time to
time. Capitalized terms used but not defined herein shall have the respective
meanings therefor set forth in the Agreement.

The Borrower through its Authorized Representative hereby gives notice to the
Administrative Agent that Loans of the type and amount set forth below be made
on the date indicated:

 

Type of Loan

(check one)

  

Interest

Period(1)

  

Aggregate

Amount(2)

  

Date of Loan(3)

Revolving Credit Loan

        

Base Rate Loan

        

Eurodollar Rate Loan

        

 

(1) For any Eurodollar Rate Loan, one week or one, two, three, six or (to the
extent available) nine or twelve months.

(2) For a Base Rate Loan, must be $5,000,000, or, if greater, an integral
multiple of $1,000,000. For a Eurodollar Loan, must be $10,000,000 or, if
greater, an integral multiple of $1,000,000.

(3) At least three (3) Business Days later if a Eurodollar Rate Loan.

The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to the Borrower as follows: [insert
transmittal instructions].

The undersigned hereby certifies that:

1. No Default or Event of Default has occurred and is continuing either now or
after giving effect to the borrowing described herein;

2. All the representations and warranties set forth in Article VI of the
Agreement and in each of the other Loan Documents (other than those expressly
stated to refer to a particular date) are true and correct in all material
respects as of the date hereof except that the reference to the financial
statements in Section 6.1(e)(i) of the Agreement shall be deemed (solely for the
purpose of the representation and warranty contained in such Section 6.1(e)(i)
but not for the purpose of any cross reference to such Section 6.1(e)(i) or to
the financial statements described therein contained in any other provision of
Section 6.1(e) or elsewhere in Article VI) to refer to those financial
statements most recently

 

D-1-1



--------------------------------------------------------------------------------

delivered to you pursuant to Section 7.1 of the Agreement (it being understood
that any financial statements delivered pursuant to Section 7.1(b) have not been
certified by independent public accountants); and

3. All other conditions contained in Section 5.2 of the Agreement to the making
of any Loan requested hereby have been met or satisfied in full or waived.

 

AUTONATION, INC. BY:  

 

  Authorized Representative DATE:  

 

D-1-2



--------------------------------------------------------------------------------

EXHIBIT D-2

Form of Borrowing Notice—Term Loans

 

To: JPMorgan Chase Bank, N.A.,

  as Administrative Agent

  Loan & Agency

 

1111 Fannin Street, 10th Floor

  Houston, Texas 77002

  Attn: Omar Jones

Reference is hereby made to the Credit Agreement dated as of December 7, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”) by and among AutoNation, Inc. (the “Borrower”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and the lenders party thereto from time to
time. Capitalized terms used but not defined herein shall have the respective
meanings therefor set forth in the Agreement.

The Borrower through its Authorized Representative hereby gives notice to the
Administrative Agent that Loans of the type and amount set forth below be made
on the date indicated:

 

Type of Loan

(check one)

  

Interest

Period(1)

  

Aggregate

Amount

  

Date of Loan

Term Loan

        

Base Rate Loan

        

Eurodollar Rate Loan

        

 

(1) For any Eurodollar Rate Loan, one week or one, two, three, six or (to the
extent available) nine or twelve months.

The Borrower hereby requests that the proceeds of Loans described in this
Borrowing Notice be made available to the Borrower as follows: [insert
transmittal instructions].

The undersigned hereby certifies that:

1. No Default or Event of Default has occurred and is continuing either now or
after giving effect to the borrowing described herein;

2. All the representations and warranties set forth in Article VI of the
Agreement and in each of the other Loan Documents (other than those expressly
stated to refer to a particular date) are true and correct in all material
respects as of the date hereof except that the reference to the financial
statements in Section 6.1(e)(i) of the Agreement shall be deemed (solely for the
purpose of the representation and warranty contained in such Section 6.1(e)(i)
but not for the purpose of any cross reference to such Section 6.1(e)(i) or to
the financial statements described therein contained in any other provision of
Section 6.1(e) or elsewhere in Article VI) to refer to those financial
statements most recently delivered to you pursuant to Section 7.1 of the
Agreement (it being understood that any financial statements delivered pursuant
to Section 7.1(b) have not been certified by independent public accountants);
and

 

D-2-1



--------------------------------------------------------------------------------

3. All other conditions contained in Section 5.2 of the Agreement to the making
of any Loan requested hereby have been met or satisfied in full or waived.

 

AUTONATION, INC.

BY:

 

 

      Authorized Representative

DATE:                     

 

D-2-2



--------------------------------------------------------------------------------

EXHIBIT D-3

Form of Borrowing Notice—Swing Line Loans

 

To: JPMorgan Chase Bank, N.A.,

  Loan & Agency

 

1111 Fannin Street, 10th Floor

  Houston, Texas 77002

  Attn: Omar Jones

Reference is hereby made to the Credit Agreement dated as of December 7, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”) by and among AutoNation, Inc. (the “Borrower”), JPMorgan Chase
Bank, N.A., as Administrative Agent, and the lenders party thereto from time to
time. Capitalized terms used but not defined herein shall have the respective
meanings therefor set forth in the Agreement.

The Borrower through its Authorized Representative hereby gives notice to
JPMorgan Chase Bank that a Swing Line Loan of the amount set forth below be made
on the date indicated:

 

Amount(1)

  

Date of Loan

                           ,       

 

(1) Must be $1,000,000 or, if greater, an integral multiple of $100,000, unless
a Base Rate Refunding Loan.

The Borrower hereby requests that the proceeds of Swing Line Loans described in
this Borrowing Notice be made available to the Borrower as follows: [insert
transmittal instructions].

The undersigned hereby certifies that:

1. No Default or Event of Default has occurred and is continuing either now or
after giving effect to the borrowing described herein;

2. All the representations and warranties set forth in Article VI of the
Agreement and in each of the other Loan Documents (other than those expressly
stated to refer to a particular date) are true and correct in all material
respects as of the date hereof except that the reference to the financial
statements in Section 6.1(e)(i) of the Agreement shall be deemed (solely for the
purpose of the representation and warranty contained in such Section 6.1(e)(i)
but not for the purpose of any cross reference to such Section 6.1(e)(i) or to
the financial statements described therein contained in any other provision of
Section 6.1(e) or elsewhere in Article VI) to refer to those financial
statements most recently delivered to you pursuant to Section 7.1 of the
Agreement (it being understood that any financial statements delivered pursuant
to Section 7.1(b) have not been certified by independent public accountants);
and

 

D-3-1



--------------------------------------------------------------------------------

3. All other conditions contained in Section 5.2 of the Agreement to the making
of any Loan requested hereby have been met, satisfied in full or waived.

 

AUTONATION, INC. BY:  

 

      Authorized Representative DATE:                     

 

D-3-2



--------------------------------------------------------------------------------

EXHIBIT E

Compliance Certificate

JP Morgan Chase Bank, N.A.

Loan & Agency

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Omar Jones

Ladies and Gentlemen:

Reference is hereby made to the Credit Agreement dated as of December 7, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”) by and among AutoNation, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent, and the lenders
party thereto from time to time. Capitalized terms used but not otherwise
defined herein shall have the respective meanings therefor set forth in the
Agreement. The undersigned, a duly authorized and acting Authorized
Representative, hereby certifies to you as of                      (the
“Determination Date”) as follows:

 

1. Calculations:

See attached Schedule I.

 

2. No Default

A. Since                      (the date of the last similar certification),
(a) the Borrower has not defaulted in the keeping, observance, performance or
fulfillment of its obligations pursuant to any of the Loan Documents; and (b) no
Default or Event of Default has occurred and is continuing.

B. If a Default or Event of Default has occurred since                      (the
date of the last similar certification), the Borrower proposes to take the
following action with respect to such Default or Event of Default:
                    .

(Note, if no Default or Event of Default has occurred, insert “Not Applicable”).

The Determination Date is the date of the last required financial statements
submitted to the Lenders in accordance with Section 7.1 of the Agreement.

IN WITNESS WHEREOF, I have executed this Certificate this      day of
                ,     .

 

AUTONATION, INC. By:  

 

      Authorized Representative

 

E-1



--------------------------------------------------------------------------------

SCHEDULE I

AutoNation, Inc.

Covenant Compliance Calculations

(See Credit Agreement definitions for actual calculation)

8.1 Financial Covenants

 

(a) Consolidated Leverage Ratio:

       

 

 

    Consolidated Funded Indebtedness      0.0      Consolidated Net Income     
0.0   

+

  Consolidated Interest Expense      0.0   

+

  Taxes on Income      0.0   

+

  Amortization      0.0   

+

  Depreciation (excluding depreciation related to Vehicles)      0.0   

+

  Non-cash charges arising from share-based payments to employees and directors
     0.0        

 

 

 

+

 

Amortization or expense of all premiums, fees and expenses payable related to
Indebtedness, to the extent reflected as a charge in the statement of
Consolidated Net Income for such period

     0.0        

 

 

 

+

 

Non-cash impairment charge or asset write-off, to the extent reflected as a
charge in the statement of Consolidated Net Income for such period pursuant to
FASB Statements 141, 141(revised 2007), 142 or 144

     0.0        

 

 

 

-

 

Cash payments made in respect of items described in the row immediately above
subsequent to the fiscal quarter in which the relevant non-cash charges were
reflected as a charge in the statement of Consolidated Net Income

     0.0        

 

 

 

=

  Consolidated EBITDA      0.0   

-

  Consolidated Interest Expense related to Vehicle Secured Indebtedness      0.0
       

 

 

 

=

  Adjusted Consolidated EBITDA      0.0      Consolidated Leverage Ratio =
Consolidated Funded Indebtedness / Adjusted Consolidated EBITDA     
        Actual Ratio:      0.00 x            Required Covenant Level:     
3.75 to 1.00   

(b) Consolidated Capitalization Ratio:

     Consolidated Funded Indebtedness      0.0   

+

  Vehicle Secured Indebtedness      0.0        

 

 

 

=

  Consolidated Funded Indebtedness + Vehicle Secured Indebtedness      0.0     
Consolidated Funded Indebtedness      0.0   

+

  Consolidated Shareholders Equity      0.0   

=

  Consolidated Total Capitalization      0.0   

+

  Vehicle Secured Indebtedness      0.0        

 

 

 

=

  Consolidated Total Capitalization + Vehicle Secured Indebtedness      0.0     

Consolidated Capitalization Ratio = (Consolidated Funded Indebtedness + Vehicle
Secured Indebtedness) / (Consolidated Total Capitalization + Vehicle Secured
Indebtedness)

             Actual Ratio:      0.0 %            Required Covenant Level:     
0.65 1.00   

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

Form of Interest Rate Selection Notice

 

To: JPMorgan Chase Bank, N.A.,

  as Administrative Agent

  Loan & Agency

 

1111 Fannin Street, 10th Floor

  Houston, Texas 77002

  Attn: Omar Jones

Reference is hereby made to the Credit Agreement dated as of December 7, 2011
(as amended, supplemented or otherwise modified from time to time, the
“Agreement”) by and among AutoNation, Inc. (the “Borrower”), the Lenders (as
defined in the Agreement), and JPMorgan Chase Bank, N.A., as Administrative
Agent for the Lenders (“Administrative Agent”). Capitalized terms used but not
defined herein shall have the respective meanings therefor set forth in the
Agreement.

The Borrower through its Authorized Representative hereby gives notice to the
Administrative Agent of the following selection of a type of Loan and Interest
Period:

 

Type of Loan

(check one)

 

Interest

Period(1)

 

Aggregate

Amount(2)

 

Date of Loan(3)

Revolving Credit Loan

Base Rate Loan

     

Eurodollar Rate Loan

     

Term Loan

Base Rate Loan

     

Eurodollar Rate Loan

     

 

(1) For any Eurodollar Rate Loan, one week or one, two, three, six or (to the
extent available) nine or twelve months.

(2) For a Base Rate Loan, must be $5,000,000, or, if greater, an integral
multiple of $1,000,000. For a Eurodollar Loan, must be $10,000,000 or if greater
an integral multiple of $1,000,000.

(3) At least three (3) Business Days later if a Eurodollar Rate Loan.

 

F-1



--------------------------------------------------------------------------------

AUTONATION, INC.

BY:

 

 

 

    Authorized Representative

DATE:

 

F-2



--------------------------------------------------------------------------------

EXHIBIT G

Form of Competitive Bid Quote Request

[Date]

To:          JPMorgan Chase Bank, N.A.,

                as Administrative Agent

                Loan & Agency

                1111 Fannin Street, 10th Floor

                Houston, Texas 77002

                Attn: Omar Jones

Re:          Competitive Bid Quote Request

Pursuant to Section 2.5 of the Credit Agreement dated as of December 7, 2011 (as
amended, supplemented or otherwise modified and in effect from time to time, the
“Credit Agreement”) by and among AutoNation, Inc., the lenders named therein and
JPMorgan Chase Bank, N.A., as administrative agent, we hereby give notice that
we request Competitive Bid Quotes, [with][without] the right of prepayment, for
the following proposed Competitive Bid Borrowing(s):

 

Borrowing

Date1

 

Type of

Loan2

 

Date

 

Quotation

Amount3

 

Interest

Period4

       

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

AUTONATION, INC.

By:

 

 

  Authorized Representative

 

1 

At least four (4) Business Days later if at the Eurodollar Competitive Rate.

2 

Competitive Bid Loan at

  (a) Absolute Rate; or

  (b) Eurodollar Competitive Rate

3 

Each amount must be $10,000,000 or a multiple of $1,000,000 in excess thereof.

4 

A period of up to 90 days after the making of such Competitive Bid Loan and
ending on a Business Day for Competitive Bid Loans at the Absolute Rate. For any
Competitive Bid Loan at the Eurodollar Competitive Rate, one week or one, two,
three, six or (to the extent available) nine or twelve months.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT H

Form of Competitive Bid Quote

 

To:    AutoNation, Inc. (the “Borrower”) [or JPMorgan Chase Bank, N.A., as
Administrative Agent] Attention:    [                    ] Re:    Competitive
Bid Quote

This Competitive Bid Quote is given in accordance with Section 2.5 of the Credit
Agreement dated as of December 7, 2011 (as amended, supplemented or otherwise
modified and in effect from time to time, the “Credit Agreement”) by and among
AutoNation, Inc., the lenders named therein and JPMorgan Chase Bank, N.A., as
administrative agent. Terms defined in the Credit Agreement are used herein as
defined therein.

In response to the Borrower’s invitation dated                     ,         ,
we hereby make the following Competitive Bid Quote(s) on the following terms:

 

  1. Quoting Lender:

 

  2. Person to contact at Quoting Lender:

 

  3. We hereby offer to make Competitive Bid Loan(s) in the following principal
amount(s), for the following Interest Period(s) and at the following rate(s):

 

Borrowing

Date

   Type of
Loan1    Date2    Quotation
Amount3    Interest
Period4    Rate5               

 

1 At Absolute Rate or Eurodollar Competitive Rate

2 As specified in the related Competitive Bid Quote Request

3 The principal amount bid for each Interest Period may not exceed the principal
amount requested. Bids must be made for at least $5,000,000 or a multiple of
$1,000,000 in excess thereof.

4 A period of up to 90 days after the making of such Competitive Bid Loan and
ending on a Business Day for Competitive Bid Loans at the Absolute Rate. For
Competitive Bid Loans at the Eurodollar Competitive Rate, one week or one, two,
three, six or (to the extent available) nine or twelve months, as specified in
the related Competitive Bid Quote Request.

5 Specify positive margin or negative margin to be added to or deducted from the
InterBank Offered Rate.

 

H-1



--------------------------------------------------------------------------------

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) (is/are) accepted, in whole or in part.

Dated:                     ,         

 

Very truly yours,

[NAME OF COMPETITIVE BID LENDER]

By:  

 

  Authorized Officer

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

[intentionally omitted]

 

I-1



--------------------------------------------------------------------------------

EXHIBIT J

Form of Facility Guaranty

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of
                    , 20    , is made by EACH OF THE UNDERSIGNED (each a
“Guarantor” and collectively the “Guarantors”) to JPMORGAN CHASE BANK, N.A., a
national banking association organized and existing under the laws of the United
States, in its capacity as administrative agent (the “Administrative Agent”) for
the Lenders (as defined below). The Lenders and the Administrative Agent are
referred to collectively as the “Guaranteed Parties”. All capitalized terms not
otherwise defined in this Guaranty Agreement shall have the respective meanings
assigned to such terms in the Credit Agreement (as defined below).

W I T N E S S E T H:

WHEREAS, AutoNation, Inc. (the “Borrower”) has entered into that certain Credit
Agreement dated as of December 7, 2011, by and among the Borrower, the
Administrative Agent and the lenders party thereto from time to time (the
“Lenders”); such agreement as from time to time amended, modified, supplemented
or restated, being referred to as the “Credit Agreement”); and

WHEREAS, pursuant to the terms of the Credit Agreement, the Lenders have
provided to the Borrower a revolving credit facility, including a letter of
credit facility and a swing line facility, and a term loan facility; and

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Borrower
and will materially benefit from the Loans and Advances made and to be made, and
the Letters of Credit issued and to be issued, under the Credit Agreement; and

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the
Guaranteed Parties was the obligation of the Borrower to cause each Guarantor to
enter into this Guaranty Agreement, and the Guaranteed Parties are unwilling to
maintain the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Guaranteed Parties the payment and performance in full of
the Borrower’s Liabilities (as defined below). For all purposes of this Guaranty
Agreement, “Borrower’s Liabilities” means: (a) the Borrower’s prompt payment in
full, when due or declared due and at all such times, of all Obligations and all
other amounts pursuant to the terms of the Credit Agreement and all other Loan
Documents heretofore, now or at any time or times hereafter owing, arising, due
or payable from the Borrower to any one or more of the Guaranteed Parties,
including principal, interest, premiums, indemnification obligations,
reimbursement obligations, and fees (including, but not limited to, loan fees
and reasonable attorneys’ fees and expenses); (b) the Borrower’s prompt, full
and faithful performance, observance and discharge of each

 

J-1



--------------------------------------------------------------------------------

and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by the Borrower under the Credit Agreement and all other
Loan Documents; and (c) the Borrower’s prompt payment in full, when due or
declared due and at all such times, of Rate Hedging Obligations now or hereafter
arising under Existing Swap Agreements (as defined below). The Guarantors’
obligations to the Guaranteed Parties under this Guaranty Agreement are
hereinafter collectively referred to as the “Guarantors’ Obligations” and, with
respect to each Guarantor individually, the “Guarantor’s Obligations”.
Notwithstanding the foregoing, the liability of each Guarantor individually with
respect to its Guarantor’s Obligations shall be limited to an aggregate amount
equal to the largest amount that would not render its obligations hereunder
subject to avoidance under Section 548 of the United States Bankruptcy Code or
any comparable provisions of any applicable state law.

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Borrower’s Liabilities.

As used herein, “Existing Swap Agreement” means one or more agreements in effect
on the Closing Date between the Borrower and any Lender or any Affiliate of any
Lender with respect to Permitted Indebtedness of the Borrower, which agreements
create Rate Hedging Obligations. All obligations of the Borrower under Existing
Swap Agreements to which any Lender or its affiliates are a party shall be
deemed to be Borrower’s Liabilities, and each Lender or affiliate of a Lender
party to any such Existing Swap Agreement shall be deemed to be a Guaranteed
Party hereunder with respect to such Borrower’s Liabilities; provided, however,
that such obligations shall cease to be Borrower’s Liabilities at such time as
such Person (or affiliate of such Person) shall cease to be a “Lender” under the
Credit Agreements. No Person who obtains the benefit of this Guaranty Agreement
by virtue of the provisions of this paragraph shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or
otherwise in respect of the Guarantors’ Obligations (including the release or
modification of any Guarantors’ Obligations) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents.

2. Payment. Upon the occurrence and during the continuance of any Event of
Default under the Credit Agreement, then any or all of the Guarantors will, upon
demand thereof by the Administrative Agent, fully pay to the Administrative
Agent, for the benefit of the Guaranteed Parties, subject to any restriction on
each Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to
all of the Borrower’s Liabilities then due and owing.

3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement to which it is a party by
reason of:

(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any other Loan Document (other than this Guaranty Agreement), or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Borrower’s Liabilities, this
Guaranty Agreement with respect to any other Guarantor, or any other guaranty of
any of the Borrower’s Liabilities (such Loan Documents and all such other
agreements and instruments being collectively referred to as the “Related
Agreements”);

(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;

 

J-2



--------------------------------------------------------------------------------

(c) any acceleration of the maturity of any of the Borrower’s Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;

(d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Borrower’s
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;

(e) any dissolution of the Borrower or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of the Borrower or any
Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Borrower or any Guarantor or
any other party to a Related Agreement;

(f) any extension (including without limitation extensions of time for payment),
renewal, amendment, restructuring or restatement of, and any acceptance of late
or partial payments or any increase in any credit facilities available or
amounts borrowed (including, without limitation, increases pursuant to
Section 2.18 of the Credit Agreement) under the Credit Agreement or any other
Loan Document or any other Related Agreement, in whole or in part;

(g) the existence, addition, modification, termination, reduction or impairment
of value, or release of any other guaranty (or security therefor) of the
Borrower’s Liabilities (including without limitation the Guarantor’s Obligations
of any other Guarantor and obligations arising under any other Facility Guaranty
now or hereafter in effect other than (subject to Section 12 hereof) the payment
in full of Borrower’s Liabilities and occurrence of the Facility Termination
Date);

(h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Credit
Agreement, this Guaranty Agreement with respect to any other Guarantor, any
other Loan Document or any other Related Agreement, including without limitation
any term pertaining to the payment or performance of any of the Borrower’s
Liabilities, any of the Guarantor’s Obligations of any other Guarantor, or any
of the obligations or liabilities of any party to any other Related Agreement;

(i) any other circumstance whatsoever (with or without notice to or knowledge of
any Guarantor) which may or might in any manner or to any extent vary the risks
of such Guarantor, or might otherwise constitute a legal or equitable defense
available to, or discharge of, a surety or a guarantor, including without
limitation any right to require or claim that resort be had to the Borrower or
any other Guarantor or to any collateral in respect of the Borrower’s
Liabilities or Guarantors’ Obligations (other than (subject to Section 12
hereof) payment in full of the Borrower’s Liabilities and occurrence of the
Facility Termination Date.)

Subject to Section 19 hereof, it is the express purpose and intent of the
parties hereto that this Guaranty Agreement and the Guarantors’ Obligations
hereunder shall be absolute and unconditional under any and all circumstances
and shall not be discharged except (subject to Section 12 hereof) by payment in
full of the Borrower’s Liabilities and occurrence of the Facility Termination
Date.

4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Borrower’s Liabilities, or the rights of any
Guaranteed Party with respect thereto as against the Borrower, or cause or
permit to be invoked any alteration in the time, amount or manner of payment by
the Borrower of any or all of the Borrower’s Liabilities.

 

J-3



--------------------------------------------------------------------------------

5. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 19 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Borrower, to the payment in full of the Borrower’s
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Guaranteed
Party and arising under the Loan Documents. All amounts due under such
subordinated debts, liabilities, or obligations shall, upon the occurrence and
during the continuance of an Event of Default and after notice from the
Administrative Agent, be collected and, upon request by the Administrative
Agent, paid over forthwith to the Administrative Agent for the benefit of the
Guaranteed Parties on account of the Borrower’s Liabilities, the Guarantors’
Obligations, or such other Obligations, as applicable, and, after such request
and pending such payment, shall be held by such Guarantor as agent and bailee of
the Guaranteed Parties separate and apart from all other funds, property and
accounts of such Guarantor.

6. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Guaranteed Parties, on demand, at the Administrative
Agent’s place of business set forth in the Credit Agreement or such other
address as the Administrative Agent shall give notice of to such Guarantor, the
Guarantors’ Obligations as they become or are declared due, and in the event
such payment is not made forthwith, the Administrative Agent may proceed to suit
against any one or more or all of the Guarantors. At the Administrative Agent’s
election, one or more and successive or concurrent suits may be brought hereon
by the Administrative Agent against any one or more or all of the Guarantors,
whether or not suit has been commenced against the Borrower, any other
Guarantor, or any other Person and whether or not the Guaranteed Parties have
taken or failed to take any other action to collect all or any portion of the
Borrower’s Liabilities or have taken or failed to take any actions against any
collateral securing payment or performance of all or any portion of the
Borrower’s Liabilities, and irrespective of any event, occurrence, or condition
described in Section 3 hereof.

7. Set-Off and Waiver. Each Guarantor waives any right to assert against any
Guaranteed Party as a defense, counterclaim, set-off, recoupment or cross claim
in respect of its Guarantors’ Obligations, any defense (legal or equitable) or
other claim which such Guarantor may now or at any time hereafter have against
the Borrower or the Guaranteed Parties without waiving any additional defenses,
set-offs, counterclaims or other claims otherwise available to such Guarantor.
Until this Guaranty Agreement is terminated pursuant to Section 19 hereof, and
subject to Section 12 hereof, each Guarantor hereby authorizes each Guaranteed
Party from and after the occurrence of an Event of Default at any time or times
while an Event of Default is continuing with or without prior notice to set-off
and apply to such of the Guarantor’s Obligations to the Guaranteed Parties then
due and in such amounts as provided for in the Credit Agreement or otherwise as
they may elect, any and all deposits or deposit accounts, of any kind, or any
interest in any deposits or deposit accounts, now or hereafter pledged,
mortgaged, transferred or assigned to such Guaranteed Party or otherwise in the
possession or control of such Guaranteed Party for any purpose (other than
solely for safekeeping) for the account or benefit of such Guarantor, including
any balance of any deposit account or of any credit of such Guarantor with the
Guaranteed Party, whether now existing or hereafter established. For the
purposes of this Section 7, all remittances and property shall be deemed to be
in the possession of a Guaranteed Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.

 

J-4



--------------------------------------------------------------------------------

8. Waiver of Notice; Subrogation.

(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Borrower, whether pursuant to the
Credit Agreement or any other Loan Document or Related Agreement or any
amendments, modifications, or supplements thereto, or replacements or extensions
thereof; (iii) presentment, demand, default, non-payment, partial payment and
protest; and (iv) any other event, condition, or occurrence described in
Section 3 hereof. Each Guarantor agrees that each Guaranteed Party may
heretofore, now or at any time hereafter do any or all of the foregoing in such
manner, upon such terms and at such times as each Guaranteed Party, in its sole
and absolute discretion, deems advisable, without in any way or respect
impairing, affecting, reducing or releasing such Guarantor from its Guarantor’s
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.

(b) Each Guarantor hereby agrees that payment or performance by such Guarantor
of its Guarantor’s Obligations under this Guaranty Agreement may be enforced by
the Administrative Agent on behalf of the Guaranteed Parties upon demand by the
Administrative Agent to such Guarantor without the Administrative Agent being
required, such Guarantor expressly waiving to the extent permitted by law any
right it may have to require the Administrative Agent, to (i) prosecute
collection or seek to enforce or resort to any remedies against the Borrower or
any other Guarantor or any other guarantor of the Borrower’s Liabilities, or
(ii) seek to enforce or resort to any remedies with respect to any security
interests, Liens or encumbrances granted to the Administrative Agent or any
Lender or other party to a Related Agreement by the Borrower, any other
Guarantor or any other Person on account of the Borrower’s Liabilities or any
guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY
SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.

(c) Each Guarantor further agrees with respect to this Guaranty Agreement that
it shall have no right of subrogation, reimbursement, contribution or indemnity,
nor any right of recourse to security for the Borrower’s Liabilities unless and
until one year and three days after the Facility Termination Date shall have
elapsed without the filing or commencement, by or against any Loan Party, of any
state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party. If an amount shall be paid to any Guarantor on account of such rights at
any time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 19 hereof, such amount shall be held in trust for the
benefit of the Guaranteed Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Guaranteed Parties, to be credited
and applied upon the Guarantors’ Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement or otherwise as the Guaranteed
Parties may elect. The agreements in this subsection shall survive repayment of
all of the Guarantors’ Obligations, the termination or expiration of this
Guaranty Agreement in any manner, including but not limited to termination in
accordance with Section 19 hereof, and occurrence of the Facility Termination
Date.

 

J-5



--------------------------------------------------------------------------------

9. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 19 hereof. Any claim or claims that
the Guaranteed Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Guaranteed Parties by written notice directed to such Guarantor in
accordance with Section 21 hereof.

10. Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Guaranteed Parties, that it is
duly authorized to execute, deliver and perform this Guaranty Agreement; that
this Guaranty Agreement has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
is legal, valid, binding and enforceable against such Guarantor in accordance
with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general equitable principles; and that
such Guarantor’s execution, delivery and performance of this Guaranty Agreement
do not violate or constitute a breach of any of its Operating Documents or
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.

11. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including reasonable attorneys’
fees, incurred by any Guaranteed Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.

12. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Borrower’s
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.

13. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Guaranteed Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Borrower,
information concerning the Borrower and the Borrower’s financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide this Guaranty Agreement (“Other Information”),
and has full and complete access to the Borrower’s books and records and to such
Other Information; (b) such Guarantor is not relying on any Guaranteed Party or
its or their employees, directors, agents or other representatives or
affiliates, to provide any such information, now or in the future; (c) such
Guarantor has been furnished with and reviewed the terms of the Credit Agreement
and such other Loan Documents as it has requested, is executing this Guaranty
Agreement freely and deliberately, and understands the obligations and financial
risk undertaken by providing this Guaranty Agreement; (d) such Guarantor has
relied solely on the Guarantor’s own independent investigation, appraisal and
analysis of the Borrower, the Borrower’s financial condition and affairs, the
“Other Information”, and such other matters as it deems material in deciding to
provide this Guaranty Agreement and is fully aware of the same; and (e) such
Guarantor has not depended or relied on any Guaranteed Party or its or their
employees, directors, agents or other representatives or affiliates, for any
information whatsoever concerning the Borrower or the Borrower’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement, or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor agrees that no Guaranteed Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or the Borrower’s financial condition and affairs, or
any Other Information, other than as expressly provided herein, and that, if
such Guarantor receives any such information from any Guaranteed

 

J-6



--------------------------------------------------------------------------------

Party or its or their employees, directors, agents or other representatives or
affiliates, such Guarantor will independently verify the information and will
not rely on any Guaranteed Party or its or their employees, directors, agents or
other representatives or affiliates, with respect to such information.

14. Rules of Interpretation. The rules of interpretation contained in Sections
1.2(a) through 1.2(k) of the Credit Agreement shall be applicable to this
Guaranty Agreement and are hereby incorporated by reference. All representations
and warranties contained herein shall survive the delivery of documents and any
extension of credit referred to herein or guaranteed hereby.

15. Entire Agreement. This Guaranty Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements, understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as herein contained. The express terms hereof control and supersede any
course of performance or usage of the trade inconsistent with any of the terms
hereof. Except as provided in Section 19, neither this Guaranty Agreement nor
any portion or provision hereof may be changed, altered, modified, supplemented,
discharged, canceled, terminated, or amended orally or in any manner other than
as provided in the Credit Agreement and with the written consent of each
Guarantor affected thereby.

16. Binding Agreement; Assignment. This Guaranty Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto, and to their respective heirs, legal representatives,
successors and assigns; provided, however, that no Guarantor shall be permitted
to assign any of its rights, powers, duties or obligations under this Guaranty
Agreement or any other interest herein without the prior written consent of the
Administrative Agent. Without limiting the generality of the foregoing sentence
of this Section 16, any Lender may assign to one or more Persons, or grant to
one or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement. All
references herein to the Administrative Agent shall include any successor
thereof permitted under the terms of the Credit Agreement.

17. Severability. The provisions of this Guaranty Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

18. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantor against whom enforcement is sought.

19. Termination and Release. Subject to reinstatement pursuant to Section 12
hereof, this Guaranty Agreement and all of the Guarantors’ Obligations hereunder
(excluding those obligations and liabilities that expressly survive such
termination) shall terminate on the Facility Termination Date. At the request
and sole expense of the Borrower, a Guarantor shall be released from its
obligations hereunder in the event that all the capital stock of such Guarantor
shall be sold, transferred or otherwise disposed of (other than to Borrower or a
Subsidiary) in a transaction permitted by the Credit Agreement.

 

J-7



--------------------------------------------------------------------------------

20. Remedies Cumulative; Late Payments. All remedies hereunder are cumulative
and are not exclusive of any other rights and remedies of the Administrative
Agent or any other Guaranteed Party provided by law or under the Credit
Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other extensions of credit to the
Borrower pursuant to the Credit Agreement shall be conclusively presumed to have
been made or extended, respectively, in reliance upon each Guarantor’s guaranty
of the Borrower’s Liabilities pursuant to the terms hereof. Any amounts not paid
when due under this Guaranty Agreement shall bear interest at the Default Rate
(as defined in the Credit Agreement).

21. Notices. Any notice required or permitted hereunder shall be given, (a) with
respect to each Guarantor, at the address of the Borrower indicated in
Section 11.2 of the Credit Agreement and (b) with respect to the Administrative
Agent or any other Guaranteed Party, at the Administrative Agent’s address
indicated in Section 11.2 of the Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 11.2 of the Credit Agreement.

22. Governing Law; Venue; Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, SUCH GUARANTOR EXPRESSLY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE
IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH
COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE EXCLUSIVE JURISDICTION
OF ANY SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

(c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 21 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.

(d) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION
THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF THE
GUARANTEED PARTIES HEREBY AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE
A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR
PROCEEDING.

 

J-8



--------------------------------------------------------------------------------

(e) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

(f) IT IS ACKNOWLEDGED, UNDERSTOOD AND AGREED THAT (EXCEPT TO THE EXTENT THE
RESPECTIVE MANUFACTURER WAIVES ANY OF THE TERMS OF A MANUFACTURER CONSENT OR A
MANUFACTURER CONSENT IS TERMINATED OR CEASES TO BE IN EFFECT): (A) THE EXERCISE
BY THE ADMINISTRATIVE AGENT OR ANY LENDER (WHETHER THROUGH THE ADMINISTRATIVE
AGENT OR OTHERWISE) OF REMEDIES UNDER THIS GUARANTY AGREEMENT WILL BE SUBJECT TO
THE TERMS OF THE MANUFACTURER CONSENTS, (B) IN THE EVENT OF ANY CONFLICT BETWEEN
THE TERMS OF THE MANUFACTURER CONSENTS AND THE TERMS OF THIS GUARANTY AGREEMENT,
THE TERMS OF THE MANUFACTURER CONSENTS WILL CONTROL, AND (C) THE ADMINISTRATIVE
AGENT AGREES TO FURNISH SUCH NOTICES AS IT IS REQUIRED TO FURNISH UNDER SUCH
MANUFACTURER CONSENTS.

23. State Law Waivers

(a) Certain California Law Waivers. As used in this Section 23(a), any reference
to “the principal” includes the Borrower, and any reference to “the creditor”
includes the Administrative Agent and the Lenders. In accordance with
Section 2856 of the California Civil Code:

(1) each Guarantor agrees (i) to waive any and all rights of subrogation and
reimbursement against the Borrower or against any collateral or security granted
by the Borrower for any of the Guarantor’s Obligations and (ii) to withhold the
exercise of any and all rights of contribution against any other guarantor of
any of the Guarantor’s Obligations and against any collateral or security
granted by any such other guarantor for any of the Guarantor’s Obligations until
the Guarantor’s Obligations shall have been indefeasibly paid in full;

(2) Guarantor waives any and all other rights and defenses available to
Guarantor by reason of Sections 2787 to 2855, inclusive, 2899 and 3433 of the
California Civil Code, including any and all rights or defenses Guarantor may
have by reason of protection afforded to the principal with respect to any of
the Guarantor’s Obligations, or to any other guarantor of any of the Guarantor’s
Obligations with respect to any of such Guarantor’s Obligations under its
guaranty, in either case pursuant to the antideficiency or other laws of the
State of California limiting or discharging the principal’s indebtedness or such
Guarantor’s Obligations, including Section 580a, 580b, 580d, or 726 of the
California Code of Civil Procedure; and

(3) Guarantor waives all rights and defenses arising out of an election of
remedies by the creditor, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for any Guaranteed Obligation,
has destroyed Guarantor’s rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the Code of Civil Procedure or
otherwise; and even though that election of remedies by the creditor, such as
nonjudicial foreclosure with respect to security for an obligation of any other
guarantor of any of the Guarantor’s Obligations, has destroyed Guarantor’s
rights of contribution against such other guarantor.

 

J-9



--------------------------------------------------------------------------------

(b) Certain Georgia Law Waivers. Each Guarantor expressly waives, without any
requirement of any notice to or further assent by such Guarantor, to the fullest
extent permitted by applicable law, the benefit of all principles or provisions
of applicable law which are or might be in conflict with the terms of this
Guaranty Agreement, including, without limitation, Section 10-7-23 and
Section 10-7-24 of the Official Code of Georgia Annotated.

(c) Certain Arizona Law Waivers. Each Guarantor hereby fully and completely
waives, releases and relinquishes (i) all defenses and claims based on
principles of suretyship and/or guaranty, and (ii) any and all benefits under
Arizona Revised Statutes Sections 12-1641 through 12-1646 and Rule 17(f) of the
Arizona Rules of Civil Procedure.

No other provision of this Guaranty Agreement shall be construed as limiting the
generality of any of the covenants and waivers set forth in this Section 23. In
accordance with Section 22(a) hereof, this Guaranty Agreement shall be governed
by, and shall be construed and enforced in accordance with, the internal laws of
the State of New York). This Section 23 is included solely out of an abundance
of caution, and shall not be construed to mean that any of the above-referenced
provisions of California, Arizona or Georgia law are in any way applicable to
this Guaranty Agreement or to any of the Guarantor’s Obligations.

[Signature pages follow.]

 

J-10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:                                                                       
                                          Name: Title:

 

J-11



--------------------------------------------------------------------------------

GUARANTORS:

 

J-12



--------------------------------------------------------------------------------

EXHIBIT K

Form of Commitment Increase Agreement

Date:             , 20    

JPMorgan Chase Bank, N.A.,

as Administrative Agent

Loan & Agency

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Omar Jones

Ladies and Gentlemen:

We refer to the Credit Agreement dated as of December 7, 2011 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) by and among AutoNation, Inc., a Delaware corporation (the
“Borrower”), JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, “Administrative Agent”), certain other parties, and the Lenders
referred to therein. Terms defined in the Credit Agreement are used herein as
therein defined.

This Commitment Increase Agreement is made and delivered pursuant to
Section 2.18 of the Credit Agreement.

Subject to the terms and conditions of Section 2.18 of the Credit Agreement,
                     (“Increasing Revolving Credit Lender”) hereby commits to a
$             increase in the Increasing Lender’s Revolving Credit Commitment6,
on the Increased Commitment Date applicable to it. The Increasing Revolving
Credit Lender hereby confirms and agrees that on such Increased Commitment Date,
the Revolving Credit Commitment of the Increasing Revolving Credit Lender shall
be increased by the amount set forth above to $             (or as the
Administrative Agent and the Increasing Revolving Credit Lender shall otherwise
confirm), and the Increasing Revolving Credit Lender shall have all of the
rights and be obligated to perform all of the obligations of a Revolving Credit
Lender under the Credit Agreement and the other Loan Documents with a Revolving
Credit Commitment as increased as herein provided.

Effective on the Increased Commitment Date applicable to it, the Increasing
Revolving Credit Lender (i) shall fund as provided in Section 2.18 of the Credit
Agreement the amount equal to the product of the increase in such Increasing
Revolving Credit Lender’s applicable Revolving Percentage (after giving effect
to the Added Commitment referred to herein) multiplied by the sum of Revolving
Credit Outstandings and funded Participations, for the account of the assigning
Revolving Credit Lenders in accordance with the provisions of the Credit
Agreement and (ii) accepts and assumes from the assigning Revolving Credit
Lenders, without recourse, such assignment of Revolving Credit Outstandings and
funded Participations as shall be necessary to effectuate the adjustments in the
pro rata shares of Revolving Credit Lenders contemplated by Section 2.18 of the
Credit Agreement.

 

6  Must be $5,000,00 or an integral multiple of $1,000,000 if in excess of
$5,000,000.

 

K-1



--------------------------------------------------------------------------------

THIS COMMITMENT INCREASE AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION
OUTSIDE SUCH STATE.

IN WITNESS WHEREOF, Increasing Revolving Credit Lender has caused this
Commitment Increase Agreement to be duly executed and delivered by its proper
and duly authorized officer as of the day and year first above written.

 

[INCREASING REVOLVING CREDIT LENDER] By:  

 

Name: Title:

CONSENTED TO as of             , 20    :

AUTONATION, INC.

 

By:  

 

Name: Title:

APPROVED:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:  

 

Name: Title:

 

K-2



--------------------------------------------------------------------------------

EXHIBIT L

Form of Added Lender Agreement

Date:             , 20    

JPMorgan Chase Bank, N.A.

Loan & Agency

1111 Fannin Street, 10th Floor

Houston, Texas 77002

Attn: Syed Abbas

Ladies and Gentlemen:

(i) We refer to the Credit Agreement dated as of December 7, 2011 (as amended,
restated, modified, supplemented or renewed from time to time, the “Credit
Agreement”) by and among AutoNation, Inc., a Delaware corporation, JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, “Administrative
Agent”), certain other parties, and the Lenders referred to therein. Terms
defined in the Credit Agreement are used herein as therein defined.

This Added Lender Agreement is made and delivered pursuant to Section 2.18 of
the Credit Agreement.

Subject to the terms and conditions of Section 2.18 of the Credit Agreement,
                     (the “Added Lender”) will become a party to the Credit
Agreement as a Lender, with a $             [Revolving Credit Commitment] [Term
Loan Commitment]7, on the Increased Commitment Date applicable to it. The Added
Lender hereby confirms and agrees that on such Increased Commitment Date, the
Added Lender shall be and become a party to the Credit Agreement as a Lender and
have all of the rights and be obligated to perform all of the obligations of a
Lender thereunder and under the other Loan Documents with a [Revolving Credit
Commitment] [Term Loan Commitment] as herein provided.

Effective on the Increased Commitment Date applicable to it, the Added Lender
[(i) shall fund as provided in Section 2.18 of the Credit Agreement the amount
equal to its applicable Revolving Percentage of all Revolving Credit
Outstandings and funded Participations for the account of the assigning Lenders
in accordance with the provisions of the Credit Agreement and (ii) accepts and
assumes from the assigning Lenders, without recourse, such assignment of
Revolving Credit Outstandings as shall be necessary to effectuate the
adjustments in the pro rata shares of the Lenders contemplated by Section 2.18
of the Credit Agreement] [shall make an Added Term Loan to the Borrower in an
amount equal to its Term Loan Commitment].

 

7  Must be $5,000,000 or an integral multiple of $1,000,000 if in excess of
$5,000.000.

 

L-1



--------------------------------------------------------------------------------

The following administrative details apply to the Added Lender:

 

(A)    Lending Office(s):          Lender name:   

 

      Address:   

 

        

 

        

 

        

 

      Attention:   

 

      Telephone:   

(        )

      Facsimile:   

(        )

      Lender name:   

 

      Address:   

 

        

 

        

 

        

 

      Attention:   

 

      Telephone:   

(        )

      Facsimile:   

(        )

   (B)    Notice Address:          Lender name:   

 

      Address:   

 

        

 

        

 

        

 

      Attention:   

 

      Telephone:   

(        )

      Facsimile:   

(        )

   (C)    Payment Instructions:          Account No.:   

 

      At:   

 

        

 

        

 

        

 

      Reference:   

 

      Attention:   

 

  

THIS ADDED LENDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, NOTWITHSTANDING ITS EXECUTION OUTSIDE
SUCH STATE.

IN WITNESS WHEREOF, the Added Lender has caused this Added Lender Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the day and year first above written.

 

L-2



--------------------------------------------------------------------------------

[ADDED LENDER] By:  

 

Name: Title:

CONSENTED TO as of             , 20    :

AUTONATION, INC.

 

By:  

 

Name: Title:

APPROVED:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

By:  

 

Name: Title:

 

L-3



--------------------------------------------------------------------------------

EXHIBIT M-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 7, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AutoNation, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code and (v) the interest payments in
question are not effectively connected with the undersigned’s conduct of a U.S.
trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:             , 20    

 

M-1-1



--------------------------------------------------------------------------------

EXHIBIT M-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 7, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AutoNation, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned’s or its partners/members’ conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20    

 

M-2-1



--------------------------------------------------------------------------------

EXHIBIT M-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 7, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AutoNation, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the
interest payments in question are not effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title: Date:             , 20    

 

M-3-1



--------------------------------------------------------------------------------

EXHIBIT M-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Credit Agreement, dated as of December 7, 2011 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among AutoNation, Inc. (the “Borrower”), the Lenders party
thereto and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

Pursuant to the provisions of Section 4.6(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code and (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[NAME OF LENDER] By:  

 

  Name:   Title: Date:             , 20    

 

M-1



--------------------------------------------------------------------------------

Schedule 1.1(a)

Closing Date Existing Issuing Banks and Closing Date Existing Letters of Credit

 

Issuer and Letter of Credit Number

  

Subsidiary

   Beneficiary   Maturity     

Amount

 

Wells Fargo Bank, National Association

*****

   AutoNation, Inc.    *****     1/1/12       $ 26,380,728.00   

Wells Fargo Bank, National Association

*****

   AutoNation, Inc.    *****     1/1/12       $ 2,000,000.00   

Wells Fargo Bank, National Association

*****

   AutoNation, Inc.    *****     1/1/12       $ 31,275,370.00   

Wells Fargo Bank, National Association

*****

   AutoNation, Inc.    *****     6/1/12       $ 25,127.40   

Wells Fargo Bank, National Association

*****

   AutoNation, Inc.    *****     6/1/12       $ 23,550.00    TOTAL OUTSTANDING
           $ 59,704,775.40   



--------------------------------------------------------------------------------

Schedule 1.1(b)

Manufacturer Consents

Letter Agreement, dated as of January 30, 2006, between the Borrower and Ford
Motor Company

Letter Agreement, dated as of January 30, 2006, between the Borrower and Kia
Motors America, Inc.

Letter Agreement, dated as of January 30, 2006, between the Borrower and Nissan
North America, Inc.

Letter Agreement, dated as of January 30, 2006, between the Borrower and Toyota
Motor Sales, U.S.A., Inc.

Letter Agreement, dated as of February 23, 2006, between the Borrower and BMW of
North America, LLC



--------------------------------------------------------------------------------

Schedule 1.1(c)

Existing Vehicle Lenders

Ally Bank

Ally Financial Inc.

American Honda Finance Corporation

BMW Financial Services NA, LLC

Comerica Bank

Ford Motor Credit Company

JPMorgan Chase Bank, N.A

Mercedes-Benz Financial Services USA LLC

Nissan Motor Acceptance Corporation

Toyota Motor Credit Corporation

VW Credit, Inc.

World Omni Financial Corporation

Each of the foregoing shall include any successors thereto.



--------------------------------------------------------------------------------

Schedule 6.1(c)

Subsidiaries and Investments in Other Persons

 

Subsidiary

Name

  

Type

Of

Organization

  

State

Of
Organization

  

Equity

Outstanding

   Number and/or Percentage of Outstanding
Shares (by class) and other Equity owned
by AutoNation or any Subsidiary   

Subsidiary

Status

AutoNation, Inc.    Corporation    DE    139,898,186    publicly traded   
Subsidiary Holding Company 7 Rod Real Estate North, a Limited Liability Company
   Limited Liability Company    WY    100 units    100% by RI Merger Corp   
Real Estate Holding Company 7 Rod Real Estate South, a Limited Liability Company
   Limited Liability Company    WY    100 units    100% by RI Merger Corp   
Real Estate Holding Company A&R Insurance Enterprises, Inc.    Corporation    FL
   100    100% by AutoNation Enterprises Incorporated    Insurance Abraham
Chevrolet-Miami, Inc.    Corporation    DE    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary Abraham Chevrolet-Tampa, Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary (sold assets) ACER Fiduciary, Inc.    Corporation    DE    100
   100% by Auto Holding, LLC    Other Al Maroone Ford, LLC    Limited Liability
Company    DE    100 units    100% by AN Dealership Holding Corp.    Retail
Subsidiary (sold assets) Albert Berry Motors, Inc.    Corporation    TX    100
   100% by AutoNation Enterprises Incorporated    Retail Subsidiary (sold
assets) Allison Bavarian    Corporation    CA    100    100% by Allison Bavarian
Holding, LLC    Retail Subsidiary Allison Bavarian Holding, LLC    Limited
Liability Company    DE    100    100% AutoNation Enterprises Incorporated   
Dealer Holding Company All-State Rent A Car, Inc.    Corporation    NV    100   
100% by AutoNation Enterprises Incorporated    Dealer Holding Company American
Way Motors, Inc.    Corporation    TN    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AN CJ of Valencia, Inc.    Corporation    DE
   100    100% by CJ Valencia Holding, LLC    Retail Subsidiary (sold assets) AN
Cadillac of WPB, LLC    Limited Liability Company    DE    100 units    100% by
AN Dealership Holding Corp.    Retail Subsidiary AN Central Region Management,
LLC    Limited Liability Company    DE    100 units    100% by AN Dealership
Holding Corp.    Dealer Management Company AN Chevrolet - Arrowhead, Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AN Collision Center of Addison, Inc.    Corporation    DE   
100    100% by AN Dealership Holding Corp.    Collision Center Subsidiary AN
Collision Center of Houston North, Inc.    Corporation    DE    100    100%
AutoNation Enterprises Incorporated    Collision Center Subsidiary AN Collision
Center of Las Vegas, Inc.    Corporation    NV    100    100% by AutoNation
Enterprises Incorporated    Collision Center Subsidiary AN Collision Center of
Tempe, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Collision Center Subsidiary AN Corporate Management Payroll
Corp.    Corporation    DE    100    100% AutoNation Holding Corp.    Payroll
Management Company AN Corpus Christi Chevrolet, LP    Limited Partnership    TX
   n/a    100% by AN Corpus Christi GP, LLC as GP and AN Dealership Holding
Corp. as LP    Retail Subsidiary AN Corpus Christi GP, LLC    Limited Liability
Company    DE    100 units    100% by AN Dealership Holding Corp.    Dealer
Holding Company AN Corpus Christi Imports Adv. GP, LLC    Limited Liability
Company    DE    100 units    100% by AN Dealership Holding Corp.    Dealer
Holding Company AN Corpus Christi Imports Adv., LP    Limited Partnership    TX
   n/a    100% by AN Corpus Christi Imports Adv. GP, LLC as GP and AN Dealership
Holding Corp. as LP    Advertising Subsidiary AN Corpus Christi Imports GP, LLC
   Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Dealer Holding Company AN Corpus Christi Imports II GP, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Dealer Holding Company AN Corpus Christi Imports II, LP    Limited Partnership
   TX    n/a    100% by AN Corpus Christi Imports II GP, LLC as GP and AN
Dealership Holding Corp. as LP    Retail Subsidiary (sold assets) AN Corpus
Christi Imports, LP    Limited Partnership    TX    n/a    100% by AN Corpus
Christi Imports GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary (sold assets) AN Corpus Christi Motors, Inc.    Corporation    DE   
100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary AN
Corpus Christi T. Imports GP, LLC    Limited Liability Company    DE    100
units    100% by AN Dealership Holding Corp.    Dealer Holding Company AN Corpus
Christi T. Imports, LP    Limited Partnership    TX    n/a    100% by AN Corpus
Christi T. Imports GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary AN County Line Ford, Inc.    Corporation    TX    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary AN Dealership Holding
Corp.    Corporation    FL    100    100% by AutoNation Enterprises Incorporated
   Dealer Holding Company AN F. Imports of Atlanta, LLC    Limited Liability
Company    DE    100 units    100% by AN Dealership Holding Corp.    Retail
Subsidiary AN F. Imports of Hawthorne Holding, LLC    Limited Liability Company
   DE    100 units    100% by AN Dealership Holding Corp.    Dealer Holding
Company AN F. Imports of Hawthorne, Inc.    Corporation    DE    100    100% by
AN F. Imports of Hawthorne Holding, LLC    Retail Subsidiary AN F. Imports of
North Denver, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AN F. Imports of North Phoenix, Inc.   
Corporation    DE    1,000    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AN F. Imports of Roseville Holding, LLC    Limited Liability
Company    DE    100    100% AutoNation Enterprises Incorporated    Dealer
Holding Company AN F. Imports of Roseville, Inc.    Corporation    DE    100   
100% by AN F. Imports of Roseville Holding, LLC    Retail Subsidiary AN F.
Imports of Seattle, Inc.    Corporation    DE    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary AN F. Imports of Sterling, LLC   
Limited Liability Company    DE    100 units    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary



--------------------------------------------------------------------------------

AN Florida Region Management,  LLC    Limited Liability Company    DE   
100 units    100% by AN Dealership Holding Corp.    Dealer Management Company AN
Fort Myers Imports, LLC    Limited Liability Company    DE    100 units    100%
by AN Dealership Holding Corp.    Retail Subsidiary AN Fremont Luxury Imports,
Inc.    Corporation    DE    100    100% by Fremont Luxury Imports Holding, LLC
   Retail Subsidiary AN H. Imports of Atlanta, LLC    Limited Liability Company
   DE    100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary
AN Imports of Ft. Lauderdale, Inc.    Corporation    DE    100    100%
AutoNation Enterprises Incorporated    Retail Subsidiary AN Imports of Seattle,
Inc.    Corporation    DE    100    100% by AutoNation Enterprises Incorporated
   Retail Subsidiary AN Imports of Spokane, Inc.    Corporation    DE    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary AN Imports of
Stevens Creek Holding, LLC    Limited Liability Company    DE    100    100%
AutoNation Enterprises Incorporated    Dealer Holding Company AN Imports of
Stevens Creek, Inc.    Corporation    DE    100    100% by AN Imports of Stevens
Creek Holding, LLC    Retail Subsidiary AN Imports on Weston Road, Inc.   
Corporation    FL    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AN Luxury Imports GP, LLC    Limited Liability Company    DE
   100 units    100% by AN Dealership Holding Corp.    Dealer Holding Company AN
Luxury Imports Holding, LLC    Limited Liability Company    DE    100 units   
100% by AutoNation Enterprises Incorporated    Dealer Holding Company
AN Luxury Imports of Coconut  Creek, Inc.    Corporation    DE    1,000    100%
by AutoNation Enterprises Incorporated    Retail Subsidiary AN Luxury Imports of
Palm Beach, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AN Luxury Imports of Pembroke  Pines,Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AN Luxury Imports of Phoenix, Inc.    Corporation    DE    100
   100% by AutoNation Enterprises Incorporated    Retail Subsidiary AN Luxury
Imports of San Diego, Inc.    Corporation    DE    100    100% by AN Luxury
Imports Holding, LLC    Retail Subsidiary AN Luxury Imports of Sanford, Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AN Luxury Imports of Sarasota, Inc.    Corporation    DE   
100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary AN
Luxury Imports of Spokane, Inc.    Corporation    DE    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary AN Luxury Imports of
Tucson, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AN Luxury Imports, Ltd.    Limited Partnership
   TX    n/a   

100% by AN Luxury Imports GP, LLC

as GP and AN Dealership Holding Corp. as LP

   Retail Subsidiary AN Motors of Brooksville, Inc.    Corporation    FL    100
   100% by AutoNation Enterprises Incorporated    Retail Subsidiary AN Motors of
Dallas, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AN Motors of Delray Beach, Inc.    Corporation
   DE    100    100% by AutoNation Motors Holding Corp.    Retail Subsidiary AN
Motors of Englewood, Inc.    Corporation    DE    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary AN Motors of Memphis, Inc.   
Corporation    TN    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AN Motors of Scottsdale, LLC    Limited Liability Company   
DE    100 units    100% by Republic Resources Company    Retail Subsidiary AN
Pontiac GMC Houston North GP, LLC    Limited Liability Company    DE    100
units    100% by AN Dealership Holding Corp.    Dealer Holding Company AN
Pontiac GMC Houston North, LP    Limited Partnership    TX    n/a    100% by AN
Pontiac GMC Houston North GP, LLC as GP and AN Dealership Holding Corp as LP   
Retail Subsidiary (sold assets) AN Seattle Motors, Inc.    Corporation    DE   
100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary AN
Subaru Motors, Inc.    Corporation    DE    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary AN T. Imports of Atlanta, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Retail Subsidiary AN Texas Region Management, Ltd.    Limited
Partnership    TX    n/a   

100% by AutoNation North Texas Management GP, LLC

as GP and AN Dealership Holding Corp. as LP

   Dealer Management Company AN Tucson Imports, LLC    Limited Liability Company
   DE    100 units    100% by Republic Resources Company    Retail Subsidiary AN
West Central Region Management, LLC    Limited Liability Company    DE    100
units    100% by AN Dealership Holding Corp.    Dealer Management Company AN
Western Region Management, LLC    Limited Liability Company    DE    100 units
   100% by AN Dealership Holding Corp.    Dealer Management Company AN/CF
Acquisition Corp.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AN/GMF, Inc.    Corporation    DE    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary (assets sold)
AN/KPBG Motors, Inc.    Corporation    WA    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (assets sold) AN/MF Acquisition
Corp.    Corporation    DE    100    100% by AutoNation Enterprises Incorporated
   Retail Subsidiary AN/MNI Acquisition Corp.    Corporation    DE    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary AN/PF
Acquisition Corp.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary Anderson Chevrolet    Corporation    CA    100
   100% by AutoNation Enterprises Incorporated    Retail Subsidiary (assets
sold) Anderson Chevrolet - Los Gatos, Inc.    Corporation    CA    100    100%
by AutoNation Enterprises Incorporated    Retail Subsidiary (assets sold)
Anderson Cupertino, Inc.    Corporation    CA    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (assets sold) Appleway Chevrolet,
Inc.    Corporation    WA    100    100% by AutoNation Motors Holding Corp.   
Retail Subsidiary (assets sold) Atrium Restaurants, Inc.    Corporation    FL   
100    100% by Auto Holding, LLC    Liquor License Holding Company Auto Ad
Agency, Inc.    Corporation    MD    100    100% by Fox Chevrolet, LLC   
Advertising Subsidiary Auto By Internet, Inc.    Corporation    FL    100    80%
by AutoNation Enterprises Incorporated    Internet Sales Subsidiary Auto Car
Holding, LLC    Limited Liability Company    DE    100    100% AutoNation
Enterprises Incorporated    Dealer Holding Company Auto Car, Inc.    Corporation
   CA    100    100% by Auto Car Holding, LLC    Retail Subsidiary Auto Holding,
LLC    Corporation    DE    100    100% by AutoNation, Inc.    Dealer Holding
Company



--------------------------------------------------------------------------------

Auto Mission Holding, LLC    Limited Liability Company    DE    100    100%
AutoNation Enterprises Incorporated    Dealer Holding Company Auto Mission Ltd.
   Corporation    CA    100    100% by Auto Mission Holding, LLC    Retail
Subsidiary Auto West, Inc.    Corporation    CA    100    100% by Tasha
Incorporated    Retail Subsidiary Autohaus Holdings, Inc.    Corporation    DE
   100    100% by AutoNation Enterprises Incorporated    Dealer Holding Company
AutoNation Benefits Company, Inc.    Corporation    FL    Cl A-117,672 Cl B-100
Pfd.-200    Cl A - 100% by AN Dealership Holding Corp. and Maroone Chevrolet,
LLC and Carwell, LLC, Cl B - 0% Pfd - 100% by AutoNation Enterprises
Incorporated    Employee Benefits Company AutoNation Cayman Insurance Company,
Ltd.    Corporation    Cayman Islands    15,000    100% by Auto Holding, LLC   
Insurance AutoNation Corporate Management, LLC    Limited Liability Company   
DE    100 units    100% by AutoNation Holding Corp.    Payroll Management
Company AutoNation Dodge of Pembroke Pines, Inc.    Corporation    DE    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary AutoNation
Enterprises Incorporated    Corporation    FL    100    100% by Auto Holding,
LLC    Dealer Holding Company AutoNation Financial Services, LLC    Corporation
   DE    100    100% by AN Dealership Holding Corp.    Finance Company
AutoNation Floor Plan Funding Corp.    Corporation    DE    1,000    100% by AN
Dealership Holding Corp.    Finance Company AutoNation Fort Worth Motors, Ltd.
   Limited Partnership    TX    n/a    100% by AutoNation GM GP, LLC as GP and
AN Dealership Holding Corp. as LP    Retail Subsidiary AutoNation GM GP, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Dealer Holding Company AutoNation Holding Corp.    Corporation    DE   
100    100% by AutoNation Enterprises Incorporated    Intellectual Property
Company AutoNation Imports of Katy GP, LLC    Limited Liability Company    DE   
100 units    100% by AN Dealership Holding Corp.    Dealer Holding Company
AutoNation Imports of Katy, L.P.    Limited Partnership    TX    n/a    100% by
AutoNation Imports Katy GP, LLC as GP and AN Dealership Holding Corp. as LP   
Retail Subsidiary AutoNation Imports of Lithia Springs, Inc.    Corporation   
DE    100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
AutoNation Imports of Longwood, Inc.    Corporation    DE    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary AutoNation Imports of
Palm Beach, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AutoNation Imports of Winter Park, Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AutoNation Motors Holding Corp.    Corporation    DE    100   
100% by AutoNation, Inc.    Dealer Holding Company AutoNation Motors of Lithia
Springs, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary AutoNation North Texas Management GP, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Dealer Management Holding Company AutoNation Northwest Management, LLC
   Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Dealer Management Company AutoNation Orlando Venture Holdings, Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated    Joint
Venture Holding Company (sold assets) AutoNation Realty Corporation   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AutoNation Receivables Corporation    Corporation    DE    100
   100% by AutoNation Financial Services, LLC    Finance Company AutoNation
Receivables Funding Corp.    Corporation    DE    1,000    100% by AutoNation
Financial Services, LLC    Finance Company AutoNation USA of Perrine, Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary AutoNation V. Imports of Delray Beach, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary AutoNationDirect.com, Inc.    Corporation    DE    100    100%
by AutoNation Enterprises Incorporated    Internet Sales Subsidiary/Retail
Subsidiary Bankston Auto, Inc.    Corporation    TX    100    100% by AN
Dealership Holding Corp.    Retail Subsidiary Bankston Chrysler Jeep of Frisco,
L.P.    Limited Partnership    TX    n/a    100% by Bankston CJ GP, LLC as GP
and AN Dealership Holding Corp. as LP    Retail Subsidiary (terminated
franchise) Bankston CJ GP, LLC    Limited Liability Company    DE    100 units
   100% by AN Dealership Holding Corp.    Dealer Holding Company Bankston Ford
of Frisco, Ltd. Co.    Limited Liability Company    TX    100 units    100% by
Bankston Auto, Inc.    Retail Subsidiary Bankston Nissan in Irving, Inc.   
Corporation    TX    100    100% by AN Dealership Holding Corp.    Retail
Subsidiary Bankston Nissan Lewisville GP, LLC    Limited Liability Company    DE
   100 units    100% by AN Dealership Holding Corp.    Dealer Holding Company
Bankston Nissan Lewisville, Ltd.    Limited Partnership    TX    n/a    100% by
Bankston Nissan Lewisville GP, LLC as GP and AN Dealership Holding Corp. as LP
   Retail Subsidiary Bargain Rent-A-Car    Corporation    CA    100    100% by
Webb Automotive Group, Inc.    Retail Subsidiary Batfish, LLC    Limited
Liability Company    CO    100 units    100% by RI Merger Corp    Real Estate
Holding Company BBCSS, Inc.    Corporation    AZ    100    100% by AutoNation
Enterprises Incorporated    Dealer Holding Company Beach City Chevrolet Company,
Inc.    Corporation    CA    100    100% by Beach City Holding, LLC    Retail
Subsidiary (assets sold) Beach City Holding, LLC    Limited Liability Company   
DE    100    100% AutoNation Enterprises Incorporated    Dealer Holding Company
Beacon Motors, Inc.    Corporation    FL    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary Bell Dodge, L.L.C.    Limited
Liability Company    DE    100 units    100% by Republic Resources Company   
Retail Subsidiary Bengal Motor Company, Ltd.    Limited Partnership    FL    n/a
   100% by AutoNation Holding Corp. as LP and Bengal Motors, Inc. as GP   
Retail Subsidiary Bengal Motors, Inc.    Corporation    FL    100    100% by
AutoNation Enterprises Incorporated    Dealer Holding Company



--------------------------------------------------------------------------------

Bill Ayares Chevrolet, LLC    Limited Liability Company    DE    100 units   
100% by Fox Chevrolet, LLC    Retail Subsidiary Bledsoe Dodge, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary (assets sold) Bob Townsend Ford, Inc.    Corporation    DE   
100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary (assets
sold) Body Shop Holding Corp.    Corporation    DE    100    100% by Auto
Holding, LLC    Body Holding Company BOSC Automotive Realty, Inc.    Corporation
   DE    100    100% by AN Dealership Holding Corp.    Real Estate Holding
Company Brown & Brown Chevrolet - Superstition Springs, LLC    Limited Liability
Company    AZ    100 units    100% by BBCSS, Inc.    Retail Subsidiary Brown &
Brown Chevrolet, Inc.    Corporation    AZ    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary Brown & Brown Nissan Mesa, LLC   
Limited Liability Company    AZ    100 units    100% by RI/BBNM Acquisition
Corp.    Retail Subsidiary Brown & Brown Nissan, Inc.    Corporation    AZ   
100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary Buick
Mart Limited Partnership    Limited Partnership    GA    n/a    100% by Webb
Automotive Group, Inc. as GP and RI/BRC Real Estate Corp. as LP    Other Bull
Motors, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary C. Garrett, Inc.    Corporation   
CO    100    100% by AutoNation Enterprises Incorporated    Dealer Holding
Company Carlisle Motors, LLC    Limited Liability Company    DE    100 units   
100% by AN Dealership Holding Corp.    Retail Subsidiary Carwell Holding, LLC   
Limited Liability Company    DE    100    100% AN Dealership Holding Corp.   
Dealer Holding Company Carwell, LLC    Limited Liability Company    DE    100
units    100% by Carwell Holding, LLC    Retail Subsidiary Cerritos Body Works
Holding, LLC    Limited Liability Company    DE    100    100% Webb Automotive
Group, Inc.    Dealer Holding Company Cerritos Body Works, Inc.    Corporation
   CA    100    100% by Cerritos Body Works Holding, LLC    Retail Subsidiary
Champion Chevrolet Holding, LLC    Limited Liability Company    DE    100   
100% AN Dealership Holding Corp.    Dealer Holding Company Champion Chevrolet,
LLC    Limited Liability Company    DE    100 units    100% by Champion
Chevrolet Holding, LLC    Retail Subsidiary (assets sold) Champion Ford, Inc.   
Corporation    TX    100    100% by AN Dealership Holding Corp.    Retail
Subsidiary Charlie Hillard, Inc.    Corporation    TX    100    100% by Hillard
Auto Group, Inc.    Retail Subsidiary Charlie Thomas Chevrolet GP, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Dealer Holding Company Charlie Thomas Chevrolet, Ltd.    Limited
Partnership    TX    n/a    100% by Charlie Thomas Chevrolet GP, LLC as GP and
AN Dealership Holding Corp. as LP    Retail Subsidiary Charlie Thomas
Chrysler-Plymouth, Inc.    Corporation    TX    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (assets sold) Charlie Thomas’
Courtesy Ford, Ltd.    Limited Partnership    TX    n/a    100% by Charlie
Thomas’ Courtesy GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary Charlie Thomas’ Courtesy GP, LLC    Limited Liability Company    DE
   100 units    100% by AN Dealership Holding Corp.    Dealer Holding Company
Charlie Thomas Courtesy Leasing, Inc.    Corporation    TX    100    100% by
AutoNation Enterprises Incorporated    Real Estate Holding Company Charlie
Thomas F. GP, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Dealer Holding Company Charlie Thomas Ford, Ltd.   
Limited Partnership    TX    n/a    100% by Charlie Thomas F. GP, LLC as GP and
AN Dealership Holding Corp. as LP    Retail Subsidiary Chesrown Auto, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Retail Subsidiary Chesrown Chevrolet, LLC    Limited Liability Company
   DE    100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary
Chesrown Collision Center, Inc.    Corporation    CO    100    100% by
AutoNation Enterprises Incorporated    Body Shop Subsidiary Chesrown Ford, Inc.
   Corporation    CO    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary (sold assets) Chevrolet World, Inc.    Corporation    FL   
100    100% by First Team Automotive Corp.    Retail Subsidiary Chuck Clancy
Ford of Marietta, LLC    Limited Liability Company    DE    100 units    100% by
AN Dealership Holding Corp.    Retail Subsidiary CJ Valencia Holding, LLC   
Limited Liability Company    DE    100    100% AutoNation Enterprises
Incorporated    Dealer Holding Company Coastal Cadillac, Inc.    Corporation   
FL    100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
Consumer Car Care Corporation    Corporation    TN    100    100% by AutoNation
Enterprises Incorporated    Other Contemporary Cars, Inc.    Corporation    FL
   100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
Cook-Whitehead Ford, Inc.    Corporation    FL    100    100% by First Team
Automotive Corp.    Retail Subsidiary Corporate Properties Holding, Inc.   
Corporation    DE    100    100% by Auto Holding, LLC    Real Estate Holding
Company Costa Mesa Cars Holding, LLC    Limited Liability Company    DE    100
   100% AutoNation Enterprises Incorporated    Dealer Holding Company Costa Mesa
Cars, Inc.    Corporation    CA    100    100% by Costa Mesa Cars Holding, LLC
   Retail Subsidiary Courtesy Auto Group, Inc.    Corporation    FL    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary (assets sold)
Courtesy Broadway, LLC    Limited Liability Company    CO    100 units    100%
by AN/CF Acquisition Corp.    Retail Subsidiary Covington Pike Motors, Inc.   
Corporation    TN    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary CT Intercontinental GP, LLC    Limited Liability Company    DE
   100 units    100% by AN Dealership Holding Corp.    Dealer Holding Company CT
Intercontinental, Ltd.    Limited Partnership    TX    n/a    100% by CT
Intercontinental GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary



--------------------------------------------------------------------------------

CT Motors, Inc.    Corporation    TX    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary D/L Motor Company    Corporation    FL    100
   100% by AutoNation Enterprises Incorporated    Retail Subsidiary Deal Dodge
of Des Plaines, Inc.    Corporation    IL    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (sold assets) Dealership
Properties, Inc.    Corporation    NV    10,000    100% by Plains Chevrolet,
Ltd., Midway Chevrolet, Inc., Westgate Chevrolet, Ltd., Quality Nissan, Ltd.   
Real Estate Holding Company Dealership Realty Corporation    Corporation    TX
   100    100% by AutoNation Enterprises Incorporated    Real Estate Holding
Company Desert Buick-GMC Trucks, L.L.C.    Limited Liability Company    DE   
100 units    100% by Republic Resources Company    Retail Subsidiary Desert
Chrysler-Plymouth, Inc.    Corporation    DE    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (assets sold) Desert Dodge, Inc.
   Corporation    NV    100    100% by Allstate Rent-A-Car, Inc.    Retail
Subsidiary (Franchise Terminated) Desert GMC, L.L.C.    Limited Liability
Company    DE    100 units    100% by Republic Resources Company    Retail
Subsidiary Dobbs Ford of Memphis, Inc.    Corporation    DE    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary Dobbs Ford, Inc.   
Corporation    FL    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Dobbs Mobile Bay, Inc.    Corporation    AL    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary Dobbs Motors of
Arizona, Inc.    Corporation    AZ    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary Dodge of Bellevue, Inc.    Corporation    DE
   100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary Don
Mealey Chevrolet, Inc.    Corporation    FL    100    100% by First Team
Automotive Corp.    Retail Subsidiary Don Mealey Imports, Inc.    Corporation   
FL    100    100% by First Team Automotive Corp.    Retail Subsidiary Don-A-Vee
Jeep Eagle, Inc.    Corporation    CA    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary (assets sold) Driver’s Mart Worldwide, Inc.   
Corporation    VA    100    100% by AutoNation Enterprises Incorporated    Other
Eastgate Ford, Inc.    Corporation    OH    100    100% by Jemautco, Inc.   
Retail Subsidiary (assets sold) Ed Mullinax Ford, LLC    Limited Liability
Company    DE    100 units    100% by AN Dealership Holding Corp.    Retail
Subsidiary Edgren Motor Company, Inc.    Corporation    CA    100    100% by
Edgren Motor Holding, LLC    Retail Subsidiary Edgren Motor Holding, LLC    LLC
   DE    100    100% Tasha Incorporated    Dealer Holding Company El Monte
Imports Holding, LLC    Limited Liability Company    DE    100    100%
AutoNation Enterprises Incorporated    Dealer Holding Company El Monte Imports,
Inc.    Corporation    DE    100    100% by El Monte Imports Holding, LLC   
Retail Subsidiary (sold assets) El Monte Motors Holding, LLC    Limited
Liability Company    DE    100    100% AutoNation Enterprises Incorporated   
Dealer Holding Company El Monte Motors, Inc.    Corporation    DE    100    100%
by El Monte Motors Holding, LLC    Retail Subsidiary (sold assets) Elmhurst Auto
Mall, Inc.    Corporation    IL    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary (sold assets) Emich Chrysler Plymouth, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Retail Subsidiary Emich Dodge, LLC    Limited Liability Company    DE
   100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary Emich
Oldsmobile, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary Emich Subaru West, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary Empire Services Agency, Inc.    Corporation    FL    100   
100% by AutoNation Enterprises Incorporated    Insurance Empire Warranty
Corporation    Corporation    FL    100    100% by Empire Warranty Holding Co.
   Insurance Empire Warranty Holding Company    Corporation    FL    100    100%
by AutoNation Enterprises Incorporated    Insurance Financial Services GP, LLC
   Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Auto Auction Holding Company Financial Services, Ltd.    Limited
Partnership    TX    n/a    100% by Financial Services GP, LLC as GP and AN
Dealership Holding Corp. as LP    Auto Auction Company First Team Automotive
Corp.    Corporation    DE    100    100% by AutoNation Enterprises Incorporated
   Dealer Holding Company First Team Ford of Manatee, Ltd.    Limited
Partnership    FL    n/a    100% by First Team Management, Inc. as GP and Mealey
Holdings, Inc. as LP    Retail Subsidiary First Team Ford, Ltd.    Limited
Partnership    FL    n/a    100% by First Team Management, Inc. as GP and Mealey
Holdings, Inc. as LP    Retail Subsidiary First Team Imports, Ltd.    Limited
Partnership    FL    n/a    100% by First Team Management, Inc. as GP and First
Team Automotive Corp. as LP    Retail Subsidiary (assets sold) First Team Jeep
Eagle, Chrysler Plymouth, Ltd.    Limited Partnership    FL    n/a    100% by
First Team Management, Inc. as GP and Mealey Holdings, Inc. as LP    Retail
Subsidiary (Franchise Terminated) First Team Management, Inc.    Corporation   
FL    100    100% by First Team Automotive Corp.    Dealer Holding Company First
Team Premier, Ltd.    Limited Partnership    FL    n/a    100% by First Team
Management, Inc. as GP and Mealey Holdings, Inc. as LP and First Team
Management, Inc. as LP    Other Fit Kit Holding, LLC    Limited Liability
Company    DE    100    100% Webb Automotive Group, Inc.    Dealer Holding
Company Fit Kit, Inc.    Corporation    CA    100    100% by Fit Kit Holding,
LLC    Retail Subsidiary Florida Auto Corp.    Corporation    DE    100    100%
by Auto Holding, LLC    Finance Company Ford of Garden Grove Limited Partnership
   Limited Partnership    GA    n/a    100% by Webb Automotive Group, Inc. as GP
and RI/BRC Real Estate Corp. as LP    Other Ford of Kirkland, Inc.   
Corporation    WA    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary (sold assets)



--------------------------------------------------------------------------------

Fox Chevrolet, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary Fox Imports, LLC    Limited
Liability Company    DE    100 units    100% by Fox Chevrolet, LLC    Retail
Subsidiary (assets sold) Fox Motors, LLC    Limited Liability Company    DE   
100 units    100% by Bill Ayares Chevrolet, LLC    Retail Subsidiary Fred Oakley
Motors, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary (assets sold) Fremont Luxury Imports Holding,
LLC    Limited Liability Company    DE    100    100% AutoNation Enterprises
Incorporated    Dealer Holding Company Ft. Lauderdale Nissan, Inc.   
Corporation    FL    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary G.B. Import Sales & Service Holding, LLC    Limited Liability
Company    DE    100    100% AN Dealership Holding Corp.    Dealer Holding
Company G.B. Import Sales & Service, LLC    Limited Liability Company    DE   
100 units    100% by G.B. Import Sales & Service Holding, LLC    Retail
Subsidiary Gene Evans Ford, LLC    Limited Liability Company    DE    100 units
   100% by AN Dealership Holding Corp.    Retail Subsidiary George Sutherlin
Nissan, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary Government Boulevard Motors, Inc.
   Corporation    AL    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Gulf Management, Inc.    Corporation    FL    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary Hayward Dodge, Inc.   
Corporation    DE    100    100% by Tasha Incorporated    Retail Subsidiary
Hillard Auto Group, Inc.    Corporation    TX    100    100% by AutoNation
Enterprises Incorporated    Dealer Holding Company Hollywood Imports Limited,
Inc.    Corporation    FL    100    100% by AutoNation Enterprises Incorporated
   Retail Subsidiary Hollywood Kia, Inc.    Corporation    FL    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary (sold assets) Horizon
Chevrolet, Inc.    Corporation    OH    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary (sold assets) House of Imports Holding, LLC   
Limited Liability Company    DE    100    100% AutoNation Enterprises
Incorporated    Dealer Holding Company House of Imports, Inc.    Corporation   
CA    100    100% by House of Imports Holding, LLC    Retail Subsidiary Houston
Auto M. Imports Greenway, Ltd.    Limited Partnership    TX    n/a    100% by
Houston Imports Greenway GP, LLC as GP and AN Dealership Holding Corp. as LP   
Retail Subsidiary Houston Auto M. Imports North, Ltd.    Limited Partnership   
TX    n/a    100% by Houston Imports North GP, LLC as GP and AN Dealership
Holding Corp. as LP    Retail Subsidiary Houston Imports Greenway GP, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Dealer Holding Company Houston Imports North GP, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Dealer Holding Company Irvine Imports Holding, LLC    LLC    DE    100    100%
Webb Automotive Group, Inc.    Dealer Holding Company Irvine Imports, Inc.   
Corporation    CA    100    100% by Irvine Imports Holding, LLC    Retail
Subsidiary Irvine Toyota/Nissan/Volvo Limited Partnership    Limited Partnership
   GA    n/a    100% by Webb Automotive Group, Inc. as GP and RI/BRC Real Estate
Corp. as LP    Other Jemautco, Inc.    Corporation    OH    100    100% by
AutoNation Enterprises Incorporated    Dealer Holding Company Jerry Gleason
Chevrolet, Inc.    Corporation    IL    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary (assets sold) Jerry Gleason Dodge, Inc.   
Corporation    IL    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary (assets sold) Jim Quinlan Chevrolet Co.    Corporation    DE
   100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary Joe
MacPherson Ford    Corporation    CA    100    100% by MacPherson Enterprises,
Inc.    Retail Subsidiary Joe MacPherson Imports No. 1    Corporation    CA   
100    100% by MacPherson Enterprises, Inc.    Retail Subsidiary (assets sold)
Joe MacPherson Infiniti    Corporation    CA    100    100% by Joe MacPherson
Infiniti Holding, LLC    Retail Subsidiary Joe MacPherson Infiniti Holding, LLC
   Limited Liability Company    DE    100    100% MacPherson Enterprises, Inc.
   Dealer Holding Company Joe MacPherson Oldsmobile    Corporation    CA    100
   100% by MacPherson Enterprises, Inc.    Retail Subsidiary (assets sold) John
M. Lance Ford, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary J-R Advertising Company   
Corporation    CO    100    100% by AutoNation Enterprises Incorporated   
Advertising Subsidiary J-R Motors Company North    General Partnership    CO   
n/a    100% by Woody Capital Investment Company III, R. Coop Limited and R.L.
Buscher III, Inc.    Retail Subsidiary J-R Motors Company South    General
Partnership    CO    n/a    100% by Woody Capital Investment Company II, C.
Garret, Inc. and R.L. Buscher II, Inc.    Retail Subsidiary JRJ Investments,
Inc.    Corporation    NV    100    100% by AutoNation Motors Holding Corp.   
Retail Subsidiary J-R-M Motors Company Northwest, LLC    Limited Liability
Company    CO    100 units    100% by RI/LLC Acquisition Corp.    Retail
Subsidiary (assets sold) Kenyon Dodge, Inc.    Corporation    FL    100    100%
by AutoNation Enterprises Incorporated    Retail Subsidiary (sold assets) King’s
Crown Ford, Inc.    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary L.P. Evans Motors WPB, Inc.    Corporation   
FL    100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
L.P. Evans Motors, Inc.    Corporation    FL    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary Lance Children, Inc.   
Corporation    OH    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Leesburg Imports, LLC    Limited Liability Company    DE   
100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary Leesburg
Motors, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary Les Marks Chevrolet, Inc.   
Corporation    TX    100    100% by Marks Family Dealerships, Inc.    Retail
Subsidiary (assets sold)



--------------------------------------------------------------------------------

Lew Webb’s Irvine Nissan Holding, LLC    Limited Liability Company    DE    100
   100% Webb Automotive Group, Inc.    Dealer Holding Company Lew Webb’s Ford,
Inc.    Corporation    CA    100    100% by Webb Automotive Group, Inc.   
Retail Subsidiary Lew Webb’s Irvine Nissan, Inc.    Corporation    CA    100   
100% by Lew Webb’s Irvine Nissan Holding, LLC    Retail Subsidiary Lewisville
Imports GP, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Dealer Holding Company Lewisville Imports, Ltd.   
Limited Partnership    TX    n/a    100% by Lewisville Imports GP, LLC as GP and
AN Dealership Holding Corp. as LP    Retail Subsidiary Lexus of Cerritos Limited
Partnership    Limited Partnership    GA    n/a    100% by Webb Automotive
Group, Inc. as GP and RI/BRC Real Estate Corp. as LP    Other Lot 4 Real Estate
Holdings, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Real Estate Holding Company MacHoward Leasing   
Corporation    CA    100    100% by MacHoward Leasing Holding, LLC    Retail
Subsidiary (terminated franchise) MacHoward Leasing Holding, LLC    Limited
Liability Company    DE    100    100% MacPherson Enterprises, Inc.    Dealer
Holding Company MacPherson Enterprises, Inc.    Corporation    CA    100    100%
by AutoNation Enterprises Incorporated    Dealer Holding Company Magic
Acquisition Corp.    Corporation    DE    100    100% by Magic Acquisition
Holding, LLC    Retail Subsidiary Magic Acquisition Holding, LLC    Limited
Liability Company    DE    100    100% AutoNation Enterprises Incorporated   
Dealer Holding Company Marks Family Dealerships, Inc.    Corporation    TX   
100    100% by AutoNation Enterprises Incorporated    Dealer Holding Company
Marks Transport, Inc.    Corporation    TX    100    100% by Marks Family
Dealerships, Inc.    Retail Subsidiary Maroone Chevrolet Ft. Lauderdale, Inc.   
Corporation    FL    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Maroone Chevrolet, LLC    Limited Liability Company    DE   
100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary Maroone
Dodge, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary (sold assets) Maroone Ford, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Retail Subsidiary Maroone Management Services, Inc.    Corporation   
FL    100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
(sold assets) MC/RII, LLC    Limited Liability Company    OH    100 units   
100% by Driver’s Mart Worldwide, Inc.    Other Mealey Holdings, Inc.   
Corporation    FL    100    100% by First Team Automotive Corp.    Dealer
Holding Company Mechanical Warranty Protection, Inc.    Corporation    FL    100
   100% by AutoNation Enterprises Incorporated    Other Metro Chrysler Jeep,
Inc.    Corporation    FL    100    100% by AutoNation Enterprises Incorporated
   Retail Subsidiary Midway Chevrolet, Inc.    Corporation    TX    100    100%
by AN Dealership Holding Corp.    Retail Subsidiary Mike Hall Chevrolet, Inc.   
Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Mike Shad Chrysler Plymouth Jeep Eagle, Inc.    Corporation   
FL    100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
(sold assets) Mike Shad Ford, Inc.    Corporation    FL    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary Miller-Sutherlin
Automotive, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary (assets sold) Mission Blvd.
Motors, Inc.    Corporation    CA    100    100% by AutoNation Enterprises
Incorporated and Tasha Incorporated    Retail Subsidiary Mr. Wheels Holding, LLC
   Limited Liability Company    DE    100    100% Webb Automotive Group, Inc.   
Dealer Holding Company Mr. Wheels, Inc.    Corporation    CA    100    100% by
Mr. Wheels Holding, LLC    Retail Subsidiary Mullinax East, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary Mullinax Ford North Canton, Inc.    Corporation    OH    100
   100% by AN Dealership Holding Corp.    Retail Subsidiary Mullinax Ford South,
Inc.    Corporation    FL    100    100% by AN Dealership Holding Corp.   
Retail Subsidiary Mullinax Insurance Agency    Corporation    OH    500 - 1
Voting; 499 Non-Voting    99% by AutoNation Enterprises Incorporated   
Insurance Mullinax Lincoln-Mercury, Inc.    Corporation    DE    1,000    100%
by AN Dealership Holding Corp.    Retail Subsidiary (assets sold) Mullinax Used
Cars, Inc.    Corporation    OH    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary Naperville Imports, Inc.    Corporation    DE
   100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
Newport Beach Cars Holding, LLC    LLC    DE    100    100% AutoNation Motors
Holding Corp.    Dealer Holding Company Newport Beach Cars, LLC    Limited
Liability Company    DE    100 units    100% by Newport Beach Cars Holding, LLC
   Retail Subsidiary Nichols Ford, Ltd.    Limited Partnership    TX    n/a   
100% by Nichols GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary Nichols GP, LLC    Limited Liability Company    DE    100 units   
100% by AN Dealership Holding Corp.    Dealer Holding Company Nissan of Brandon,
Inc.    Corporation    FL    100    100% by AutoNation Enterprises Incorporated
   Retail Subsidiary Northpoint Chevrolet, LLC    Limited Liability Company   
DE    100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary
Northpoint Ford, Inc.    Corporation    DE    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (sold assets) Northwest Financial
Group, Inc.    Corporation    WA    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary Ontario Dodge, Inc.    Corporation    CA   
100    100% by AutoNation Enterprises Incorporated    Retail Subsidiary
(terminated franchise) Oxnard Venture Holdings, Inc.    Corporation    DE    100
   100% by AutoNation Enterprises Incorporated    Dealer Holding Company
Payton-Wright Ford Sales, Inc.    Corporation    TX    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (assets sold)



--------------------------------------------------------------------------------

Peyton Cramer Automotive    Corporation    CA    100    100% by Peyton Cramer
Automotive Holding, LLC    Retail Subsidiary Peyton Cramer Automotive Holding,
LLC    Limited Liability Company    DE    100    100% AutoNation Enterprises
Incorporated    Dealer Holding Company Peyton Cramer F. Holding, LLC    Limited
Liability Company    DE    100    100% AutoNation Enterprises Incorporated   
Dealer Holding Company Peyton Cramer Ford    Corporation    CA    100    100% by
Peyton Cramer F. Holding, LLC    Retail Subsidiary Peyton Cramer Infiniti   
Corporation    CA    100    100% by Peyton Cramer Infiniti Holding, LLC   
Retail Subsidiary Peyton Cramer Infiniti Holding, LLC    Limited Liability
Company    DE    100    100% AutoNation Enterprises Incorporated    Dealer
Holding Company Peyton Cramer Jaguar    Corporation    CA    100    100% by
Peyton Cramer Ford    Retail Subsidiary (Franchise Terminated) Peyton Cramer
Lincoln-Mercury    Corporation    CA    10    100% by Peyton Cramer LM Holding,
LLC    Retail Subsidiary (Franchise Terminated) Peyton Cramer LM Holding, LLC   
LLC    DE    100    100% AutoNation Motors Holding Corp.    Dealer Holding
Company Pierce Automotive Corporation    Corporation    AZ    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary Pierce, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary Pitre Chrysler-Plymouth-Jeep of Scottsdale, Inc.   
Corporation    DE    1,000    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary (assets sold) Plains Chevrolet GP, LLC    Limited Liability
Company    DE    100 units    100% by AN Dealership Holding Corp.    Dealer
Holding Company Plains Chevrolet, Ltd.    Limited Partnership    TX    n/a   
100% by Plains Chevrolet GP, LLC as GP and AN Dealership Holding Corp. as LP   
Retail Subsidiary PMWQ, Inc.    Corporation    NV    100    100% by AN
Dealership Holding Corp.    Subsidiary Holding Company PMWQ, Ltd.    Limited
Partnership    TX    n/a    100% by PMWQ, Inc. as GP and Dealership Properties,
Inc. as LP    Other Port City Imports, Inc.    Corporation    TX    100    100%
by AutoNation Enterprises Incorporated    Retail Subsidiary Prime Auto
Resources, Inc.    Corporation    CA    100    100% by AutoNation Enterprises
Incorporated    Auto Auction Company Quality Nissan GP, LLC    Limited Liability
Company    DE    100 units    100% by AN Dealership Holding Corp.    Dealer
Holding Company Quality Nissan, Ltd.    Limited Partnership    TX    n/a    100%
by Quality Nissan GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary Quinlan Motors, Inc.    Corporation    FL    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary R. Coop Limited   
Corporation    CO    100    100% by AutoNation Enterprises Incorporated   
Dealer Holding Company R.L. Buscher II, Inc.    Corporation    CO    100    100%
by AutoNation Enterprises Incorporated    Dealer Holding Company R.L. Buscher
III, Inc.    Corporation    CO    100    100% by AutoNation Enterprises
Incorporated    Dealer Holding Company Real Estate Holdings, Inc.    Corporation
   FL    100    100% by AutoNation Enterprises Incorporated    Real Estate
Holding Company Republic DM Property Acquisition Corp.    Corporation    DE   
100    100% by AutoNation Enterprises Incorporated    Other Republic Resources
Company    Corporation    DE    100    100% by Auto Holding, LLC    Dealer
Holding Company Republic Risk Management Services, Inc.    Corporation    FL   
100    100% by Auto Holding, LLC    Other Resources Aviation, Inc.   
Corporation    FL    100    100% by Republic Resources Company    Other RI
Merger Corp.    Corporation    CO    100    100% by AutoNation Enterprises
Incorporated    Dealer Holding Company RI/BB Acquisition Corp.    Corporation   
DE    100    100% by Body Shop Holding Corp.    Collision Center Subsidiary
RI/BBNM Acquisition Corp    Corporation    AZ    100    100% by AutoNation
Enterprises Incorporated    Dealer Holding Company RI/BRC Real Estate Corp.   
Corporation    CA    100    100% by AutoNation Enterprises Incorporated    Real
Estate Holding Company RI/DM Acquisition Corp.    Corporation    DE    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary (assets sold)
RI/Hollywood Nissan Acquisition Corp.    Corporation    DE    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary RI/LLC Acquisition
Corp.    Corporation    CO    100    100% by AutoNation Enterprises Incorporated
   Retail Subsidiary RI/LLC-2 Acquisition Corp.    Corporation    CO    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary (assets sold)
RI/RMC Acquisition GP, LLC    Limited Liability Company    DE    100 units   
100% by AN Dealership Holding Corp.    Dealer Holding Company RI/RMC
Acquisition, Ltd.    Limited Partnership    TX    n/a    100% by RI/RMC
Acquisition GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary RI/RMP Acquisition Corp.    Corporation    DE    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary (sold assets) RI/RMT
Acquisition GP, LLC    Limited Liability Company    DE    100 units    100% by
AN Dealership Holding Corp.    Dealer Holding Company RI/RMT Acquisition, Ltd.
   Limited Partnership    TX    n/a    100% by RI/RMT Acquisition GP, LLC as GP
and AN Dealership Holding Corp. as LP    Retail Subsidiary RI/WFI Acquisition
Corporation    Corporation    DE    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary (assets sold) RIVT I LLC    Limited Liability
Company    DE    100 units    100% by AutoNation Financial Services, LLC   
Other RIVT I LP    Limited Partnership    DE    n/a    100% by AutoNation
Financial Services, LLC as LP and RIVT I LLC as GP    Other RIVT II LLC   
Limited Liability Company    DE    100 units    100% by AutoNation Financial
Services, LLC    Other RIVT II LP    Limited Partnership    DE    n/a    100% by
AutoNation Financial Services, LLC as LP and RIVT II LLC as GP    Other



--------------------------------------------------------------------------------

RIVT Management, Inc.    Corporation    DE    100    100% by AutoNation
Financial Services, LLC    Other RKR Motors, Inc.    Corporation    FL    100   
100% by Autohaus Holdings, Inc.    Retail Subsidiary Roseville Motor Corporation
   Corporation    CA    100    100% by Roseville Motor Holding, LLC    Retail
Subsidiary Roseville Motor Holding, LLC    Limited Liability Company    DE   
100    100% Tasha Incorporated    Dealer Holding Company Sahara Imports, Inc.   
Corporation    NV    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Sahara Nissan, Inc.    Corporation    NV    100    100% by AN
Dealership Holding Corp.    Retail Subsidiary Saul Chevrolet Holding, LLC   
Limited Liability Company    DE    100    100% AutoNation Motors Holding Corp.
   Dealer Holding Company SCM Realty, Inc.    Corporation    FL    100    100%
by AutoNation Enterprises Incorporated    Real Estate Holding Company Security
Insurance Agency, Inc.    Corporation    MD    80    100% by Fox Chevrolet, LLC
   Insurance Shamrock F. Holding, LLC    Limited Liability Company    DE    100
   100% AutoNation Enterprises Incorporated    Dealer Holding Company Shamrock
Ford, Inc.    Corporation    CA    100    100% by Shamrock F. Holding, LLC   
Retail Subsidiary (assets sold) Six Jays LLC    Limited Liability Company    CO
   100 units    100% by RI Merger Corp    Real Estate Holding Company SMI Motors
Holding, LLC    Limited Liability Company    DE    100    100% AutoNation
Enterprises Incorporated    Dealer Holding Company SMI Motors, Inc.   
Corporation    CA    100    100% by SMI Motors Holding, LLC    Retail Subsidiary
(assets sold) Smythe European Holding, LLC    Limited Liability Company    DE   
100    100% AutoNation Enterprises Incorporated    Dealer Holding Company Smythe
European, Inc.    Corporation    CA    100    100% by Smythe European Holding,
LLC    Retail Subsidiary Southwest Dodge, LLC    Limited Liability Company    DE
   100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary
Spitfire Properties, Inc.    Corporation    FL    100    100% by AutoNation
Enterprises Incorporated    Other Star Motors, LLC    Limited Liability Company
   DE    100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary
Steakley Chevrolet GP, LLC    Limited Liability Company    DE    100 units   
100% by AN Dealership Holding Corp.    Dealer Holding Company Steakley
Chevrolet, Ltd.    Limited Partnership    TX    n/a    100% by Steakley
Chevrolet GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary (assets sold) Steeplechase Motor Company    Corporation    TX    100
   100% by AutoNation Enterprises Incorporated    Retail Subsidiary (assets
sold) Steve Moore Chevrolet Delray, LLC    Limited Liability Company    DE   
100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary Steve
Moore Chevrolet, LLC    Limited Liability Company    DE    100 units    100% by
AN Dealership Holding Corp.    Retail Subsidiary Steve Moore’s Buy-Right Auto
Center, Inc.    Corporation    FL    100    100% by Steve Moore Chevrolet, LLC
   Other Stevens Creek Holding, LLC    Limited Liability Company    DE    100   
100% Tasha Incorporated    Dealer Holding Company Stevens Creek Motors, Inc.   
Corporation    CA    100    100% by Stevens Creek Holding, LLC    Retail
Subsidiary Sunrise Nissan of Jacksonville, Inc.    Corporation    FL    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary Sunrise Nissan
of Orange Park, Inc.    Corporation    FL    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary Sunset Pontiac-GMC Truck South,
Inc.    Corporation    FL    100    100% by AutoNation Enterprises Incorporated
   Retail Subsidiary Sunset Pontiac-GMC, Inc.    Corporation    MI    100   
100% by AutoNation Enterprises Incorporated    Retail Subsidiary Superior
Nissan, Inc.    Corporation    NC    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary Sutherlin Chrysler-Plymouth Jeep-Eagle, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Retail Subsidiary (assets sold) Sutherlin H. Imports, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary Sutherlin Imports, LLC    Limited Liability Company    DE   
100 units    100% by AN Dealership Holding Corp.    Retail Subsidiary Sutherlin
Nissan, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary Sutherlin Town Center, Inc.   
Corporation    GA    100    100% by AutoNation Enterprises Incorporated    Real
Estate Holding Company Tartan Advertising, Inc.    Corporation    CA    100   
100% by MacPherson Enterprises, Inc.    Advertising Subsidiary Tasha
Incorporated    Corporation    CA    100    100% by AutoNation Enterprises
Incorporated    Dealer Holding Company Taylor Jeep Eagle, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary (assets sold) Terry York Motor Cars Holding, LLC    Limited
Liability Company    DE    100    100% AutoNation Enterprises Incorporated   
Dealer Holding Company Terry York Motor Cars, Ltd.    Corporation    CA    100
   100% by Terry York Motor Cars Holding, LLC    Retail Subsidiary Texan Ford
Sales, Ltd.    Limited Partnership    TX    n/a    100% by Texan Sales GP, LLC
as GP and AN Dealership Holding Corp. as LP    Retail Subsidiary Texan Ford,
Inc.    Corporation    TX    100    100% by AN Dealership Holding Corp.   
Retail Subsidiary Texan Sales GP, LLC    Limited Liability Company    DE    100
units    100% by AN Dealership Holding Corp.    Dealer Holding Company Texas
Management Companies LP, LLC    Limited Liability Company    DE    100 units   
100% by AN Dealership Holding Corp.    Other The Consulting Source, Inc.   
Corporation    FL    100    100% by AutoNation Enterprises Incorporated    Other
The Pierce Corporation II, Inc.    Corporation    AZ    100    100% by
AutoNation Enterprises Incorporated    Other Tinley Park A. Imports, Inc.   
Corporation    DE    100    100% by AutoNation Motors Holding Corp.    Retail
Subsidiary (assets sold) Tinley Park J. Imports, Inc.    Corporation    DE   
100    100% by First Team Automotive Corp.    Retail Subsidiary (assets sold)



--------------------------------------------------------------------------------

Tinley Park V. Imports, Inc.    Corporation    DE    100    100% by AutoNation
Enterprises Incorporated    Retail Subsidiary (assets sold) Torrance Nissan
Holding, LLC    Limited Liability Company    DE    100    100% AN Dealership
Holding Corp.    Dealer Holding Company Torrance Nissan, LLC    Limited
Liability Company    DE    100 units    100% by Torrance Nissan Holding, LLC   
Retail Subsidiary Tousley Ford, Inc.    Corporation    MN    100    100% by
AutoNation Enterprises Incorporated    Retail Subsidiary Toyota Cerritos Limited
Partnership    Limited Partnership    GA    n/a    100% by Webb Automotive
Group, Inc. as GP and RI/BRC Real Estate Corp. as LP    Other Triangle
Corporation    Corporation    DE    100    100% by Auto Holding, LLC    Other
T-West Sales & Service, Inc.    Corporation    NV    100    100% by AN
Dealership Holding Corp.    Retail Subsidiary Valencia B. Imports Holding, LLC
   Limited Liability Company    DE    100    100% AutoNation Enterprises
Incorporated    Dealer Holding Company Valencia B. Imports, Inc.    Corporation
   DE    100    100% by Valencia B. Imports Holding, LLC    Retail Subsidiary
Valencia Dodge    Corporation    CA    100    100% by Valencia Dodge Holding,
LLC    Retail Subsidiary (sold assets) Valencia Dodge Holding, LLC    Limited
Liability Company    DE    100    100% AutoNation Enterprises Incorporated   
Dealer Holding Company Valencia H. Imports Holding, LLC    Limited Liability
Company    DE    100    100% AutoNation Enterprises Incorporated    Dealer
Holding Company Valencia H. Imports, Inc.    Corporation    DE    100    100% by
Valencia H. Imports Holding, LLC    Retail Subsidiary Valley Chevrolet, LLC   
Limited Liability Company    DE    100 units    100% by Fox Chevrolet, LLC   
Retail Subsidiary Vanderbeek Motors Holding, LLC    Limited Liability Company   
DE    100    100% AutoNation Enterprises Incorporated    Dealer Holding Company
Vanderbeek Motors, Inc.    Corporation    CA    100    100% by Vanderbeek Motors
Holding, LLC    Retail Subsidiary Vanderbeek Olds/GMC Truck, Inc.    Corporation
   CA    100    100% by Vanderbeek Truck Holding, LLC    Retail Subsidiary
Vanderbeek Truck Holding, LLC    Limited Liability Company    DE    100    100%
AutoNation Enterprises Incorporated    Dealer Holding Company Village Motors,
LLC    Limited Liability Company    DE    100 units    100% by AN Dealership
Holding Corp.    Retail Subsidiary Vince Wiese Chevrolet, Inc.    Corporation   
DE    100    100% by Vince Wiese Holding, LLC    Retail Subsidiary Vince Wiese
Holding, LLC    Limited Liability Company    DE    100    100% AutoNation
Enterprises Incorporated    Dealer Holding Company W.O. Bankston Nissan, Inc.   
Corporation    TX    100    100% by AN Dealership Holding Corp.    Retail
Subsidiary Wallace Dodge, LLC    Limited Liability Company    DE    100 units   
100% by AN Dealership Holding Corp.    Retail Subsidiary (assets sold) Wallace
Ford, LLC    Limited Liability Company    DE    100 units    100% by AN
Dealership Holding Corp.    Retail Subsidiary Wallace Lincoln-Mercury, LLC   
Limited Liability Company    DE    100 units    100% by AN Dealership Holding
Corp.    Retail Subsidiary (assets sold) Wallace Nissan, LLC    Limited
Liability Company    DE    100 units    100% by AN Dealership Holding Corp.   
Retail Subsidiary Webb Automotive Group, Inc.    Corporation    CA    100   
100% by AutoNation Enterprises Incorporated    Dealer Holding Company West
Colton Cars, Inc.    Corporation    CA    100    100% by AutoNation Enterprises
Incorporated    Retail Subsidiary (assets sold) West Side Motors, Inc.   
Corporation    TN    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Westgate Chevrolet GP, LLC    Limited Liability Company    DE
   100 units    100% by AN Dealership Holding Corp.    Dealer Holding Company
Westgate Chevrolet, Ltd.    Limited Partnership    TX    n/a    100% by Westgate
Chevrolet GP, LLC as GP and AN Dealership Holding Corp. as LP    Retail
Subsidiary Westmont A. Imports, Inc.    Corporation    DE    100    100% by
AutoNation Motors Holding Corp.    Retail Subsidiary Westmont B. Imports, Inc.
   Corporation    DE    100    100% by AutoNation Enterprises Incorporated   
Retail Subsidiary Westmont M. Imports, Inc.    Corporation    DE    100    100%
by AutoNation Enterprises Incorporated    Retail Subsidiary Woody Capital
Investment Company II    Corporation    CO    100    100% by AutoNation
Enterprises Incorporated    Dealer Holding Company Woody Capital Investment
Company III    Corporation    CO    100    100% by AutoNation Enterprises
Incorporated    Dealer Holding Company Working Man’s Credit Plan, Inc.   
Corporation    TX    100    100% by AN Dealership Holding Corp.    Other World
Wide Warranty Co.    Corporation    FL    100    100% by A&R Insurance
Enterprises, Inc.    Other



--------------------------------------------------------------------------------

Schedule 6.1(g)

Litigation

None.



--------------------------------------------------------------------------------

Schedule 6.1(k)

Consenting Manufacturers

BMW of North America, LLC

Ford Motor Company

Kia Motors America, Inc.

Nissan North America, Inc.

Toyota Motor Sales, U.S.A., Inc.



--------------------------------------------------------------------------------

Schedule 6.1(l)

ERISA

None.



--------------------------------------------------------------------------------

Schedule 6.1(n)

Environmental Issues

None.



--------------------------------------------------------------------------------

SCHEDULE 7.5

Insurance

Executive Summary of AUTONATION Insurance Programs for 2011

As of 11/11/11

 

Coverage

   POLICY PERIOD    PREMIUMS    LIMITS    COLLATERAL    RETENTION    INSURER   
AM BEST
RATINGS    TERMS & CONDITIONS

Property

   *****    *****    *****    *****    *****    *****    *****    *****

Inventory (Stock Throughput Program)

   *****    *****    *****    *****    *****    *****    *****    *****

Auto Liability & General Liability (primary)

   *****    *****    *****    *****    *****    *****    *****    *****

Excess Liability

   *****    *****    *****    *****    *****    *****    *****    *****

Aviation (aircraft)

   *****    *****    *****    *****    *****    *****    *****    *****

Aviation (hangar flood)

   *****    *****    *****    *****    *****    *****    *****    *****



--------------------------------------------------------------------------------

Coverage

   POLICY PERIOD    PREMIUMS    LIMITS    COLLATERAL    RETENTION    INSURER   
AM BEST
RATINGS    TERMS & CONDITIONS

Directors & Officers Liability

   *****    *****    *****    *****    *****    *****    *****    *****

Employment Practices Liability (EPLI)

   *****    *****    *****    *****    *****    *****    *****    *****

*****

   *****    *****    *****    *****    *****    *****    *****    *****

Employed Lawyers Liability

   *****    *****    *****    *****    *****    *****    *****    *****

Miscellaneous Professional Liability (E&O)

CyberSecurity

   *****    *****    *****    *****    *****    *****    *****    *****

Fiduciary Liability

   *****    *****    *****    *****    *****    *****    *****    *****

Crime

   *****    *****    *****    *****    *****    *****    *****    *****

*****

   *****    *****    *****    *****    *****    *****    *****    *****

Underground Storage Tank Third-Party Liability and Corrective Action Policy

   *****    *****    *****    *****    *****    *****    *****    *****

Coverage

   *****    *****    *****    *****    *****    *****    *****    *****

*****

   *****    *****    *****    *****    *****    *****    *****    *****

*****

   *****    *****    *****    *****    *****    *****    *****    *****



--------------------------------------------------------------------------------

*****

Insurer Participation of 2% or Greater on Total Limits of Coverage

 

Insurer

 

Lead Layer

 

Percentage

 

AM Best Rating

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

*****

  *****   *****   *****

 

* Indicates Partial Lead on Property / Stock Throughput Programs (*****) with no
lead positions on other coverage lines.

 

Rating System:

***** *****

*****

*****

*****

*****

*****

Note: To more accurately depict the general business insurance carriers, the
insurer rankings exclude the specialty line of aircraft coverage.



--------------------------------------------------------------------------------

Schedule 7.19

Certain Texas Subsidiaries

Bankston Chrysler Jeep of Frisco, L.P.

Champion Ford, Inc.

Financial Services, Ltd.

Marks Family Dealerships, Inc.

Payton-Wright Ford Sales, Inc.

PMWQ, Ltd.

Quality Nissan, Ltd.

Steakley Chevrolet, Ltd.

Steeplechase Motor Company

Working Man’s Credit Plan, Inc.



--------------------------------------------------------------------------------

Schedule 8.3

Existing Liens

1. Restrictions contained in any franchise agreements and/or framework
agreements with Manufacturers and Liens arising from purchase money security
interests in favor of Manufacturers

2. Liens securing obligations under the Master Loan Agreement, dated as of
November 16, 2007, by and between AutoNation, Inc., certain subsidiaries of
AutoNation, Inc., as co-borrowers, and Toyota Motor Credit Corporation, as
amended, restated, extended or otherwise modified from time to time, with an
aggregate principal amount outstanding equal to $ 211,477,791



--------------------------------------------------------------------------------

Schedule 8.9

Limitations on Upstreaming

None.